            Case 1:19-cr-00373-PGG Document 77 Filed 11/15/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA                     :

vs.                                          :             S1 19 Cr. 373 (PGG)

MICHAEL AVENATTI,                            :

            Defendant.             :
___________________________________

                     DECLARATION OF SCOTT A. SREBNICK, ESQ., IN
                     SUPPORT OF DEFENDANT AVENATTI’S MOTION
                       FOR A WRITTEN JUROR QUESTIONNAIRE

       I, Scott A. Srebnick, Esq., pursuant to 28 U.S.C. §1746, declare under penalty of perjury

that the following is true and correct to the best of my knowledge and belief:

       1.       I am a member of the law firm of Scott A. Srebnick, P.A., co-counsel for

Defendant Michael Avenatti in this case.

       2.       I respectfully submit this Declaration in support of Mr. Avenatti’s Motion for a

Written Juror Questionnaire.

       3.       On or about September 25, 2019, at my request, a search was conducted for all

articles that mentioned Michael Avenatti in the New York media (New York Times, New York

Post, New York Daily News, Wall Street Journal) between March 6, 2018, and September 25,

2019. The search used the LexisNexis Newsdesk program as well as manual searches of the

archives of each of the four New York publications referenced above.

                a.      The approximate total number of articles that mentioned “Michael

       Avenatti” was 781. See Printout (Exhibit 1).




                                                 1
           Case 1:19-cr-00373-PGG Document 77 Filed 11/15/19 Page 2 of 2



               b.     The approximate total number of articles that mentioned “Michael

      Avenatti” and “Nike” in the same article was 66. See Printout (Exhibit 2).

      4.       On or about September 25, 2019, a similar search across national media outlets

CNN and Fox News was conducted.

               a.     The approximate total number of search results that mentioned “Michael

      Avenatti” was 825 on Fox News and 410 on CNN.

               b.     The approximate total number search results that mentioned “Michael

      Avenatti” and “Nike” was 53 on Fox News and 21 on CNN. See Printout (Exhibit 3).

Dated: November 15, 2019


                                           /s/Scott A. Srebnick
                                           Scott A. Srebnick


                              CERTIFICATE OF SERVICE

      I hereby certify that on November 15, 2019, I caused a true and correct copy of the

foregoing to be served by ECF on counsel for the government.

                                           /s/Scott A. Srebnick
                                           Scott A. Srebnick




                                              2
Media Coverage of Michael Avenatti in the New York Publications
  Date           Source                                                                  Headline                                                                                                              URL
 3/6/18     New York Times       Stormy Daniels Sues, Saying Trump Never Signed ‘Hush Agreement’                                                https://www.nytimes.com/2018/03/06/us/stormy-daniels-trump-lawsuit.html?searchResultPosition=114
 3/7/18     New York Times       Trump Lawyer Obtained Restraining Order to Silence Stormy Daniels                                              https://www.nytimes.com/2018/03/07/us/politics/stormy-daniels-trump.html?searchResultPosition=67
 3/7/18     New York Post        Stormy Daniels ready to go on the record about alleged Trump affair                                            https://nypost.com/2018/03/07/stormy-daniels-ready-to-go-on-the-record-about-alleged-trump-affair/
 3/7/18   New York Daily News    Porn actress sues to end silence on alleged Trump affair                                                       https://www.nydailynews.com/newswires/entertainment/porn-actress-sues-silence-alleged-trump-affair-article-1.3860532
 3/7/18   New York Daily News    White House claims Trump won Stormy Daniels suit in arbitration, but porn star’s lawyer says that’s nonsense   https://www.nydailynews.com/news/politics/trump-apparently-emerged-victorious-stormy-daniels-suit-article-1.3861414
 3/7/18   New York Daily News    Stormy Daniels would give up $130G payment to share her Trump secrets                                          https://www.nydailynews.com/news/national/stormy-daniels-give-130g-share-trump-secrets-article-1.3860511
 3/7/18   New York Daily News    Stormy Daniels lawsuit presents a threat for Trump — even if it doesn’t succeed                                https://www.nydailynews.com/news/politics/stormy-daniel-suit-presents-political-threat-trump-article-1.3861089
 3/7/18   New York Daily News    Stormy Daniels' lawyer has negotiated settlements with Donald Trump and Paris Hilton                           https://www.nydailynews.com/entertainment/gossip/confidential/stormy-daniels-lawyer-sued-trump-paris-hilton-article-1.3861088
 3/7/18    Wall Street Journal   Trump Lawyer Won Order to Silence Stormy Daniels                                                               https://www.wsj.com/articles/trump-lawyer-won-order-to-silence-stormy-daniels-1520471627?mod=searchresults&page=6&pos=15
 3/8/18     New York Times       Stormy Daniels Lawsuit Opens Door to Further Trouble for Trump                                                 https://www.nytimes.com/2018/03/08/us/politics/stormy-daniels-trump-legal-case.html?searchResultPosition=59
 3/8/18     New York Post        The real David Dennison doesn’t know how he ended up in Trump lawsuit                                          https://nypost.com/2018/03/08/the-real-david-dennison-doesnt-know-how-he-ended-up-in-trump-lawsuit/
 3/8/18   New York Daily News    The Latest: White House: Arbitration won against porn star                                                     https://www.nydailynews.com/newswires/entertainment/latest-white-house-arbitration-won-porn-star-article-1.3861593
 3/9/18     New York Post        Stormy Daniels’ lawyer says he has proof Trump knew of hush money payment                                      https://nypost.com/2018/03/09/stormy-daniels-lawyer-says-he-has-proof-trump-knew-of-hush-money-payment/
 3/9/18     New York Post        Lawyer used Trump Organization email to pay Stormy Daniels                                                     https://nypost.com/2018/03/09/lawyer-used-trump-organization-email-to-pay-stormy-daniels/
 3/9/18   New York Daily News    Report: Tully's stores run out of coffee as rebranding looms                                                   https://www.nydailynews.com/newswires/news/business/report-tully-stores-run-coffee-rebranding-looms-article-1.3865713
 3/9/18   New York Daily News    Trump’s lawyer set up Stormy Daniels payment using Trump Organization email address                            https://www.nydailynews.com/news/politics/lawyer-trump-organization-email-stormy-daniels-payment-article-1.3865293
 3/9/18   New York Daily News    Watchdog group: DOJ should investigate porn actress payment                                                    https://www.nydailynews.com/newswires/entertainment/watchdog-group-doj-investigate-porn-actress-payment-article-1.3865138
3/11/18     New York Times       As '60 Minutes' Prepares Stormy Daniels Interview, Lawyers Wrangle                                             https://www.nytimes.com/2018/03/11/business/60-minutes-stormy-daniels.html?searchResultPosition=36
3/11/18   New York Daily News    President Trump lawyers mulling legal action to block Stormy Daniels’ ‘60 Minutes’ interview                   https://www.nydailynews.com/news/national/lawyers-stopping-stormy-daniels-60-minutes-interview-article-1.3868405
3/12/18     New York Times       Stormy Daniels Offers to Return Payment to End Deal for Her Silence                                            https://www.nytimes.com/2018/03/12/business/media/stormy-daniels-donald-trump.html?searchResultPosition=41
3/12/18     New York Post        Stormy Daniels offers to pay back hush money                                                                   https://nypost.com/2018/03/12/stormy-daniels-offers-to-pay-back-hush-money/
3/12/18     New York Post        Stormy Daniels photographer pal confirms Trump affair                                                          https://nypost.com/2018/03/13/stormy-daniels-photographer-pal-confirms-affair-with-trump/
3/12/18   New York Daily News    Stormy Daniels offers to give back $130,000 settlement to speak about alleged Trump affair                     https://www.nydailynews.com/news/politics/stormy-daniels-offers-give-back-money-discuss-trump-fling-article-1.3869999
3/12/18    Wall Street Journal   Stormy Daniels Offers to Repay $130,000 to Trump                                                               https://www.wsj.com/articles/stormy-daniels-offers-to-repay-130-000-to-trump-1520877866?mod=searchresults&page=6&pos=14
3/13/18   New York Daily News    Stormy Daniels’ settlement offer expires as aides allegedly tell Trump not to respond to claims                https://www.nydailynews.com/news/politics/stormy-daniels-offer-return-settlement-expires-article-1.3872153
3/13/18   New York Daily News    CBS says work needed on before Stormy Daniels interview airs                                                   https://www.nydailynews.com/newswires/entertainment/cbs-work-needed-stormy-daniels-interview-airs-article-1.3871733
3/13/18    Wall Street Journal   Stormy Daniels Seeks New Judge in Trump Lawsuit                                                                https://www.wsj.com/articles/stormy-daniels-seeks-new-judge-in-trump-lawsuit-1520944852?mod=searchresults&page=6&pos=13
3/14/18     New York Post        Stormy Daniels launches fundraising campaign to pay legal bills in Trump battle                                https://nypost.com/2018/03/14/stormy-daniels-launches-fundraising-campaign-to-pay-legal-bills-in-trump-battle/
3/14/18   New York Daily News    Porn star Stormy Daniels launches fund-raiser to cover costs for lawsuit against President Trump               https://www.nydailynews.com/news/politics/stormy-daniels-fund-raises-cover-costs-trump-lawsuit-article-1.3874415
3/14/18    Wall Street Journal   Corruption Currents: Can Europe Save Nuclear Deal With Iran?                                                   https://blogs.wsj.com/riskandcompliance/2018/05/14/corruption-currents-can-europe-save-nuclear-deal-with-iran/?guid=BL-252B-15227&mod=searchresult
3/14/18    Wall Street Journal   Trump Organization Tied to Deal to Keep Stormy Daniels Quiet                                                   https://www.wsj.com/articles/top-trump-company-lawyer-worked-to-silence-stormy-daniels-1521072252?mod=searchresults&page=6&pos=12
3/15/18     New York Times       Stormy Daniels Interview to Air on '60 Minutes' This Month                                                     https://www.nytimes.com/2018/03/15/business/media/stormy-daniels-60-minutes.html?searchResultPosition=58
3/15/18     New York Post        Stormy Daniels may inspire more Trump accusers to sue him                                                      https://nypost.com/2018/03/15/stormy-daniels-may-have-inspired-more-trump-accusers-to-sue-him/
3/15/18   New York Daily News    Stormy Daniels’ mother is a Trump supporter who doesn’t want daughter’s scandal to hurt him                    https://www.nydailynews.com/news/politics/mother-stormy-daniels-vote-trump-time-article-1.3875738
3/15/18   New York Daily News    Docs link Trump Org lawyer to effort to silence porn star                                                      https://www.nydailynews.com/newswires/entertainment/docs-link-trump-org-lawyer-effort-silence-porn-star-article-1.3875108
3/15/18    Wall Street Journal   Stormy Daniels' crowdfunding raises transparency questions                                                     https://www.wsj.com/articles/APbb2c2370046540aba7eabfcde03e519a?mod=searchresults&page=4&pos=2
3/15/18    Wall Street Journal   Primaries: What to Watch | The Situation in the Middle East | China Trade Talks | Nafta Hurdles                https://blogs.wsj.com/washwire/2018/05/15/capital-journal-191-newsletter-draft/?guid=BL-WB-69539&mod=searchresults&page=4&pos=3&dsk=y
3/16/18     New York Times       Trump's Lawyers Cliam Stormy Daniels Violated Confidentiality Agreement at Least 20 Times                      https://www.nytimes.com/2018/03/16/us/trumps-stormy-daniels-lawsuit.html?searchResultPosition=44
3/16/18     New York Post        Stormy Daniels was physically threatened, lawyer says                                                          https://nypost.com/2018/03/16/stormy-daniels-was-physically-threatened-lawyer-says/
3/16/18     New York Post        Trump hires Hulk Hogan’s lawyer for $20M suit against Stormy Daniels                                           https://nypost.com/2018/03/16/trump-hires-hulk-hogans-lawyer-for-20m-suit-against-stormy-daniels/
3/16/18   New York Daily News    Lawyer: Porn star who alleges Trump affair has faced threats                                                   https://www.nydailynews.com/newswires/entertainment/lawyer-porn-star-alleges-trump-affair-faced-threats-article-1.3878160
3/16/18   New York Daily News    The Latest: Trump lawyer claims up to $20m in damages                                                          https://www.nydailynews.com/newswires/entertainment/latest-trump-lawyer-claims-20m-damages-article-1.3879590
3/16/18   New York Daily News    Stormy Daniels’ lawyer says she was physically threatened to keep alleged affair with Trump quiet              https://www.nydailynews.com/news/politics/stormy-daniels-physically-threatened-quiet-lawyer-article-1.3878253
3/16/18    Wall Street Journal   Trump disclosure of Cohen payment raises new legal questions                                                   https://www.wsj.com/articles/AP939e86340bfe42f38c722103a6ec8ebf?mod=searchresults&page=4&pos=1
3/17/18   New York Daily News    Trump lawyer claims Stormy Daniels violated ‘hush agreement’ 20 times, says she owes him $20 million           https://www.nydailynews.com/news/politics/trump-lawyer-claims-stormy-daniels-broke-hush-agreement-20-times-article-1.3879550
3/17/18    Wall Street Journal   Ethics director forwards concerns to DOJ over Cohen payment                                                    https://www.wsj.com/articles/AP6917b4f20ed241d392ab11f5359f365d?mod=searchresults&page=3&pos=20
3/17/18    Wall Street Journal   Trump’s Personal Lawyer Says Stormy Daniels Could Be Liable for $20 Million                                    https://www.wsj.com/articles/trumps-personal-lawyer-says-stormy-daniels-could-be-liable-for-20-million-1521254728?mod=searchresults&page=6&pos=1
3/20/18   New York Daily News    Lie detector exam shows Stormy Daniels was truthful about having 'unprotected' sex with Donald Trump           https://www.nydailynews.com/news/politics/lie-detector-exam-shows-stormy-truthful-trump-affair-article-1.3886268
3/20/18    Wall Street Journal   Sormy Daniels’s Lawyer Buys Lie-Detector Video                                                                 https://www.wsj.com/articles/stormy-danielss-lawyer-buys-lie-detector-video-1521575056?mod=searchresults&page=6&pos=9
3/20/18    Wall Street Journal   Trump’s Stormy History: The Seven-Year Battle Between the President and the Porn Star                          https://www.wsj.com/articles/trumps-stormy-history-the-seven-year-battle-between-the-president-and-the-porn-star-1521561532?mod=searchresults&page=
3/21/18   New York Daily News    White House increasingly facing questions about Trump's past                                                   https://www.nydailynews.com/newswires/news/national/white-house-increasingly-facing-questions-trump-article-1.3887457
3/21/18   New York Daily News    The Latest: CBS to air Stormy Daniels interview Sunday                                                         https://www.nydailynews.com/newswires/news/national/latest-cbs-air-stormy-daniels-interview-sunday-article-1.3888839
3/21/18    Wall Street Journal   The Latest: CBS to air Stormy Daniels interview Sunday                                                         https://www.wsj.com/articles/APd4922c520ed5488687d978456a1f46e8?mod=searchresults&page=6&pos=5
3/21/18    Wall Street Journal   White House increasingly facing questions about Trump's past                                                   https://www.wsj.com/articles/APe05996cc352a4f598abe256725da85fe?mod=searchresults&page=6&pos=8
3/24/18   New York Daily News    STASI: Stormy Daniels may drop the blue pill on Trump in ‘60 Minutes’ exposé                                   https://www.nydailynews.com/news/politics/stasi-stormy-daniels-drop-blue-pill-trump-60-minutes-article-1.3894094
3/25/18     New York Times       Stormy Daniels Tells ‘60 Minutes’ That Fear of Trump Kept Her Silent                                           https://www.nytimes.com/2018/03/25/business/stormy-daniels-donald-trump.html?searchResultPosition=82
3/25/18     New York Post        Stormy Daniels says after sex with Trump, she was threatened                                                   https://nypost.com/2018/03/25/stormy-daniels-says-after-one-night-stand-with-trump-she-was-threatened-with-her-daughter/
3/25/18   New York Daily News    Porn star describes threat over alleged Trump encounter                                                        https://www.nydailynews.com/newswires/entertainment/porn-star-describes-threat-alleged-trump-encounter-article-1.3895476
3/26/18     New York Times       Stormy Daniels Spanks Trump Again                                                                              https://www.nytimes.com/2018/03/26/opinion/stormy-daniels-trump-60-minutes.html?searchResultPosition=43
3/26/18     New York Times       Trump Can’t Stop Tweeting, but Goes Silent on Stormy Daniels                                                   https://www.nytimes.com/2018/03/26/us/politics/trump-silent-stormy-daniels.html?searchResultPosition=90
3/26/18     New York Post        Stormy Daniels’ lawyer trying to depose Trump over ‘hush agreement’                                            https://nypost.com/2018/03/28/stormy-daniels-lawyer-trying-to-depose-trump-over-hush-agreement/
                                                                                                                                                                                                                                                                                        Case 1:19-cr-00373-PGG Document 77-1 Filed 11/15/19 Page 1 of 12




3/26/18     New York Post        White House says Trump ‘consistently’ denies Stormy Daniels claims                                             https://nypost.com/2018/03/26/white-house-says-trump-consistently-denies-stormy-daniels-claims/
3/26/18     New York Post        Lawyers spar over Stormy Daniels interview                                                                     https://nypost.com/2018/03/26/lawyers-spar-over-stormy-daniels-interview/
3/26/18     New York Post        Trump: Fake news has never been more ‘voluminous’                                                              https://nypost.com/2018/03/26/trump-fake-news-has-never-been-more-voluminous/
3/26/18     New York Post        Trump lawyer demands Stormy Daniels retract claim she was threatened                                           https://nypost.com/2018/03/26/trump-lawyer-demands-stormy-daniels-retract-claim-she-was-threatened/
3/26/18     New York Post        Stormy Daniels gave big boost to ‘60 Minutes’ ratings                                                          https://nypost.com/2018/03/26/stormy-daniels-gave-big-boost-to-60-minutes-ratings/
3/26/18   New York Daily News    Porn star's claim she was threatened disputed by White House                                                   https://www.nydailynews.com/newswires/entertainment/60-minutes-stormy-daniels-big-ratings-pushback-article-1.3897361
3/26/18   New York Daily News    Porn star Stormy Daniels sues Trump’s personal lawyer, claims he has subjected her to ‘hatred’ and ‘shame’     https://www.nydailynews.com/news/politics/stormy-sues-trump-lawyer-claims-subjected-hatred-article-1.3897330
3/26/18   New York Daily News    Lawyer for Trump’s personal attorney wants an apology from Stormy Daniels                                              https://www.nydailynews.com/news/politics/trump-attorney-apology-stormy-daniels-article-1.3896856
3/26/18   New York Daily News    White House disputes porn star's claim she was threatened                                                              https://www.nydailynews.com/newswires/entertainment/white-house-disputes-porn-star-claim-threatened-article-1.3895804
3/26/18   New York Daily News    The Latest: Stormy Daniels now suing Trump's attorney                                                                  https://www.nydailynews.com/newswires/entertainment/latest-stormy-daniels-suing-trump-attorney-article-1.3896281
3/26/18   New York Daily News    A look at the legal issues surrounding payment to porn star                                                            https://www.nydailynews.com/newswires/entertainment/legal-issues-surrounding-payment-porn-star-article-1.3897292
3/26/18   New York Daily News    Stormy Daniels’ ‘60 Minutes’ interview is most-watched episode in nearly a decade                                      https://www.nydailynews.com/entertainment/tv/stormy-daniels-60-minutes-episode-most-watched-2008-article-1.3897113
3/26/18   New York Daily News    Stormy Daniels reveals tryst with Trump that started with her spanking him with magazine and ended with sex            https://www.nydailynews.com/news/politics/stormy-daniels-spanked-trump-sex-article-1.3895497
3/26/18   New York Daily News    Porn star Stormy Daniels alleges mystery man threatened to hurt her if she didn’t ‘leave Trump alone’                  https://www.nydailynews.com/news/politics/stormy-man-hurt-didn-lay-trump-article-1.3895469
3/26/18   New York Daily News    Porn star Stormy Daniels' lawyer posts photo of DVD containing 'evidence' of her affair with Donald Trump              https://www.nydailynews.com/news/national/stormy-lawyer-posts-pic-dvd-evidence-trump-affair-article-1.3892396
3/27/18   New York Daily News    Fight fire with fire: opponents borrow from Trump's playbook                                                           https://www.nydailynews.com/newswires/entertainment/fight-fire-fire-opponents-borrow-trump-playbook-article-1.3897918
3/28/18     New York Post        Trump lawyer’s attorney calls Stormy’s lawyer a ‘PR machine’                                                           https://nypost.com/2018/04/01/trump-lawyers-attorney-calls-stormys-lawyer-a-pr-machine/
3/28/18   New York Daily News    Stormy Daniels seeking Trump's answers under oath                                                                      https://www.nydailynews.com/newswires/entertainment/stormy-daniels-seeking-trump-answers-oath-article-1.3900825
3/28/18   New York Daily News    Stormy Daniels’ lawyer is now using one of Trump’s favorite sayings                                                    https://www.nydailynews.com/news/politics/stormy-lawyer-trump-favorite-sayings-article-1.3900917
3/28/18   New York Daily News    Stormy Daniels' lawyer to try forcing Trump, Michael Cohen to testify about hush agreement                             https://www.nydailynews.com/news/politics/stormy-daniels-lawyer-trump-testify-payout-article-1.3900650
3/28/18    Wall Street Journal   Stormy Daniels’s Lawyer Michael Avenatti Complicates Michael Cohen Probe                                               https://www.wsj.com/articles/stormy-danielss-lawyer-michael-avenatti-complicates-michael-cohen-probe-1527549005?mod=searchresults&page=3&pos=1
3/29/18   New York Daily News    Judge denies Stormy Daniels’ request to have Trump and Cohen testify — but porn star's lawyer claims vindication https://www.nydailynews.com/news/politics/judge-denies-stormy-request-trump-cohen-testify-article-1.3903649
 4/1/18     New York Post        Trump’s lawyer wants to push Stormy Daniels lawsuit into arbitration                                                   https://nypost.com/2018/04/03/trumps-lawyer-wants-to-push-stormy-daniels-lawsuit-into-arbitration/
 4/2/18     New York Times       Stormy Daniels Case Should Be Resolved Privately, Trump Lawyers Say                                                    https://www.nytimes.com/2018/04/02/us/politics/stormy-daniels-trump-arbitration.html?searchResultPosition=77
 4/2/18   New York Daily News    Trump's lawyer wants porn star Stormy Daniels to go into private arbitration                                           https://www.nydailynews.com/news/politics/trump-lawyer-stormy-daniels-private-arbitration-article-1.3911175
 4/2/18   New York Daily News    Trump’s frenzied, furious flailing                                                                                     https://www.nydailynews.com/opinion/trump-frenzied-furious-flailing-article-1.3906038
 4/3/18     New York Post        ‘60 Minutes’ left out Stormy’s description of Trump’s junk: lawyer                                                     https://nypost.com/2018/04/05/60-minutes-left-out-porn-stars-description-of-trumps-privates-lawyer/
 4/4/18   New York Daily News    Stormy Daniels' lawyer claims porn star described President Trump’s genitalia in unaired ‘60 Minutes’ clip             https://www.nydailynews.com/entertainment/tv/stormy-daniel-lawyer-president-trump-genitals-article-1.3915468
 4/5/18     New York Times       Trump Denies Knowing of Any Hush Money Paid to Porn Actress                                                            https://www.nytimes.com/2018/04/05/us/politics/trump-stormy-daniels-hush-money.html?searchResultPosition=46
 4/5/18     New York Post        Trump lawyer wants more time to respond to Stormy Daniels’ defamation suit                                             https://nypost.com/2018/04/06/trump-lawyer-wants-more-time-to-respond-to-stormy-daniels-defamation-suit/
 4/5/18   New York Daily News    Did Trump know about payment to Stormy Daniels? He says no                                                             https://www.nydailynews.com/newswires/entertainment/trump-payment-stormy-daniels-no-article-1.3917734
 4/5/18   New York Daily News    President Trump denies knowing of hush payment to Stormy Daniels in first public remark about alleged tryst            https://www.nydailynews.com/news/politics/trump-denies-knowing-hush-payment-porn-star-stormy-daniels-article-1.3916949
 4/5/18   New York Daily News    Trump says he didn't know about payment to Stormy Daniels                                                              https://www.nydailynews.com/newswires/entertainment/trump-didn-payment-stormy-daniels-article-1.3916975
 4/5/18    Wall Street Journal   Trump Denies Knowledge of $130,000 Payment to Stormy Daniels                                                           https://www.wsj.com/articles/trump-denies-knowledge-of-130-000-payment-to-former-porn-star-1522963827?mod=searchresults&page=6&pos=4
 4/6/18     New York Times       The Rise of Michael Avenatti                                                                                           https://www.nytimes.com/2018/08/06/podcasts/the-daily/michael-avenatti-stormy-daniels-trump.html?searchResultPosition=11
 4/6/18     New York Post        Stormy Daniels’ lawyer hints a ‘major’ bombshell is coming                                                             https://nypost.com/2018/04/07/stormy-daniels-lawyer-hints-a-major-bombshell-is-coming/
 4/7/18     New York Post        Stormy Daniels’ lawyer to release sketch of man she says threatened her                                                https://nypost.com/2018/04/09/stormy-daniels-lawyer-vows-to-release-sketch-of-man-she-says-threatened-her/
 4/7/18   New York Daily News    Stormy Daniels’ lawyer teases ‘major announcement’ on identity of ‘thug’ who threatened her over alleged Trump affairhttps://www.nydailynews.com/news/national/stormy-daniels-lawyer-teases-major-announcement-article-1.3920239
 4/9/18     New York Times       Trump's One-Night Stand Turns Into a Legal Nightmare                                                                   https://www.nytimes.com/2018/04/09/opinion/trump-stormy-daniels.html?searchResultPosition=60
 4/9/18     New York Post        Stormy Daniels’ lawyer trolls Trump’s ‘witch hunt’ tweets                                                              https://nypost.com/2018/04/10/stormy-daniels-lawyer-trolls-trumps-witch-hunt-tweets/
 4/9/18     New York Post        Trump slams FBI raid on lawyer’s office, calls Mueller probe ‘an attack on our country’                                https://nypost.com/2018/04/09/trump-slams-fbi-raid-on-lawyers-office-calls-mueller-probe-an-attack-on-our-country/
 4/9/18     New York Post        Stormy Daniels gives tell-all interview, poses nude for Penthouse                                                      https://pagesix.com/2018/04/09/stormy-daniels-poses-nude-for-penthouse/?_ga=2.253008655.703588671.1569250561-1507074629.1560788835
 4/9/18     New York Post        Stormy Daniels’ lawyer renews push to depose Trump                                                                     https://nypost.com/2018/04/09/stormy-daniels-lawyer-renews-push-to-depose-trump/
 4/9/18   New York Daily News    Stormy Daniels works with forensic artist to sketch man she claims threatened her over alleged tryst with President Trump
                                                                                                                                                        https://www.nydailynews.com/news/national/stormy-working-artist-sketch-man-threatened-article-1.3922616
 4/9/18    Wall Street Journal   Trump furious after FBI seizes documents from his lawyer                                                               https://www.wsj.com/articles/APa256631aa1a242e2a7b705e2b6a5b989?mod=searchresults&page=6&pos=3
4/10/18     New York Times       Michael Avenatti Urges Democrats to Reject Michelle Obama's Advice on Trump                                            https://www.nytimes.com/2018/08/10/us/politics/michael-avenatti-michelle-obama-trump.html?searchResultPosition=19
4/10/18     New York Times       Michael Cohen, ‘Ultimate Trump Loyalist,’ Now in the Sights of the F.B.I.                                              https://www.nytimes.com/2018/04/10/us/politics/michael-cohen-trump.html?searchResultPosition=117
4/10/18     New York Post        Cohen paid Playmate $1.6M in ‘hush money’ for RNC big                                                                  https://nypost.com/2018/04/13/michael-cohen-orchestrated-1-6m-payoff-to-squash-affair-rumors-for-rnc-big/
4/10/18     New York Post        White House: Trump believes Mueller’s probe has ‘gone too far’                                                         https://nypost.com/2018/04/10/white-house-trump-believes-muellers-probe-has-gone-too-far/
4/10/18   New York Daily News    Stormy Daniels is reportedly cooperating with federal investigation into Trump lawyer Michael Cohen                    https://www.nydailynews.com/news/politics/stormy-cooperating-feds-probing-trump-lawyer-michael-cohen-article-1.3926794
4/10/18   New York Daily News    FBI agents raid Manhattan office of President Trump’s longtime personal lawyer Michael Cohen                           https://www.nydailynews.com/news/politics/fbi-agents-raid-manhattan-office-trump-lawyer-michael-cohen-article-1.3924200
4/10/18    Wall Street Journal   The Latest: NY prosecutor recused from Michael Cohen probe                                                             https://www.wsj.com/articles/APd62898bd009d400d9444e26aa6235466?mod=searchresults&page=6&pos=2
4/11/18    Wall Street Journal   FBI raids cast spotlight on Michael Cohen, Trump's fixer                                                               https://www.wsj.com/articles/AP6eabfea051c7470eaedaddab31e4c38d?mod=searchresults&page=6&pos=1
4/13/18     New York Post        Stormy Daniels’ lawyer mingles with influential NY media                                                               https://pagesix.com/2018/04/13/stormy-daniels-lawyer-mingles-with-influential-ny-media/?_ga=2.231403545.703588671.1569250561-1507074629.15607
4/13/18   New York Daily News    Elliott Broidy resigns from RNC after report Michael Cohen arranged $1.6 million settlement to squash affair rumor https://www.nydailynews.com/news/politics/cohen-arranged-1-6-million-settlement-republican-fundraiser-article-1.3932317
4/13/18    Wall Street Journal   Michael Cohen Attorneys Fight Review of Seized Records in Criminal Probe                                               https://www.wsj.com/articles/trump-said-to-have-acute-interest-in-records-seized-from-michael-cohen-1523639622?mod=searchresults&page=5&pos=18
4/13/18    Wall Street Journal   The Latest: Stormy Daniels may show up at Cohen hearing                                                                https://www.wsj.com/articles/AP671fb11e5b804179a1892914f30f0d11?mod=searchresults&page=5&pos=19
4/13/18    Wall Street Journal   FBI probes Trump lawyer Cohen's personal 'business dealings'                                                           https://www.wsj.com/articles/APcb095acaaeef4a11882d4837c5985fc9?mod=searchresults&page=5&pos=20
4/14/18     New York Post        Rivals Cohen and Avenatti run into each other at UES restaurant                                                        https://nypost.com/2018/04/14/rivals-cohen-and-avenatti-run-into-each-other-at-ues-restaurant/
4/14/18   New York Daily News    Stormy Daniels expected to appear at Michael Cohen's hearing Monday                                                    https://www.nydailynews.com/news/national/stormy-daniels-expected-michael-cohen-hearing-article-1.3934349
4/15/18     New York Post        Stormy Daniels set to appear in court at Trump lawyer’s hearing                                                        https://nypost.com/2018/04/15/stormy-daniels-set-to-appear-in-court-at-trump-lawyers-hearing/
4/15/18   New York Daily News    Stormy Daniels’ lawyer confirms she’ll attend Michael Cohen court hearing in New York                                  https://www.nydailynews.com/news/politics/stormy-daniels-lawyer-confirms-attend-cohen-hearing-article-1.3934919
4/15/18    Wall Street Journal   Comey Says Trump Is ‘Morally Unfit’ as Pair Clash Over Memoir                                                          https://www.wsj.com/articles/trump-again-rips-comey-book-1523802696?mod=searchresults&page=5&pos=16
4/15/18    Wall Street Journal   Trump: All lawyers 'deflated' by FBI raid on Michael Cohen                                                             https://www.wsj.com/articles/AP05553fe11e964de087b607c3b25cc2be?mod=searchresults&page=5&pos=17
4/16/18     New York Times       Judge Says Trump and Cohen Can’t Yet Review Materials Seized by FBI                                                    https://www.nytimes.com/2018/04/16/nyregion/michael-cohen-court-hearing.html?searchResultPosition=137
4/16/18     New York Post        How Cohen’s day in court turned into the Stormy Daniels show                                                           https://nypost.com/2018/04/16/how-cohens-day-in-court-turned-into-the-stormy-daniels-show/
4/16/18     New York Post        Stormy Daniels makes flashy entrance at court                                                                          https://nypost.com/2018/04/16/stormy-daniels-makes-flashy-entrance-at-court/
4/16/18     New York Post        Michael Cohen arrives in court to face judge about his client list                                                     https://nypost.com/2018/04/16/michael-cohen-arrives-in-court-to-face-judge-about-his-client-list/
4/17/18     New York Post        This is the man Stormy Daniels says threatened her                                                                     https://nypost.com/2018/04/17/lawyer-to-release-sketch-of-suspect-he-says-threatened-stormy-daniels/
4/17/18   New York Daily News    Stormy Daniels sketch artist Lois Gibson holds world record for most successful identifications                        https://www.nydailynews.com/news/national/stormy-daniels-sketch-artist-holds-world-record-ids-article-1.3938910
                                                                                                                                                                                                                                                                                           Case 1:19-cr-00373-PGG Document 77-1 Filed 11/15/19 Page 2 of 12




4/18/18     New York Times       Trump Attacks Stormy Daniels, and Russia Inquiry Too                                                                   https://www.nytimes.com/2018/04/18/us/politics/trump-stormy-daniels-sketch.html?searchResultPosition=47
4/18/18   New York Daily News    Trump draws up his own thoughts on the Stormy Daniels' sketch                                                          https://www.nydailynews.com/news/politics/trump-draws-thoughts-stormy-daniels-sketch-article-1.3940608
4/18/18   New York Daily News    Stormy Daniels' lawyer reveals sketch of goon who allegedly threatened the porn star to drop affair story              https://www.nydailynews.com/news/national/stormy-daniels-lawyer-reveals-sketch-goon-alleged-threat-article-1.3938692
4/18/18    Wall Street Journal   The Latest: Judge sets Friday hearing in Stormy Daniels case                                                           https://www.wsj.com/articles/AP236cb2156dd644899c387a63b448561a?mod=searchresults&page=5&pos=15
4/19/18     New York Post        Stormy Daniels’ legal team swamped with tips on sketch                                                                 https://nypost.com/2018/04/19/stormy-daniels-legal-team-swamped-with-tips-on-sketch/
4/19/18     New York Post        Cohen drops libel suits over publication of Trump dossier                                                              https://nypost.com/2018/04/19/cohen-drops-libel-suits-over-publication-of-trump-dossier/
4/20/18   New York Daily News    Stormy Daniels considering suing President Trump directly for defamation                                               https://www.nydailynews.com/news/politics/stormy-daniels-suing-president-trump-defamation-article-1.3945904
4/20/18    Wall Street Journal   Michael Cohen’s Lawyer Urges Judge to Delay ‘Stormy Daniels’ Suit Against Him                                          https://www.wsj.com/articles/michael-cohens-lawyer-urges-judge-to-delay-stormy-daniel-suit-against-him-1524259938?mod=searchresults&page=5&pos=
4/20/18    Wall Street Journal   Trump lawyer must say why he wants porn star's case delayed                                                       https://www.wsj.com/articles/APac37ca57ebf44982b60bb79157c35d32?mod=searchresults&page=5&pos=14
4/25/18   New York Daily News    Trump attorney Michael Cohen to plead the Fifth in Stormy Daniels case over fears of self-incrimination           https://www.nydailynews.com/news/politics/trump-attorney-michael-cohen-plead-stormy-case-article-1.3954831
4/25/18    Wall Street Journal   Trump Attorney to Plead Fifth in Stormy Daniels Lawsuit                                                           https://www.wsj.com/articles/trump-attorney-to-plead-fifth-in-stormy-daniels-lawsuit-1524697573?mod=searchresults&page=5&pos=11
4/25/18    Wall Street Journal   Trump lawyer says he'll plead the Fifth in porn actress case                                                      https://www.wsj.com/articles/AP87f7c238de924ccbb090b8527ed59047?mod=searchresults&page=5&pos=12
4/26/18     New York Times       Former Judge Chosen to Review Materials Seized From Michael cohen                                                 https://www.nytimes.com/2018/04/26/nyregion/michael-cohen-investigation-special-master.html?searchResultPosition=68
4/26/18     New York Times       Trump Distances Himself From Cohen’s Legal Troubles                                                               https://www.nytimes.com/2018/04/26/us/politics/trump-cohen-fox-friends.html?searchResultPosition=116
4/26/18     New York Post        Stormy Daniels thinks Cohen may have her confidential info                                                        https://nypost.com/2018/04/26/stormy-daniels-thinks-cohen-may-have-her-confidential-info/
4/26/18     New York Post        Special master appointed to review Cohen documents seized in raid                                                 https://nypost.com/2018/04/26/special-master-appointed-to-review-cohen-documents-seized-in-raid/
4/26/18     New York Post        Trump begins distancing himself from Cohen after FBI raid                                                         https://nypost.com/2018/04/26/trump-begins-distancing-himself-from-cohen-after-fbi-raid/
4/26/18   New York Daily News    Stormy Daniels’ lawyer says the law bars Trump attorney Michael Cohen from refusing to testify                    https://www.nydailynews.com/news/politics/stormy-lawyer-law-bars-cohen-refusing-testify-article-1.3957155
4/26/18   New York Daily News    President Trump's phone call to 'Fox and Friends' used against him by prosecutors                                 https://www.nydailynews.com/news/politics/trump-call-fox-friends-prosecutors-article-1.3956043
4/26/18   New York Daily News    Trump tries to distance himself from longtime attorney Michael Cohen: ‘I have nothing to do with his business’    https://www.nydailynews.com/news/politics/trump-distance-michael-cohen-article-1.3955869
4/26/18    Wall Street Journal   Retired Judge Named to Examine Seized Documents in Michael Cohen Case                                             https://www.wsj.com/articles/retired-judge-named-to-examine-seized-documents-in-michael-cohen-case-1524767109?mod=searchresults&page=5&pos=9
4/26/18    Wall Street Journal   Trump's Cohen comments raise questions about relationship                                                         https://www.wsj.com/articles/APfe3bf8d177204f888b93393463c24522?mod=searchresults&page=5&pos=10
4/27/18     New York Times       Stormy Daniels Lawsuit Delayed as Judge Cites 'Likely' Indictment of Michael Cohen                                https://www.nytimes.com/2018/04/27/us/politics/stormy-daniels-trump-michael-cohen-lawsuit.html?searchResultPosition=63
4/27/18     New York Post        Judge issues 90-day pause on Stormy Daniels’ lawsuit                                                              https://nypost.com/2018/04/27/judge-issues-90-day-pause-on-stormy-daniels-lawsuit/
4/27/18     New York Post        Feds seized more than a dozen of Michael Cohen’s phones                                                           https://nypost.com/2018/04/26/feds-seized-more-than-a-dozen-of-michael-cohens-phones/
4/27/18    Wall Street Journal   Judge Delays Stormy Daniels Lawsuit Against Michael Cohen                                                         https://www.wsj.com/articles/judge-delays-stormy-daniels-lawsuit-against-michael-cohen-1524871120?mod=searchresults&page=5&pos=8
4/29/18     New York Post        Michelle Wolf draws laughs, gasps at Correspondents’ dinner                                                       https://nypost.com/2018/04/29/michelle-wolf-draws-laughs-gasps-at-correspondents-dinner/
4/30/18     New York Post        Stormy Daniels hits Trump with defamation suit                                                                    https://nypost.com/2018/04/30/stormy-daniels-files-defamation-suit-against-trump/
4/30/18     New York Post        Power players party during White House Correspondents’ dinner weekend                                             https://pagesix.com/2018/04/30/power-players-party-during-white-house-correspondents-dinner-weekend/?_ga=2.252859151.703588671.1569250561-1507
4/30/18   New York Daily News    Stormy Daniels slaps Trump with new defamation lawsuit over ‘con job’ tweet                                       https://www.nydailynews.com/news/politics/stormy-daniels-hits-trump-new-suit-job-tweet-article-1.3963842
4/30/18    Wall Street Journal   Porn star Stormy Daniels sues President Trump for defamation                                                      https://www.wsj.com/articles/AP37b0ee1598f14c118885ef33403ff69b?mod=searchresults&page=5&pos=7
 5/2/18     New York Times       Giuliani Says Trump Repaid Cohen for Stormy Daniels Hush Money                                                    https://www.nytimes.com/2018/05/02/us/politics/trump-michael-cohen-stormy-daniels-giuliani.html?searchResultPosition=73
 5/2/18     New York Times       Seth Meyers Says He Knows the Questions Trump Wants to Ask Mueller                                                https://www.nytimes.com/2018/05/02/arts/television/seth-meyers-trump-robert-mueller-questions.html?searchResultPosition=122
 5/2/18     New York Post        Giuliani says Trump repaid lawyer for $130K payment to Stormy Daniels                                             https://nypost.com/2018/05/02/giuliani-says-trump-repaid-michael-cohen-for-130k-payment-to-stormy-daniels/
 5/2/18    Wall Street Journal   The Latest: Giuliani says Trump repaid money paid to Daniels                                                      https://www.wsj.com/articles/APa7460188129d47c4ad86abac42b41e60?mod=searchresults&page=5&pos=5
 5/2/18    Wall Street Journal   Giuliani: Trump repaid Cohen $130K for payment to porn star                                                       https://www.wsj.com/articles/APd86f6661263042dea1f1dc335ef7d308?mod=searchresults&page=5&pos=6
 5/3/18     New York Times       On Fox News of All Places, Damaging Moments for Trump                                                             https://www.nytimes.com/2018/05/03/business/media/fox-news-trump-giuliani.html?searchResultPosition=85
 5/3/18     New York Times       Does Giuliani Have a Plan, or Is This Just a Freakout?                                                            https://www.nytimes.com/2018/05/03/opinion/giuliani-trump-stormy-daniels-cohen.html?searchResultPosition=98
 5/3/18     New York Times       New Revelations Suggest a President Losing Control of His Narrative                                               https://www.nytimes.com/2018/05/03/us/politics/trump-revelations-narrative.html?searchResultPosition=173
 5/3/18     New York Post        Trump critics gleeful after Giuliani contradicts him on porn star payoff                                          https://nypost.com/2018/05/03/trump-critics-think-giuliani-made-messy-stormy-daniels-situation-even-worse/
 5/3/18     New York Post        Trump says no campaign cash was used to repay Stormy Daniels’ $130K                                               https://nypost.com/2018/05/03/trump-says-no-campaign-cash-was-used-to-repay-stormy-daniels-130k/
 5/3/18   New York Daily News    Rudy Giuliani calls on Attorney General Jeff Sessions to ‘step in’ on probe into Trump attorney Michael Cohen     https://www.nydailynews.com/news/politics/giuliani-calls-sessions-step-michael-cohen-probe-article-1.3970126
 5/3/18   New York Daily News    Michael Cohen's phone calls logged by feds in weeks before FBI raid                                               https://www.nydailynews.com/news/politics/michael-cohen-monitored-weeks-fbi-raid-article-1.3969756
 5/3/18   New York Daily News    Republican stooges push for Trump to win Nobel Prize as critics bash the idea                                     https://www.nydailynews.com/news/politics/republican-stooges-push-trump-win-nobel-prize-article-1.3968650
 5/3/18   New York Daily News    Rudy Giuliani claims Trump reimbursed Michael Cohen for $130G payment to Stormy Daniels                           https://www.nydailynews.com/news/politics/giuliani-claims-trump-reimbursed-cohen-stormy-130g-article-1.3968722
 5/3/18    Wall Street Journal   The Latest: Trump says Daniels payment unrelated to campaign                                                      https://www.wsj.com/articles/APffedea0d1b464585ba42c7d06cfa5d55?mod=searchresults&page=5&pos=3
 5/3/18    Wall Street Journal   Trump's new 'Stormy' story clashes with earlier statements                                                        https://www.wsj.com/articles/AP8a48ef57cc8c42da8cf1ab5bcc59567a?mod=searchresults&page=5&pos=4
 5/4/18     New York Times       Trump Is Said to Have Known of Payment to Stormy Daniels Months Before He Denied It                               https://www.nytimes.com/2018/05/04/us/politics/trump-hush-payment-stormy-daniels.html?searchResultPosition=94
 5/4/18     New York Times       The Path of Stormy Daniels’s $130,000 Payment to Keep Quiet                                                       https://www.nytimes.com/2018/05/03/us/politics/stormy-daniels-trump-payment.html?searchResultPosition=104
 5/4/18     New York Post        Trump says legal newbie Giuliani will ‘get his facts straight’                                                    https://nypost.com/2018/05/04/trump-says-legal-newbie-giuliani-will-get-his-facts-straight/
 5/4/18   New York Daily News    Democrat calls for congressional probe into President Trump's potentially 'illegal' payoff to Stormy Daniels      https://www.nydailynews.com/news/politics/democrat-calls-congressional-probe-trump-stormy-payoff-article-1.3971940
 5/4/18   New York Daily News    President Trump admits for the first time he reimbursed Michael Cohen for Stormy Daniels hush payment             https://www.nydailynews.com/news/national/trump-finally-admits-repaid-michael-cohen-stormy-payment-article-1.3969224
 5/6/18     New York Times       Giuliani Says Trump Would Not Have to Comply With Mueller Subpoena                                                https://www.nytimes.com/2018/05/06/us/politics/giuliani-says-trump-would-not-have-to-comply-with-mueller-subpoena.html?searchResultPosition=111
 5/6/18     New York Post        Trump might plead the Fifth in Russia investigation: Giuliani                                                     https://nypost.com/2018/05/06/trump-might-plead-the-fifth-in-russia-investigation-giuliani/
 5/6/18   New York Daily News    Rudy Giuliani says Michael Cohen would’ve paid more women to stay silent ‘if it was necessary’                    https://www.nydailynews.com/news/politics/giuliani-cohen-paid-women-stay-silent-article-1.3974211
 5/6/18    Wall Street Journal   The Latest: Giuliani doesn't rule out Trump taking the Fifth                                                      https://www.wsj.com/articles/AP1f0bbf2a0c844051acba32ed289945e1?mod=searchresults&page=4&pos=16
 5/6/18    Wall Street Journal   Giuliani Says Trump Doesn’t Have to Comply With Mueller Subpoena, Could Invoke Fifth Amendment                    https://www.wsj.com/articles/giuliani-says-trump-doesnt-have-to-comply-with-mueller-subpoena-could-invoke-fifth-amendment-1525621792?mod=searchr
 5/6/18    Wall Street Journal   The Latest: Avenatti calls Giuliani appearance a 'disaster'                                                       https://www.wsj.com/articles/AP2ab2d6e560ad411a9ae0f9ac3f5cc61d?mod=searchresults&page=4&pos=20
 5/6/18    Wall Street Journal   Giuliani confounds, contradicts as he defends Trump in media                                                      https://www.wsj.com/articles/APe6a91d6c9ec64d5b97c1a207d1bec32a?mod=searchresults&page=5&pos=2
 5/7/18     New York Post        Stormy Daniels’ attorney Michael Avenatti is in demand in NYC                                                     https://pagesix.com/2018/05/07/stormy-daniels-attorney-michael-avenetti-is-in-demand-in-nyc/?_ga=2.268671863.703588671.1569250561-1507074629.1
 5/7/18    Wall Street Journal   Giuliani's media blitz defending Trump is off to rough start                                                      https://www.wsj.com/articles/AP396e301a27104b308b0fc5052c5d842d?mod=searchresults&page=4&pos=14
 5/7/18    Wall Street Journal   Giuliani struggles to help Trump with his defense                                                                 https://www.wsj.com/articles/AP3eb667ace3b944a9bbcee32874445467?mod=searchresults&page=4&pos=15
 5/8/18     New York Times       Firm Tied to Russian Oligarch Made Payments to Michael Cohen                                                      https://www.nytimes.com/2018/05/08/us/politics/michael-cohen-shell-company-payments.html?searchResultPosition=71
 5/8/18     New York Post        Stormy Daniels’ lawyer rips into Giuliani on Twitter                                                              https://nypost.com/2018/05/08/stormy-daniels-lawyer-rips-into-giuliani-on-twitter/
 5/8/18     New York Post        Mueller reportedly grilled Russian oligarch who paid Cohen $500K                                                  https://nypost.com/2018/05/08/stormys-lawyer-cohen-was-paid-500k-by-russians-with-ties-to-putin/
 5/8/18     New York Post        Schneid’s fall was inevitable, the real issue isn’t the deal but Iran itself and other comments                   https://nypost.com/2018/05/08/schneids-fall-was-inevitable-the-real-issue-isnt-the-deal-but-iran-itself-and-other-comments/
 5/8/18   New York Daily News    Stormy's lawyer says Russian oligarch wired $500,000 to Trump attorney Michael Cohen after hush payment           https://www.nydailynews.com/news/politics/russian-oligarch-wired-500-000-michael-cohen-stormy-lawyer-article-1.3978784
 5/8/18    Wall Street Journal   Trump Lawyer Received $500,000 From Firm Linked to Russian Oligarch                                               https://www.wsj.com/articles/at-t-paid-trump-lawyer-for-insights-on-administration-1525821278?mod=searchresults&page=4&pos=12
 5/8/18    Wall Street Journal   Porn star's lawyer says Russian paid Trump attorney Cohen                                                         https://www.wsj.com/articles/APa9b2c7e3566842dab9133dd3ab0a3f56?mod=searchresults&page=4&pos=13
 5/9/18     New York Times       How Michael Cohen, Denied Job in White House, Was Seen as Its Gatekeeper                                          https://www.nytimes.com/2018/05/09/us/politics/michael-cohen-shell-company.html?searchResultPosition=102
 5/9/18     New York Times       Novartis and AT&T Spoke to Mueller’s Office About Payments to Michael Cohen                                       https://www.nytimes.com/2018/05/09/business/novartis-att-cohen-mueller.html?searchResultPosition=107
                                                                                                                                                                                                                                                                                        Case 1:19-cr-00373-PGG Document 77-1 Filed 11/15/19 Page 3 of 12




 5/9/18     New York Times       Two Years and Two Continents — Behind Walmart’s Flipkart Deal: DealBook Briefing                                  https://www.nytimes.com/2018/05/09/business/dealbook/att-novartis-michael-cohen.html?searchResultPosition=144
 5/9/18     New York Post        Michael Cohen escalates war of words with Stormy’s lawyer                                                         https://nypost.com/2018/05/09/michael-cohen-escalates-war-of-words-with-stormys-lawyer/
 5/9/18     New York Post        AT&T gave Mueller information on payments to Cohen                                                                https://nypost.com/2018/05/09/att-gave-mueller-information-on-payments-to-cohen/
 5/9/18     New York Post        Pharma giant paid Cohen $1.2M after he promised access                                                            https://nypost.com/2018/05/09/pharma-giant-paid-cohen-1-2m-after-he-promised-access/
 5/9/18     New York Post        Feds probing how Stormy lawyer got Cohen’s banking info                                                           https://nypost.com/2018/05/09/feds-probing-how-stormy-lawyer-got-cohens-banking-info/
 5/9/18     New York Post        Mueller grilled pharma giant that paid $400K to Trump lawyer                                                      https://nypost.com/2018/05/09/mueller-grilled-pharma-giant-that-paid-400k-to-trump-lawyer/
 5/9/18   New York Daily News    Companies admit to funneling millions to mysterious Michael Cohen-owned firm, raising suspicions of illegal lobbying
                                                                                                                                                   https://www.nydailynews.com/news/politics/companies-admit-funneling-money-michael-cohen-owned-firm-article-1.3980179
 5/9/18   New York Daily News    Trump attorney Michael Cohen could have broken lobbying laws with shadowy corporate payments                      https://www.nydailynews.com/news/politics/michael-cohen-broken-lobbying-laws-shadowy-payments-article-1.3981046
 5/9/18   New York Daily News    Here are all the services Michael Cohen's Essential Consultants apparently provides                                      https://www.nydailynews.com/news/politics/services-essential-consultants-apparently-article-1.3980264
 5/9/18    Wall Street Journal   The Latest: ATT says it cooperated with Mueller's office                                                                 https://www.wsj.com/articles/AP3703830b81cd4d5bb90d66fd57009483?mod=searchresults&page=4&pos=7
 5/9/18    Wall Street Journal   The Latest: Michael Cohen's lawyers attack Avenatti's memo                                                               https://www.wsj.com/articles/AP996832f009124f17883203a4acdef421?mod=searchresults&page=4&pos=8
 5/9/18    Wall Street Journal   Trump Lawyer Helped Recruit Corporate Client With Ties to Kushner Probe                                                  https://www.wsj.com/articles/trump-lawyer-helped-recruit-corporate-client-with-ties-to-kushner-probe-1525902417?mod=searchresults&page=4&pos=10
 5/9/18    Wall Street Journal   Trump Pivots From Iran to North Korea                                                                                    https://blogs.wsj.com/washwire/2018/05/09/capital-journal-trump-pivots-from-iran-to-north-korea-gop-establishment-averts-crisis-in-w-va-haspel-on-the-hil
5/10/18     New York Times       Goldman’s Succession Timeline Takes Shape: DealBook Briefing                                                             https://www.nytimes.com/2018/05/18/business/dealbook/cbs-shari-redstone-fight.html?searchResultPosition=187
5/10/18   New York Daily News    Michael Cohen's $600,000 AT&T deal reportedly involved giving advice on corporate merger opposed by Trump                https://www.nydailynews.com/news/politics/cohen-t-deal-involved-advice-merger-opposed-trump-article-1.3983310
5/10/18    Wall Street Journal   Insight or influence? Trump attorney's business scrutinized                                                              https://www.wsj.com/articles/AP193c6f3bda0b46e6b718b88c622dfc99?mod=searchresults&page=4&pos=6
5/11/18     New York Times       Where to Start Looking in the Symantec Mystery: DealBook Briefing                                                        https://www.nytimes.com/2018/05/11/business/dealbook/china-debt-anbang.html?searchResultPosition=189
5/11/18     New York Post        AT&T exec forced out over $600K payment to Trump’s lawyer                                                                https://nypost.com/2018/05/11/att-exec-forced-out-over-600k-payment-to-trumps-lawyer/
5/11/18   New York Daily News    Rudy Giuliani says he won't go on TV with Stormy Daniels’ lawyer because he doesn't debate 'pimps'                       https://www.nydailynews.com/news/politics/rudy-giuliani-won-tv-stormy-pimp-lawyer-article-1.3985172
5/11/18   New York Daily News    Michael Cohen would go to prison before ratting out President Trump, friend says                                         https://www.nydailynews.com/news/politics/michael-cohen-prison-ratting-trump-friend-article-1.3985081
5/11/18   New York Daily News    AT&T CEO calls hiring Michael Cohen for advice on Trump ‘big mistake’                                                    https://www.nydailynews.com/news/politics/t-ceo-hiring-michael-cohen-big-mistake-article-1.3984173
5/11/18    Wall Street Journal   The Endless Clinton Campaign                                                                                             https://www.wsj.com/articles/the-endless-clinton-campaign-1526071116?mod=searchresults&page=4&pos=5
5/12/18     New York Times       From Ice Cube to Black Cube                                                                                              https://www.nytimes.com/2018/05/12/opinion/sunday/donald-trump-presidency-maureen-dowd.html?searchResultPosition=93
5/12/18     New York Post        Giuliani trades ‘pimp’ jabs with Stormy’s lawyer                                                                         https://nypost.com/2018/05/12/giuliani-trades-pimp-jabs-with-stormys-lawyer/
5/14/18     New York Post        Stormy Daniels’ lawyer spotted with Christie Brinkley                                                                    https://pagesix.com/2018/05/14/stormy-daniels-lawyer-spotted-with-christie-brinkley/?_ga=2.30079673.703588671.1569250561-1507074629.156078883
5/15/18     New York Times       Micahel Cohen Circus Has a Ringmaster: Porn Actress's Lawyer                                                             https://www.nytimes.com/2018/05/15/nyregion/stormy-daniels-avenatti-cohen-trump.html?searchResultPosition=34
5/16/18     New York Times       New York Today: One Ball and a Wall                                                                                      https://www.nytimes.com/2018/05/16/nyregion/new-york-today-handball.html?searchResultPosition=159
5/16/18     New York Post        Pharma giant’s top lawyer resigns over Cohen payments                                                                    https://nypost.com/2018/05/16/top-pharma-lawyer-resigns-over-payments-to-cohen/
5/16/18   New York Daily News    Whistleblower reportedly leaked Trump lawyer Michael Cohen's financial records over fears of cover-up                    https://www.nydailynews.com/news/politics/official-leaked-cohen-financial-records-cover-up-fears-article-1.3994068
5/16/18   New York Daily News    Novartis general counsel steps down over drugmaker’s $1.2 million contract with Michael Cohen                            https://www.nydailynews.com/news/politics/novartis-top-lawyer-resigns-payments-michael-cohen-article-1.3992666
5/17/18     New York Times       Show Starring Avenatti and Scaramucci is Being Pitched to Television Executives                                          https://www.nytimes.com/2018/05/17/business/media/michael-avenatti-anthony-scaramucci-television-show.html?searchResultPosition=29
5/17/18     New York Times       China, Mueller, Royal Wedding: Your Thursday Evening Briefing                                                            https://www.nytimes.com/2018/05/17/briefing/china-mueller-royal-wedding.html?searchResultPosition=143
5/17/18     New York Post        Michael Avenatti’s old company once fired a woman for being pregnant                                                     https://nypost.com/2018/05/17/michael-avenattis-old-company-once-fired-a-woman-for-being-pregnant/
5/17/18     New York Post        Stormy’s lawyer and The Mooch could get their own TV show                                                                https://nypost.com/2018/05/17/stormys-lawyer-the-mooch-could-get-their-own-tv-show/
5/17/18   New York Daily News    Attorney fears his conversation about ex-AG Schneiderman will be leaked by Stormy Daniel's lawyer                        https://www.nydailynews.com/news/politics/attorney-fears-conversation-ex-ag-leaked-article-1.3995461
5/17/18   New York Daily News    TV show featuring Anthony Scaramucci feuding with Michael Avenatti being pitched to networks                             https://www.nydailynews.com/news/politics/show-featuring-avenatti-scaramucci-pitched-networks-article-1.3995283
5/17/18   New York Daily News    Stormy Daniels' lawyer says he’s vetting two more women who claim they inked hush deals with Trump                       https://www.nydailynews.com/news/politics/stormy-daniels-lawyer-vetting-women-trump-hush-deals-article-1.3995008
5/17/18   New York Daily News    Trump lists Michael Cohen payment on federal form, raising legal concerns about Stormy Daniels payoff                    https://www.nydailynews.com/news/politics/trump-lists-cohen-payment-relating-stormy-federal-form-article-1.3993309
5/18/18     New York Times       Lawyers for Michael Cohen and Stormy Daniels Sling More (Legal) Mud                                                      https://www.nytimes.com/2018/05/18/nyregion/michael-cohen-stormy-daniels-legal-fight.html?searchResultPosition=37
5/18/18     New York Post        Cohen’s lawyers blast Avenatti for ‘trying to create carnival’                                                           https://nypost.com/2018/05/18/cohens-lawyers-blast-avenatti-for-trying-to-create-carnival/
5/18/18   New York Daily News    Michael Avenatti should be barred from Cohen case due to 'smearing' Trump lawyer on TV, attorneys say                    https://www.nydailynews.com/news/politics/michael-avenatti-barred-cohen-case-lawyers-article-1.3997551
5/22/18     New York Post        ​S tormy Daniels’ lawyer accuses Michael Cohen of being a leaker                                                         https://nypost.com/2018/05/22/%e2%80%8bstormy-daniels-lawyer-accuses-michael-cohen-of-being-a-leaker/
5/22/18     New York Post         Mnuchin: We are investigating ‘leak’ of Cohen’s financial records                                                       https://nypost.com/2018/05/22/mnuchin-says-cohens-financial-records-are-missing/
5/22/18   New York Daily News     ‘Taxi King’ might betray Trump lawyer Michael Cohen to dodge jail after pleading guilty in tax fraud case               https://www.nydailynews.com/new-york/taxi-king-betray-michael-cohen-tax-fraud-case-article-1.4004243
5/22/18   New York Daily News     Law firm of Stormy Daniels' attorney hit with $10 million judgment                                                      https://www.nydailynews.com/news/politics/michael-avenatti-law-firm-hit-10-million-judgment-article-1.4004140
5/22/18   New York Daily News     Trump lawyer Michael Cohen might have leaked audio recordings of Stormy Daniels to media, her attorney says             https://www.nydailynews.com/news/politics/michael-cohen-leaked-audio-stormy-daniels-avenatti-article-1.4004008
5/23/18     New York Times        News of an ‘Outrage’ Used to Mean Something Very, Very Different                                                        https://www.nytimes.com/2018/05/23/magazine/news-of-an-outrage-used-to-mean-something-very-very-different.html?searchResultPosition=170
5/23/18   New York Daily News     Stormy Daniels' lawyer says woman he was vetting for President Trump affair will not come forward                       https://www.nydailynews.com/news/politics/stormy-daniels-lawyer-woman-won-disclose-trump-affair-article-1.4004767
5/24/18     New York Post         Judge orders law firm linked to Stormy Daniels’ lawyer to pay $10M                                                      https://nypost.com/2018/05/22/judge-orders-law-firm-linked-to-stormy-daniels-lawyer-to-pay-10m/
5/24/18   New York Daily News     Stormy Daniels' attorney Michael Avenatti is a big hit in the West Hollywood gay scene                                  https://www.nydailynews.com/entertainment/gossip/confidential/stormy-daniels-lawyer-michael-avenatti-big-hit-gay-club-article-1.4007917
5/25/18     New York Post         Stormy Daniels again wants out of non-disclosure agreement                                                              https://nypost.com/2018/05/24/stormy-daniels-again-wants-out-of-non-disclosure-agreement/
5/29/18     New York Times        Lawyers in Cohen Case to Appear in Court to Negotiate Disputes                                                          https://www.nytimes.com/2018/05/29/nyregion/trump-cohen-stormy-daniels.html?searchResultPosition=40
5/29/18     New York Times        Tornado Warning and Storms Jolt New York Region                                                                         https://www.nytimes.com/2019/05/29/nyregion/newyorktoday/tornado-warning-nyc-news.html?searchResultPosition=177
5/29/18     New York Times        How to Keep Track of the Trade Fights: DealBook Briefing                                                                https://www.nytimes.com/2018/05/29/business/dealbook/starbucks-bias-race.html?searchResultPosition=190
5/29/18     New York Post         Russian oligarch met with Cohen days before inauguration                                                                https://nypost.com/2018/05/25/russian-oligarch-met-with-cohen-days-before-inauguration/
5/29/18   New York Daily News     Retired judge overseeing review of Michael Cohen’s seized documents charges nearly $50G for six days of work            https://www.nydailynews.com/new-york/retired-judge-charges-50g-review-seized-michael-cohen-docs-article-1.4015722
5/30/18     New York Times        Jugde Suggests Review of Cohen Douments Is Moving Too Slowly                                                            https://www.nytimes.com/2018/05/30/nyregion/trump-michael-cohen-stormy-daniels.html?searchResultPosition=42
5/30/18     New York Post         Stormy’s lawyer wants Cohen to release ‘Trump tapes’                                                                    https://nypost.com/2018/05/30/stormys-lawyer-wants-cohen-to-release-trump-tapes/
5/30/18     New York Post         Judge to Avenatti: Quit ‘publicity tour’ if you want to be in Cohen case                                                https://nypost.com/2018/05/30/judge-to-avenatti-quit-publicity-tour-if-you-want-to-be-in-cohen-case/
5/30/18   New York Daily News     Feds piecing together shredded documents from Michael Cohen’s office                                                    https://www.nydailynews.com/new-york/judge-cohen-case-tells-michael-avenatti-publicity-tour-article-1.4017109
5/30/18    Wall Street Journal    Michael Avenatti Withdraws Bid To Appear Before Judge in Cohen Probe                                                    https://www.wsj.com/articles/michael-avenatti-withdraws-bid-to-appear-before-judge-in-cohen-probe-1527703364?mod=searchresults&page=3&pos=18
5/31/18   New York Daily News     Trump lawyer Michael Cohen's 2015 threats against reporter are 'consistent' with his menacing words to Stormy Daniels:  https://www.nydailynews.com/news/politics/ny-news-cohen-threats-reporter-stormy-daniels-avenatti-20180531-story.html
                                                                                                                                                             Avenatti
5/31/18   New York Daily News     Stormy Daniels' attorney demands secret recordings that shed light on Michael Cohen's hush money payment                https://www.nydailynews.com/new-york/ny-metro-avenatti-demands-cohen-recording-20180531-story.html
 6/1/18     New York Times        Sormy Daniels's Lawyer Sought Help From Democrats in Fight With Trump                                                   https://www.nytimes.com/2018/06/01/us/politics/michael-avenatti-democrats-stormy-daniels-trump.html?searchResultPosition=33
 6/1/18    Wall Street Journal    Has the U.S. Turned a Corner on Trade?                                                                                  https://blogs.wsj.com/washwire/2018/06/01/capital-journal-tariffs-pardon-politics/?guid=BL-WB-69584&mod=searchresults&page=3&pos=16&dsk=y
 6/1/18    Wall Street Journal    Stormy Daniels Lawyer Michael Avenatti Dogged by His Own Legal Battles                                                  https://www.wsj.com/articles/stormy-daniels-lawyer-michael-avenatti-dogged-by-his-own-legal-battles-1527845401?mod=searchresults&page=3&pos=17
 6/6/18     New York Times        Stormy Daniels Sues, Saying Michael Cohen Colluded With her Former Lawyer                                               https://www.nytimes.com/2018/06/06/us/politics/stormy-daniels-lawsuit.html?searchResultPosition=61
 6/6/18     New York Post         Stormy Daniels sues ex-attorney, Michael Cohen for collusion                                                            https://nypost.com/2018/06/06/stormy-daniels-sues-ex-attorney-michael-cohen-for-collusion/
 6/6/18   New York Daily News     Stormy Daniels files new lawsuit alleging her 'puppet' ex-attorney 'colluded' with President Trump and Michael Cohenhttps://www.nydailynews.com/news/politics/ny-news-stormy-lawsuit-former-attorney-colluded-trump-cohen-20180606-story.html
 6/6/18    Wall Street Journal    Stormy Daniels Sues Ex-Lawyer, Saying He Colluded With Michael Cohen                                                    https://www.wsj.com/articles/stormy-daniels-sues-ex-lawyer-saying-he-colluded-with-michael-cohen-1528327467?mod=searchresults&page=3&pos=15
 6/7/18     New York Times        Giuliani Speaks for Trump. Except When He Doesn’t.                                                                      https://www.nytimes.com/2018/06/07/us/politics/rudy-giuliani-melania-trump-stormy-daniels-north-korea.html?searchResultPosition=136
                                                                                                                                                                                                                                                                                                       Case 1:19-cr-00373-PGG Document 77-1 Filed 11/15/19 Page 4 of 12




 6/7/18     New York Post         Why Donald Trump’s presidency is now stronger than ever                                                                 https://nypost.com/2018/06/07/why-donald-trumps-presidency-is-now-stronger-than-ever/
 6/7/18     New York Post         Stormy Daniels unveils ‘Truth’ perfume                                                                                  https://nypost.com/2018/06/07/stormy-daniels-unveils-truth-perfume/
 6/7/18     New York Post         Giuliani attacks Stormy Daniels: Porn star has no reputation to damage                                                  https://nypost.com/2018/06/07/giuliani-attacks-stormy-daniels-porn-star-has-no-reputation-to-damage/
 6/7/18   New York Daily News     Stormy Daniels' ex-attorney countersues her, Michael Avenatti and Michael Cohen in response to Trump collusion allegations
                                                                                                                                                          https://www.nydailynews.com/news/politics/ny-news-stormy-attorney-countersues-avenatti-cohen-trump-20180607-story.html
 6/7/18   New York Daily News     Stormy Daniels' friend rips Rudy Giuliani's 'hypocritical' rant, notes President Trump himself appeared in softcore pornhttps://www.nydailynews.com/news/politics/ny-news-stormy-friend-rudy-trump-pardon-kardashian-20180607-story.html
                                                                                                                                                           videos
 6/7/18    Wall Street Journal    Stormy Daniels’ Ex-Lawyer Denies Collusion, Files His Own Lawsuits                                                      https://www.wsj.com/articles/stormy-daniels-ex-lawyer-denies-collusion-files-his-own-lawsuits-1528424304?mod=searchresults&page=3&pos=14
6/13/18     New York Times        Colbert Perplexed at Trump’s New Appreciation for Kim Jong-un                                                           https://www.nytimes.com/2018/06/13/arts/television/colbert-trump-kim-jong-un.html?searchResultPosition=120
6/13/18     New York Times       Kim Jong-un, Federal Reserve, Raccoon: Your Wednesday Evening Briefing                                                  https://www.nytimes.com/2018/06/13/briefing/kim-jong-un-federal-reserve-raccoon.html?searchResultPosition=142
6/13/18     New York Post        Trump lawyer Michael Cohen might cooperate with federal prosecutors                                                     https://nypost.com/2018/06/13/cohen-likely-to-cooperate-with-federal-prosecutors/
6/13/18    Wall Street Journal   Michael Avenatti’s Ex-Colleague Seeks Assets to Satisfy $10 Million Award                                               https://www.wsj.com/articles/michael-avenattis-ex-colleague-seeks-assets-to-satisfy-10-million-award-1528887600?mod=searchresults&page=3&pos=13
6/14/18     New York Times       Stephen Colbert Talks Shopw with Scaramucci and Avenatti                                                                https://www.nytimes.com/2018/06/14/arts/television/colbert-trump-avenatti-scaramucci.html?searchResultPosition=14
6/14/18     New York Times       Florida Fraternity Sued Over Intimate Videos Shared on Facebook                                                         https://www.nytimes.com/2018/06/14/us/delta-sigma-phi-revenge-porn.html?searchResultPosition=52
6/14/18     New York Times       Comey, Trump Foundation, Border: Your Thursday Evening Briefing                                                         https://www.nytimes.com/2018/06/14/briefing/comey-trump-foundation-border.html?searchResultPosition=148
6/14/18     New York Post        Michael Cohen wants judge to place gag order on Stormy Daniels’ lawyer                                                  https://nypost.com/2018/06/14/michael-cohen-wants-judge-to-place-gag-order-on-stormy-daniels-lawyer/
6/14/18     New York Post        The Mooch goes head to head with Michael Avenatti on ‘The Late Show’                                                    https://nypost.com/2018/06/14/the-mooch-goes-head-to-head-with-michael-avenatti-on-the-late-show/
6/14/18   New York Daily News    Michael Avenatti and Anthony Scaramucci square off on 'The Late Show'                                                   https://www.nydailynews.com/entertainment/tv/ny-ent-michael-avenatti-anthony-scaramucci-late-show-20180613-story.html
6/14/18   New York Daily News    President Trump's personal attorney Michael Cohen is looking for new lawyers in FBI probe                               https://www.nydailynews.com/news/politics/ny-pol-cohen-lawyers-drop-20180613-story.html
6/15/18     New York Times       Michael Cohen Seeks Gag Order on Lawyer for Stormy Daniels                                                              https://www.nytimes.com/2018/06/15/nyregion/cohen-avenatti-gag-order.html?searchResultPosition=35
6/15/18     New York Post        Student: Frat bro posted revenge porn of me to secret Facebook page                                                     https://nypost.com/2018/06/15/student-frat-bro-posted-revenge-porn-of-me-to-secret-facebook-page/
6/15/18   New York Daily News    Michael Cohen loses bid to muzzle Stormy Daniels' lawyer, Michael Avenatti                                              https://www.nydailynews.com/news/politics/ny-news-michael-cohen-denied-emergency-restraining-order-20180615-story.html
6/15/18   New York Daily News    Feds have reassembled Michael Cohen's shredded documents, discovered over 700 pages of encrypted messages               https://www.nydailynews.com/new-york/ny-metro-michael-cohen-fbi-shredded-documents-encrypted-20180615-story.html
6/15/18   New York Daily News    Lawsuit alleges members of University of Central Florida fraternity posted 'revenge porn' on Facebook                   https://www.nydailynews.com/news/national/ny-news-ucf-lawsuit-revenge-porn-20180615-story.html
6/15/18   New York Daily News    Michael Cohen asks judge to stop Michael Avenatti from talking about him to press and Twitter                           https://www.nydailynews.com/news/ny-news-cohen-requests-gag-avenatti-20180614-story.html
6/15/18    Wall Street Journal   Michael Cohen Asks Judge to Muzzle Michael Avenatti, Stormy Daniels’s Lawyer                                            https://www.wsj.com/articles/michael-cohen-asks-judge-to-muzzle-michael-avenatti-stormy-danielss-lawyer-1529084404?mod=searchresults&page=3&pos
6/17/18     New York Times       Trade, Immigration, World Cup: Your Weekend Briefing                                                                    https://www.nytimes.com/2018/06/17/briefing/trade-immigration-world-cup.html?searchResultPosition=150
6/19/18     New York Post        Stormy’s lawyer joins border separations fight                                                                          https://nypost.com/2018/06/19/stormys-lawyer-joins-border-separations-fight/
6/19/18   New York Daily News    Michael Cohen reportedly hires former U.S. Attorney from Southern District in legal team shakeup Avenatti calls 'big https://www.nydailynews.com/news/ny-news-michael-cohen-legal-team-shakeup-continues-20180619-story.html
                                                                                                                                                         upgrade'
6/20/18     New York Times       What’s Behind the ‘Tender Age’ Shelters Opening for Young Migrants                                                      https://www.nytimes.com/2018/06/20/us/tender-age-shelters-family-separation-immigration.html?searchResultPosition=101
6/21/18   New York Daily News    'Just because I'm a porn star, I don't want to be raped': Adult film industry awaits its #MeToo moment as actresses struggle
                                                                                                                                                         https://www.nydailynews.com/news/national/ny-news-porn-metoo-misconduct-20180614-story.html
                                                                                                                                                               to be believed
6/24/18     New York Times       Planned Meeting Between Stormy Daniels and Prosecutors Is Canceled, Lawyer Says                                         https://www.nytimes.com/2018/06/24/nyregion/stormy-daniels-cohen-investigation-trump.html?searchResultPosition=65
6/24/18     New York Post        Stormy Daniels will meet with prosecutors in Cohen investigation                                                        https://nypost.com/2018/06/24/stormy-daniels-will-meet-with-prosecutors-in-cohen-investigation/
6/24/18   New York Daily News    Stormy Daniels' lawyer says feds canceled meeting with Manhattan prosecutors about Trump lawyer Michael Cohen https://www.nydailynews.com/new-york/ny-metro-stormy-daniels-prosecutors-interview-cohen-20180624-story.html
6/25/18     New York Times       Sean Spicer Is Testing Out a New Job: TV Talk Show Host                                                                 https://www.nytimes.com/2018/06/25/business/media/sean-spicer-talk-show.html?searchResultPosition=70
6/25/18     New York Post        Feds cancel meeting with Stormy Daniels after media leak                                                                https://nypost.com/2018/06/25/feds-cancel-meeting-with-stormy-daniels-after-media-leak/
6/25/18    Wall Street Journal   Corruption Currents: Pakistan Enacts Reforms to Comply with FATF                                                        https://blogs.wsj.com/riskandcompliance/2018/06/25/corruption-currents-pakistan-enacts-reforms-to-comply-with-fatf/?guid=BL-252B-15480&mod=searc
6/26/18     New York Times       Judge Orders Document Review in Cohen Case to End Next Week                                                             https://www.nytimes.com/2018/06/26/nyregion/cohen-trump-document-review.html?searchResultPosition=108
6/26/18     New York Post        Sean Spicer reportedly developing TV talk show                                                                          https://nypost.com/2018/06/26/sean-spicer-reportedly-developing-tv-talk-show/
6/26/18   New York Daily News    Leaked video from Cayuga Centers in Manhattan shows migrant girl weeping for mother                                     https://www.nydailynews.com/new-york/manhattan/ny-metro-cayuga-centers-leaked-video-girl-crying-20180626-story.html
6/27/18     New York Post        Leaked video shows migrant kids inside Harlem foster care center                                                        https://nypost.com/2018/06/27/leaked-video-shows-migrant-kids-inside-harlem-foster-care-center/
6/30/18     New York Post        Comedian who pranked Trump claims Secret Service visited him                                                            https://nypost.com/2018/06/30/comedian-who-pranked-trump-claims-secret-service-visited-him/
 7/1/18     New York Post        Sean Spicer wants to talk to Stormy Daniels’ lawyer Michael Avenatti                                                    https://pagesix.com/2018/07/01/sean-spicer-wants-to-talk-to-stormy-daniels-lawyer-michael-avenatti/?_ga=2.31298617.703588671.1569250561-15070746
 7/1/18    Wall Street Journal   Top GOP Fundraiser to Stop Hush Payments Over Affair                                                                    https://www.wsj.com/articles/top-gop-fundraiser-to-stop-hush-payments-over-affair-1530477047?mod=searchresults&page=3&pos=10
 7/2/18     New York Times       Michael Cohen Hints at Cooperating With Federal Investigators. Or Does He?                                              https://www.nytimes.com/2018/07/02/nyregion/michael-cohen-trump.html?searchResultPosition=76
 7/3/18   New York Daily News    N.J. Sen. Bob Menendez demands 'dramatic' White House security overhaul after comedian's prank call to President Trump  https://www.nydailynews.com/news/politics/ny-news-menendez-white-house-comedian-prank-trump-20180703-story.html
 7/4/18   New York Daily News    Stormy Daniels' lawyer Michael Avenatti says he could beat Trump in 2020 presidential race                              https://www.nydailynews.com/news/ny-news-avenatti-says-could-beat-trump-loves-daily-news-20180704-story.html
 7/6/18   New York Daily News    Ex-Playboy model sues Trump donor Elliott Broidy and Michael Avenatti over hush-money pact tied to secret pregnancy     https://www.nydailynews.com/news/ny-news-playmate-sues-broidy-avenatti-20180706-story.html
 7/6/18    Wall Street Journal   Ex-Playmate Files Suit Against GOP Donor Elliott Broidy Over Hush-Money Deal                                            https://www.wsj.com/articles/ex-playmate-files-suit-against-gop-donor-elliott-broidy-over-hush-money-deal-1530904576?mod=searchresults&page=3&pos
7/10/18     New York Times       The Fast and Furious Michael Avenatti                                                                                   https://www.nytimes.com/2018/07/10/magazine/michael-avenatti-stormy-daniels-donald-trump-media.html?searchResultPosition=8
7/10/18   New York Daily News    Playboy model Shera Bechard ordered to give Michael Avenatti sealed suit involving hush deal with GOP donor Elliotthttps://www.nydailynews.com/news/ny-news-avenatti-demands-shera-bechard-elliott-broidy-sealed-complaint-20180710-story.html
                                                                                                                                                           Broidy
7/11/18   New York Daily News    Stormy lawyer Avenatti jumps in to give assist as Honduran father fights to see daughters housed at East Harlem centerhttps://www.nydailynews.com/new-york/ny-metro-honduran-man-pleads-wife-release-20180711-story.html
7/12/18     New York Times       Charges Against Stormy Daniels Dismissed After Arrest at Strip Club                                                     https://www.nytimes.com/2018/07/12/us/stormy-daniels-arrested-strip-club-columbus.html?searchResultPosition=55
7/12/18     New York Times       NATO Summit, Papa John’s Pizza, Stormy Daniels: Your Thursday Briefing                                                  https://www.nytimes.com/2018/07/12/briefing/nato-summit-papa-johns-pizza-stormy-daniels.html?searchResultPosition=89
7/12/18     New York Post        Charges against Stormy Daniels dropped after strip club arrest                                                          https://nypost.com/2018/07/12/cops-release-racy-details-of-stormy-daniels-arrest/
7/12/18     New York Post        Stormy Daniels freed from jail after jiggle joint arrest                                                                https://nypost.com/2018/07/12/stormy-daniels-freed-from-jail-after-jiggle-joint-arrest/
7/12/18     New York Post        Stormy Daniels arrested during strip club performance, lawyer says                                                      https://nypost.com/2018/07/12/stormy-daniels-arrested-while-performing-at-strip-club-lawyer-says/
7/12/18   New York Daily News    Criminal charges dropped against Stormy Daniels following arrest at Ohio strip club                                     https://www.nydailynews.com/news/national/ny-news-stormy-ohio-071218-story.html
7/12/18    Wall Street Journal   Columbus Prosecutors Drop Charges Against Stormy Daniels                                                                https://www.wsj.com/articles/stormy-daniels-arrested-in-ohio-while-performing-on-stage-1531384620?mod=searchresults&page=3&pos=8
7/13/18     New York Times       Corrections: July 14, 2018                                                                                              https://www.nytimes.com/2018/07/13/pageoneplus/corrections-july-14-2018.html?searchResultPosition=195
7/13/18     New York Post        Stormy Daniels performs at strip club a night after her arrest                                                          https://nypost.com/2018/07/13/stormy-daniels-performs-at-strip-club-a-night-after-her-arrest/
7/14/18     New York Times       11 of Our Best Weekend Reads                                                                                            https://www.nytimes.com/2018/07/14/arts/11-of-our-best-weekend-reads.html?searchResultPosition=99
7/14/18     New York Times       Corrections: July 15, 2018                                                                                              https://www.nytimes.com/2018/07/14/pageoneplus/corrections-july-15-2018.html?searchResultPosition=194
7/17/18     New York Post        Ex-Clinton aide brings air horn to White House to keep Trump awake                                                      https://nypost.com/2018/07/17/ex-clinton-aide-brings-air-horn-to-white-house-to-keep-trump-awake/
7/18/18   New York Daily News    Charges dropped against other women arrested with Stormy Daniels in Ohio — Avenatti says officials vowing probe https://www.nydailynews.com/news/ny-news-ohio-prosecutors-drop-remaining-charges-sirens-sting-20180718-story.html
7/20/18     New York Post        Michael Cohen secretly taped Trump discussing Playmate hush money                                                       https://nypost.com/2018/07/20/michael-cohen-secretly-taped-trump-discussing-playmate-hush-money/
7/20/18   New York Daily News    Michael Cohen secretly recorded President Trump talking about payment to ex-Playboy model Karen McDougal                https://www.nydailynews.com/news/politics/ny-news-cohen-trump-payment-playboy-mcdougal-20180720-story.html
7/23/18     New York Times       Stormy Daniels and Her Husband Are Divorcing, Lawyer Confirms                                                           https://www.nytimes.com/2018/07/23/us/politics/stormy-daniels-divorce.html?searchResultPosition=48
7/23/18     New York Post        Stormy Daniels’ husband Glendon Crain files for divorce                                                                 https://nypost.com/2018/07/23/stormy-daniels-husband-glendon-crain-files-for-divorce/
7/23/18   New York Daily News    Stormy Daniels’ husband files for divorce and gets temporary restraining order that includes their daughter             https://www.nydailynews.com/news/national/ny-news-stormy-daniels-divorce-20180723-story.html
7/24/18   New York Daily News    How does a porn star cheat on her husband?                                                                              https://www.nydailynews.com/entertainment/ny-stasi-porn-star-20180724-story.html
7/24/18   New York Daily News    Stormy Daniels is getting divorced                                                                                      https://www.nydailynews.com/news/national/99845889-132.html
                                                                                                                                                                                                                                                                                               Case 1:19-cr-00373-PGG Document 77-1 Filed 11/15/19 Page 5 of 12




7/25/18     New York Times       Representing Michael Cohen, ‘Classic Lanny’ Davis Comes Out Swinging                                                    https://www.nytimes.com/2018/07/25/us/politics/lanny-davis-michael-cohen-trump.html?searchResultPosition=161
7/25/18     New York Post        More legal problems for Stormy Daniels                                                                                  https://nypost.com/2018/07/25/more-legal-problems-for-stormy-daniels/
7/25/18   New York Daily News    Leaked emails suggest Stormy Daniels' strip club arrest was premeditated by Ohio police                                 https://www.nydailynews.com/news/ny-news-stormy-daniels-ohio-arrest-police-emails-20180725-story.html
7/26/18     New York Times       Readers Respond to the 7.15.18 Issue                                                                                    https://www.nytimes.com/2018/07/26/magazine/readers-respond-to-the-7-15-18-issue.html?searchResultPosition=54
7/26/18     New York Post        Cops reportedly planned Stormy Daniels’ strip club arrest                                                               https://nypost.com/2018/07/26/cops-reportedly-planned-stormy-daniels-strip-club-arrest/
7/27/18     New York Post        Trump accused of making hush payments to three more women                                                               https://nypost.com/2018/07/27/stormy-daniels-lawyer-says-trump-paid-3-more-women-hush-money/
7/27/18   New York Daily News    Judge pans Michael Cohen's request to have Michael Avenatti silenced as Stormy Daniels lawyer confirms he's representinghttps://www.nydailynews.com/news/ny-news-avenatti-cohen-gag-order-hearing-20180727-story.html
                                                                                                                                                               3 other women
7/27/18   New York Daily News    Avanatti: 3 more women claim to have been silenced by Trump                                                             https://www.nydailynews.com/news/national/99882589-132.html
7/27/18   New York Daily News    Michael Avenatti claims three more women, including one who was allegedly pregnant, were paid off by Trump team https://www.nydailynews.com/news/national/ny-ent-donald-trump-paid-off-women-pregnant-20180726-story.html
7/29/18     New York Post        Giuliani: Cohen’s recording of Trump will help the president                                                               https://nypost.com/2018/07/29/giuliani-cohens-recording-of-trump-will-help-the-president/
7/30/18     New York Post        Stormy Daniels’ lawyer mingles with Trump’s ex-business partner                                                            https://pagesix.com/2018/07/30/stormy-daniels-lawyer-mingles-with-trumps-ex-business-partner/?_ga=2.261791243.703588671.1569250561-1507074629
7/31/18   New York Daily News    Former Playboy model wants additional $200G from top Trump donor                                                           https://www.nydailynews.com/news/national/ny-news-playboy-model-trump-donor-20180731-story.html
7/31/18    Wall Street Journal   Deal Between GOP Fundraiser and Ex-Playboy Model Detailed in Unsealed Suit                                                 https://www.wsj.com/articles/deal-between-gop-fundraiser-and-ex-playboy-model-detailed-in-unsealed-suit-1533091049?mod=searchresults&page=3&pos=
 8/1/18     New York Times       What Is QAnon: Explaining the Internet Conspiracy Theory That Showed Up at a Trump Rally                                   https://www.nytimes.com/2018/08/01/us/politics/what-is-qanon.html?searchResultPosition=64
 8/2/18   New York Daily News    Trump just made his worst environmental policy move yet                                                                    https://www.nydailynews.com/opinion/ny-oped-trumps-worst-environmental-policy-move-yet-20180802-story.html
 8/6/18     New York Post        Rosie O’Donnell joins Trump protest at White House                                                                         https://pagesix.com/2018/08/06/rosie-odonnell-joins-trump-protest-at-white-house/?_ga=2.261791243.703588671.1569250561-1507074629.1560788835
 8/6/18   New York Daily News    Michael Avenatti insists he's never had sex with Stormy Daniels nor has he seen any of her porn flicks                     https://www.nydailynews.com/entertainment/ny-ent-michael-avenatti-stormy-daniels-trump-20180806-story.html
 8/9/18     New York Times       Michael Avenatti, Stormy Daniels' Lawyer, Eyes Another Gig: President                                                      https://www.nytimes.com/2018/08/09/us/politics/michael-avenatti-president.html?searchResultPosition=15
 8/9/18     New York Post        Michael Avenatti attends Iowa event for presidential hopefuls                                                              https://nypost.com/2018/08/09/michael-avenatti-attends-iowa-event-for-presidential-hopefuls/
 8/9/18   New York Daily News    Stormy Daniels' lawyer Michael Avenatti exploring run at the White House in 2020, report says                              https://www.nydailynews.com/news/ny-news-michael-avenatti-stormy-presidential-bid-2020-trump-20180809-story.html
8/10/18     New York Times       DealBook Briefing: Saudi Arabia’s Deep Pockets May Need a Top-Up                                                           https://www.nytimes.com/2018/08/10/business/dealbook/saudi-arabia-investment.html?searchResultPosition=156
8/11/18     New York Post        Michael Avenatti promises to ‘hit harder’ during Iowa event                                                                https://nypost.com/2018/08/11/michael-avenatti-promises-to-hit-harder-during-iowa-event/
8/14/18     New York Times       The Revenge of the Lesser Trumps                                                                                           https://www.nytimes.com/2018/08/14/opinion/trump-omarosa-avenatti.html?searchResultPosition=53
8/16/18     New York Times       Omarosa Manigault Newman Releases Tape of Lara Trump’s $15,000-a-Month Job Offer                                           https://www.nytimes.com/2018/08/16/us/politics/omarosa-manigault-newman-lara-trump-tape.html?searchResultPosition=86
8/16/18   New York Daily News    Michael Avenatti denies report that Stormy Daniels unsuccessfully tried to sell her Trump-sex story to Michael Cohen https://www.nydailynews.com/news/politics/ny-news-avenatti-stormy-trump-sex-cohen-20180816-story.html
8/16/18    Wall Street Journal   As ‘Access Hollywood’ Tape Surfaced, Michael Cohen Changed Tune on Paying Stormy Daniels                                   https://www.wsj.com/articles/as-access-hollywood-tape-surfaced-michael-cohen-changed-tune-on-paying-stormy-daniels-1534455109?mod=searchresults&p
8/17/18     New York Times       Want to Be President? Just Ask Iowans                                                                                      https://www.nytimes.com/2018/08/17/us/politics/iowa-voters-2020-election.html?searchResultPosition=121
8/19/18   New York Daily News    Michael Avenatti visits New Hampshire as he considers 2020 bid                                                             https://www.nydailynews.com/news/politics/ny-news-avenatti-visits-new-hampshire-2020-bid-20180819-story.html
8/19/18   New York Daily News    Donald Trump's Pecker problem: The tabloid publisher may have more on him than Putin does                                  https://www.nydailynews.com/opinion/ny-oped-trumps-pecker-problem-20180817-story.html
8/20/18     New York Post        Stormy Daniels’ lawyer: Why she pulled out of ‘Big Brother’ at the last minute                                             https://pagesix.com/2018/08/20/stormy-daniels-lawyer-why-she-pulled-out-of-big-brother-at-the-last-minute/?_ga=2.264936969.703588671.1569250561-1
8/20/18     New York Post        Stormy Daniels’ lawyer Michael Avenatti is going to the VMAs                                                               https://pagesix.com/2018/08/20/stormy-daniels-lawyer-michael-avenatti-is-going-to-the-vmas/?_ga=2.255123086.703588671.1569250561-1507074629.15
8/21/18     New York Times       Michael Cohen Says He Arranged Payments to Women At Trump's Direction                                                      https://www.nytimes.com/2018/08/21/nyregion/michael-cohen-plea-deal-trump.html?searchResultPosition=78
8/21/18     New York Times       What’s Next for Manafort and Cohen?                                                                                        https://www.nytimes.com/2018/08/21/us/politics/cohen-manafort-verdicts-trump.html?searchResultPosition=100
8/21/18     New York Times       ‘We Have Some Breaking News’: A Wild Day Makes Networks Scramble                                                           https://www.nytimes.com/2018/08/21/business/media/cohen-manafort-cnn-foxnews-msnbc.html?searchResultPosition=119
8/21/18     New York Post        Stormy Daniels gloats after Michael Cohen’s guilty plea                                                                    https://nypost.com/2018/08/21/stormy-daniels-gloats-after-michael-cohens-guilty-plea/
8/21/18   New York Daily News    Stormy Daniels responds to Michael Cohen's guilty pleas                                                                    https://www.nydailynews.com/news/politics/ny-news-stormy-daniels-chimes-in-20180821-story.html
8/21/18   New York Daily News    Michael Cohen pleads guilty to working at President Trump's 'direction' while paying off Stormy Daniels, Karen McDougal    https://www.nydailynews.com/news/politics/ny-news-michael-cohen-arrested-20180608-story.html
8/22/18     New York Times       Anatomy of a Crime: Sex, Hush Money and a Trump Fixer’s Guilty Plea                                                        https://www.nytimes.com/2018/08/22/us/politics/trump-michael-cohen-tabloids-payoffs.html?searchResultPosition=145
8/22/18     New York Post        The Mooch’s bed-wetting revelation wasn’t enough to sell talk show                                                         https://pagesix.com/2018/08/22/the-moochs-bed-wetting-revelation-wasnt-enough-to-sell-talk-show/?_ga=2.264936969.703588671.1569250561-15070746
8/22/18   New York Daily News    Michael Avenatti wants President Trump to talk in wake of Cohen guilty plea                                                https://www.nydailynews.com/news/politics/ny-pol-avenatti-trump-cohen-civil-case-20180822-story.html
8/22/18    Wall Street Journal   Why Michael Cohen Agreed to Plead Guilty—And Implicate the President                                                       https://www.wsj.com/articles/why-michael-cohen-agreed-to-plead-guiltyand-implicate-the-president-1534987372?mod=searchresults&page=3&pos=5
8/23/18     New York Times       How Politics Took Over the Killing of Mollie Tibbetts                                                                      https://www.nytimes.com/2018/08/23/us/politics/mollie-tibbetts-republicans-immigration-trump.html?searchResultPosition=118
8/23/18     New York Post        Michael Avenatti speaks at DNC summer meeting                                                                              https://nypost.com/2018/08/23/michael-avenatti-speaks-at-dnc-summer-meeting/
8/27/18     New York Times       Could Trump's Missing Signature Force Him to Testify?                                                                      https://www.nytimes.com/2018/08/27/nyregion/trump-signature-stormy-daniels-testify.html?searchResultPosition=45
8/27/18     New York Times       What We Know About Trump’s $130,000 Payment to Stormy Daniels                                                              https://www.nytimes.com/2018/08/27/nyregion/stormy-daniels-trump-payment.html?searchResultPosition=87
8/27/18     New York Times       In Defending Trump, Is Giuliani a Shrewd Tactician or ‘Untethered’?                                                        https://www.nytimes.com/2018/08/27/nyregion/trump-giuliani-lawyer-mueller.html?searchResultPosition=188
8/28/18     New York Post        Stormy Daniels on becoming unlikely heroine of ‘The Resistance’                                                            https://nypost.com/2018/08/28/stormy-daniels-on-becoming-unlikely-heroine-of-the-resistance/
8/28/18   New York Daily News    Stormy Daniels claims Donald Trump lasted 'two minutes' in bed                                                             https://www.nydailynews.com/news/national/ny-news-stormy-daniels-donald-trump-two-minutes-20180828-story.html
 9/2/18   New York Daily News    Michael Avenatti to host 'resistance rally' in Texas to coincide with an event for Ted Cruz that Trump is expected to attend
                                                                                                                                                            https://www.nydailynews.com/news/national/ny-pol-ted-cruz-donald-trump-texas-resistance-rally-20180902-story.html
 9/4/18     New York Times       The New Yorker Festival Boots Bannon, and Liberals Are Torn                                                                https://www.nytimes.com/2018/09/04/business/media/bannon-new-yorker-festival-liberals.html?searchResultPosition=133
 9/4/18     New York Times       One Risk to the Economy — A Slowdown in Lending: DealBook Briefing                                                         https://www.nytimes.com/2018/05/10/business/dealbook/walmart-flipkart-deal.html?searchResultPosition=186
 9/5/18     New York Times       Michael Cohen Prayed With Al Sharpton at Breakfast. But Other Democrats Stay Away.                                         https://www.nytimes.com/2018/09/05/nyregion/michael-cohen-al-sharpton-democrats.html?searchResultPosition=96
 9/5/18   New York Daily News    'The View' keeps politics at the forefront as the daily talk show aims to stay relevant                                    https://www.nydailynews.com/entertainment/tv/ny-ent-view-season-22-abby-huntsman-20180904-story.html
 9/6/18     New York Times       A Darker, Deeper Jim Carrey Returns to TV With ‘Kidding                                                                    https://www.nytimes.com/2018/09/06/arts/television/jim-carrey-kidding-showtime.html?searchResultPosition=191
 9/6/18     New York Post        Omarosa to release new White House tape on ‘The View’                                                                      https://pagesix.com/2018/09/06/omarosa-to-release-new-white-house-tape-on-the-view/?_ga=2.264999433.703588671.1569250561-1507074629.15607888
 9/8/18     New York Times       Michael cohen Offers to Rip Up Deal for Stormy Daniels's Silence on Trump                                                  https://www.nytimes.com/2018/09/08/nyregion/michael-cohen-stormy-daniels-nda.html?searchResultPosition=38
 9/8/18     New York Post        Cohen willing to tear up Stormy’s non-disclosure agreement — for $130K                                                     https://nypost.com/2018/09/08/cohen-willing-to-tear-up-stormys-non-disclosure-agreement-for-130k/
 9/8/18   New York Daily News    Trump lawyer, in new court filing, says he won't try to enforce hush-money deal between Stormy Daniels and Michael https://www.nydailynews.com/news/politics/ny-metro-trump-stormy-daniels-nda-20180908-story.html
                                                                                                                                                            Cohen
 9/8/18   New York Daily News    Former Trump attorney Michael Cohen offers to scrap Stormy Daniels hush-money deal if he gets his money back               https://www.nydailynews.com/news/politics/ny-pol-cohen-offer-scrap-stormy-hush-money-deal-20180908-story.html
 9/8/18    Wall Street Journal   Trump Joins Cohen in Asking to Rescind Hush Agreement With Stormy Daniels                                                  https://www.wsj.com/articles/michael-cohen-seeks-to-rescind-nondisclosure-agreement-with-stormy-daniels-1536375890?mod=searchresults&page=3&pos
9/10/18   New York Daily News    Stormy Daniels blasts Trump's 'offer' to waive his right to sue her, says she deserves right to prove he's 'co-conspirator'https://www.nydailynews.com/news/ny-news-stormy-daniels-blasts-trump-dismissal-request-20180910-story.html
                                                                                                                                                             in 'illegal' hush money deal
9/11/18     New York Post        Michael Avenatti ditches out on premiere mid-movie to go on TV                                                             https://pagesix.com/2018/09/11/michael-avenatti-ditches-date-at-movie-premiere-for-msnbc/?_ga=2.26892987.703588671.1569250561-1507074629.15607
9/12/18     New York Times       Stormy Daniels's Memoir, 'Full Disclosure' Comes Out Next Month                                                            https://www.nytimes.com/2018/09/12/books/stormy-daniels-memoir-full-disclosure-trump.html?searchResultPosition=50
9/12/18   New York Daily News    Stormy Daniels ready for 'Full Disclosure,' her newly announced tell-all book will be published in October                 https://www.nydailynews.com/news/politics/ny-pol-stormy-daniels-releasing-tell-all-book-20180912-story.html
9/13/18     New York Times       Michael Avenatt: The Case for Indicting the President                                                                      https://www.nytimes.com/2018/09/13/opinion/michael-avenatti-trump-indictment-stormy-daniels.html?searchResultPosition=20
9/14/18   New York Daily News    President Trump hits back at Stormy Daniels' claim he should remain party in her hush-money lawsuit                        https://www.nydailynews.com/news/ny-news-trump-disputes-stormy-daniels-over-right-to-proceed-20180914-story.html
9/17/18     New York Times       Review: Tom Arnold’s ‘Trump Tapes’ Blows Smoke With No Smoking Gun                                                         https://www.nytimes.com/2018/09/17/arts/television/tom-arnold-trump-tapes-review.html?searchResultPosition=129
9/18/18   New York Daily News    Stormy Daniels recounts alleged tryst with Trump in salacious detail, describes President's privates as a 'toadstool' withhttps://www.nydailynews.com/news/politics/ny-pol-stormy-daniels-memoir-trump-alleged-details-20180918-story.html
                                                                                                                                                              'Yeti pubes'
9/22/18     New York Times       Is This Man the Antidote to Donald Trump?                                                                                  https://www.nytimes.com/2018/09/22/opinion/is-this-man-the-antidote-to-donald-trump.html?searchResultPosition=151
9/23/18     New York Post        Avenatti says he represents woman with ‘credible information’ about Kavanaugh                                              https://nypost.com/2018/09/23/avenatti-says-he-represents-woman-with-credible-information-about-kavanaugh/
9/23/18   New York Daily News    Brett Kavanaugh and pals accused of gang rapes in high school, says lawyer Michael Avenatti                                https://www.nydailynews.com/news/politics/ny-news-brett-kavanaugh-gang-rape-avenatti-20180923-story.html
                                                                                                                                                                                                                                                                                                 Case 1:19-cr-00373-PGG Document 77-1 Filed 11/15/19 Page 6 of 12




9/23/18   New York Daily News    More allegations emerge about Brett Kavanaugh's sexual misconduct — including exposing himself at a college party and      https://www.nydailynews.com/news/politics/ny-news-brett-kavanaugh-sexual-misconduct-20180923-story.html
                                                                                                                                                                joining in on gang rapes in high school
9/24/18     New York Times       Brett Kavanaugh Vows to Fight ‘Smears’ and Will Not Withdraw                                                               https://www.nytimes.com/2018/09/24/us/politics/brett-kavanaugh-confirmation.html?searchResultPosition=172
9/24/18     New York Post        Second woman accuses Brett Kavanaugh of sexual misconduct                                                                  https://nypost.com/2018/09/23/second-woman-accuses-brett-kavanaugh-of-sexual-misconduct/
9/24/18   New York Daily News    Federal judge hints he'll dismiss Stormy Daniels' defamation lawsuit against President Trump over his 'con job' tweet https://www.nydailynews.com/news/ny-news-trump-stormy-defamation-suit-in-peril-20180924-story.html
9/24/18   New York Daily News    Brett Kavanaugh claims he couldn't have sexually assaulted accusers because he was a virgin 'many years' into college https://www.nydailynews.com/news/politics/ny-news-trump-kavanaugh-totally-political-20180924-story.html
9/24/18    Wall Street Journal   The Politics of Destruction                                                                                                https://www.wsj.com/articles/the-politics-of-destruction-1537831889?mod=searchresults&page=3&pos=3
9/25/18     New York Post        Trump dismisses allegations against Kavanaugh as ‘totally political’                                                       https://nypost.com/2018/09/24/trump-still-stands-by-kavanaugh-as-more-sexual-misconduct-allegations-surface/
9/25/18   New York Daily News    Padma Lakshmi opens up about childhood sex abuse                                                                           https://www.nydailynews.com/entertainment/ny-ent-padma-lakshmi-childhood-sex-abuse-20180925-story.html
9/26/18      New York Times       Julie Swetnick is Third Woman to Accuse Brett Kavanaugh of Sexual Misconduct                                         https://www.nytimes.com/2018/09/26/us/politics/julie-swetnick-avenatti-kavenaugh.html?searchResultPosition=51
9/26/18      New York Times       Debunking 5 (More) Viral Rumors About Kavanaugh's Accusers                                                           https://www.nytimes.com/2018/09/26/us/politics/kavanaugh-fact-check.html?searchResultPosition=69
9/26/18      New York Times       The Women Who Have Accused Brett Kavanaugh                                                                           https://www.nytimes.com/2018/09/26/us/politics/brett-kavanaugh-accusers-women.html?searchResultPosition=113
9/26/18      New York Times       Hit Pause on Brett Kavanaugh                                                                                         https://www.nytimes.com/2018/09/26/opinion/kavanaugh-supreme-court-hearing-delay.html?searchResultPosition=128
9/26/18      New York Times       Before Kavanaugh Hearing, New Accusations and Doubts Emerge                                                          https://www.nytimes.com/2018/09/26/us/politics/kavanaugh-calendar.html?searchResultPosition=130
9/26/18      New York Times       Brett Kavanaugh, U.N., Interest Rates: Your Wednesday Evening Briefing                                               https://www.nytimes.com/2018/09/26/briefing/brett-kavanaugh-un-interest-rates.html?searchResultPosition=141
9/26/18      New York Times       On Politics With Lisa Lerer: Trump, Kavanaugh and the ‘Con Job’                                                      https://www.nytimes.com/2018/09/26/us/politics/on-politics-trump-kavanaugh-senate.html?searchResultPosition=169
9/26/18      New York Post        Story of third Kavanaugh accuser is the weakest yet                                                                  https://nypost.com/2018/09/26/third-kavanaugh-accusers-accusations-riddled-with-holes/
9/26/18      New York Post        This ‘accuser’ looks like just another Avenatti stunt                                                                https://nypost.com/2018/09/26/this-accuser-looks-like-just-another-avenatti-stunt/
9/26/18      New York Post        Avenatti warns critics trying to discredit latest Kavanaugh accuser                                                  https://nypost.com/2018/09/26/avenatti-warns-critics-trying-to-discredit-latest-kavanaugh-accuser/
9/26/18      New York Post        Kavanaugh says new allegations are ‘ridiculous and from the Twilight Zone’                                           https://nypost.com/2018/09/26/kavanaugh-says-new-sex-misconduct-allegations-are-ridiculous-and-from-the-twilight-zone/
9/26/18      New York Post        Brett Kavanaugh accused of drugging women who were then gang-raped                                                   https://nypost.com/2018/09/26/brett-kavanaugh-accused-of-drugging-women-who-were-then-gang-raped/
9/26/18      New York Post        Stormy Daniels’ lawyer says third Kavanaugh accuser is ready to come forward                                         https://nypost.com/2018/09/25/stormy-daniels-lawyer-says-third-kavanaugh-accuser-is-ready-to-come-forward/
9/26/18    New York Daily News    New accuser says Brett Kavanaugh was present when she was 'gang' raped — a claim Kavanaugh calls out of the 'Twilighthttps://www.nydailynews.com/news/ny-news-brett-kavanaugh-julia-swetnick-gang-rape-allegation-20180926-story.html
                                                                                                                                                           Zone'
9/26/18    New York Daily News    Trump blasts 'low-life' Michael Avenatti in vicious first-ever Twitter war over latest Kavanaugh accuser             https://www.nydailynews.com/news/politics/ny-news-trump-avenatti-twitter-war-kavanaugh-accuser-20180926-story.html
9/26/18    New York Daily News    Brett Kavanaugh's calendar from 1982 shows summer of parties, beach trips, hints of romantic pursuits and ‘Grease 2’ https://www.nydailynews.com/news/ny-news-brett-kavanaugh-calendar-supreme-court-sexual-assault-20180926-story.html
9/26/18     Wall Street Journal   Democrats Endorse Avenatti                                                                                           https://www.wsj.com/articles/democrats-endorse-avenatti-1538004075?mod=searchresults&page=2&pos=19
9/26/18     Wall Street Journal   As Blockbuster Hearing Looms, Battle Lines Are Drawn                                                                 https://www.wsj.com/articles/kavanaugh-accuser-releases-affidavits-from-people-she-told-of-alleged-sexual-assault-1537966487?mod=searchresults&page=2
9/26/18     Wall Street Journal   Democrats Disgrace the Senate                                                                                        https://www.wsj.com/articles/democrats-disgrace-the-senate-1538003034?mod=searchresults&page=3&pos=1
9/26/18     Wall Street Journal   Has Michael Avenatti Become an Embarrassment to Stormy Daniels?                                                      https://www.wsj.com/articles/has-michael-avenatti-become-an-embarrassment-to-stormy-daniels-1537993145?mod=searchresults&page=3&pos=2
9/27/18      New York Times       This Revolution, Too, Will Eat Its Children                                                                          https://www.nytimes.com/2018/09/27/opinion/blasey-ford-kavanaugh-senate-hearings-.html?searchResultPosition=127
9/27/18      New York Post        Third Kavanaugh accuser: I don’t think he deserves Supreme Court job                                                 https://nypost.com/2018/09/27/third-kavanaugh-accuser-i-dont-think-be-belongs-on-the-supreme-court/
9/27/18    New York Daily News    Brett Kavanaugh accuser Julie Swetnick wants to testify before Senate Judiciary Committee, lawyer Michael Avenatti says
                                                                                                                                                       https://www.nydailynews.com/news/politics/ny-news-swetnick-speaks-out-kavanaugh-20180927-story.html
9/27/18     Wall Street Journal   The Kavanaugh Stakes                                                                                                 https://www.wsj.com/articles/the-kavanaugh-stakes-1538088433?mod=searchresults&page=2&pos=16
9/27/18     Wall Street Journal   New Claims Add Fuel to Showdown Over Supreme Court Nominee Brett Kavanaugh                                           https://www.wsj.com/articles/attorney-avenatti-releases-affidavit-from-woman-describing-kavanaugh-at-parties-in-1980s-1537974634?mod=searchresults&p
9/27/18     Wall Street Journal   The New Kind of Fury Unleashed by the Kavanaugh Fight                                                                https://www.wsj.com/articles/the-new-kind-of-fury-unleashed-by-the-kavanaugh-fight-1537999690?mod=searchresults&page=2&pos=18
9/28/18      New York Times       Trump Agrees to Open ‘Limited’ F.B.I. Investigation Into Accusations Against Kavanaugh                               https://www.nytimes.com/2018/09/28/us/politics/brett-kavanaugh-senate-judiciary.html?searchResultPosition=166
9/28/18    New York Daily News    Unpacking the truth behind Brett Kavanaugh’s most dubious statements about his high school years                     https://www.nydailynews.com/news/national/ny-news-unpacking-kavanaugh-claims-high-school-hearings-20180928-story.html
9/28/18     Wall Street Journal   Kavanaugh Confirmation Vote Is Delayed For FBI Investigation                                                         https://www.wsj.com/articles/senate-judiciary-committee-prepares-to-vote-on-kavanaugh-this-morning-1538134779?mod=searchresults&page=2&pos=15
9/29/18      New York Times       Why Trump Will Win a Second Term                                                                                     https://www.nytimes.com/2018/09/29/sunday-review/trump-2020-reality-tv.html?searchResultPosition=153
9/29/18      New York Times       Details of F.B.I.’s Kavanaugh Inquiry Show Its Restricted Range                                                      https://www.nytimes.com/2018/09/29/us/politics/kavanaugh-fbi-inquiry.html?searchResultPosition=168
9/29/18      New York Post        FBI contacts second Kavanaugh accuser in investigation                                                               https://nypost.com/2018/09/29/fbi-contacts-second-kavanaugh-accuser-in-investigation/
9/29/18      New York Post        Russia probe will survive Rod Rosenstein’s exit… and other commentary                                                https://nypost.com/2018/09/27/russia-probe-will-survive-rod-rosensteins-exit-and-other-commentary/
9/29/18    New York Daily News    FBI reaching out to other women accusing Supreme Court nominee Brett Kavanaugh of sexual misconduct                  https://www.nydailynews.com/news/politics/ny-pol-kavanaugh-fbi-investigating-other-accusers-senate-vote-20180929-story.html
9/29/18     Wall Street Journal   White House Directs FBI to Interview First Two Kavanaugh Accusers, But Not the Third                                 https://www.wsj.com/articles/white-house-directs-fbi-to-interview-first-two-kavanaugh-accusers-but-not-the-third-1538256505?mod=searchresults&page=2
9/30/18      New York Post        FBI interviews second Kavanaugh accuser                                                                              https://nypost.com/2018/09/30/fbi-interviews-second-kavanaugh-accuser/
9/30/18      New York Post        Trump claims Dems are using Kavanaugh investigation to ‘obstruct and delay’                                          https://nypost.com/2018/09/30/trump-claims-dems-are-using-kavanaugh-investigation-to-obstruct-and-delay/
9/30/18      New York Post        These are the six senators who could decide Kavanaugh’s fate                                                         https://nypost.com/2018/09/29/these-are-the-six-senators-who-could-decide-kavanaughs-fate/
9/30/18     Wall Street Journal   Scope of FBI’s Kavanaugh Probe Reignites Tensions                                                                    https://www.wsj.com/articles/white-house-questioned-on-its-role-in-kavanaugh-fbi-probe-1538327753?mod=searchresults&page=2&pos=13
10/1/18      New York Times       On Politics With Lisa Lerer: Jeff Flake’s #Me Moment                                                                 https://www.nytimes.com/2018/10/01/us/politics/on-politics-jeff-flake.html?searchResultPosition=162
10/1/18    New York Daily News    President Trump says Brett Kavanaugh had drinking 'difficulty' in his youth, contradicting Kavanaugh's own testimonyhttps://www.nydailynews.com/news/politics/ny-news-kavanaugh-trump-fbi-ford-sex-assault-20181001-story.html
10/2/18      New York Post        Democrats’ deeply divisive and cynical game                                                                          https://nypost.com/2018/09/30/democrats-deeply-divisive-and-cynical-game/
10/2/18    New York Daily News    The FBI should interview these witnesses if they want a 'comprehensive' look at SCOTUS nominee Brett Kavanaugh https://www.nydailynews.com/news/ny-news-fbi-probe-brett-kavanaugh-witnesses-20181001-story.html
10/2/18    New York Daily News    President Trump and son personally coordinated with Michael Cohen in effort to keep Stormy Daniels quiet             https://www.nydailynews.com/news/politics/ny-pol-trump-cohen-stormy-coordinated-quiet-20181002-story.html
10/3/18      New York Times       The United Texts of America                                                                                          https://www.nytimes.com/2018/10/03/opinion/greathead-wayne-texts-trump.html?searchResultPosition=125
10/3/18      New York Times       Senate Gets F.B.I. Inquiry on Kavanaugh; White House Is ‘Confident’ on Confirmation                                  https://www.nytimes.com/2018/10/03/us/politics/trump-republicans-kavanaugh-confirmation.html?searchResultPosition=175
10/3/18      New York Post        Kavanaugh coverage reveals huge problem within the Fourth Estate                                                     https://nypost.com/2018/10/03/kavanaugh-coverage-reveals-huge-problem-within-the-fourth-estate/
10/3/18      New York Post        Democrats’ Kavanaugh assassination is reuniting the right                                                            https://nypost.com/2018/10/03/democrats-kavanaugh-assassination-is-re-uniting-the-right/
10/3/18      New York Post        The most outrageous smear of Kavanaugh is falling apart… and other commentary                                        https://nypost.com/2018/10/03/the-most-outrageous-smear-of-kavanaugh-is-falling-apart-and-other-commentary/
10/3/18      New York Post        Trump mocks Christine Blasey Ford’s Senate testimony                                                                 https://nypost.com/2018/10/02/trump-mocks-christine-blasey-fords-senate-testimony/
10/4/18      New York Times       A Supreme Violation                                                                                                  https://www.nytimes.com/2018/10/04/opinion/kavanaugh-fbi-supreme-court-republicans.html?searchResultPosition=157
10/4/18      New York Times       DealBook Briefing: Uber’s Growth Is Slowing                                                                          https://www.nytimes.com/2019/04/12/business/dealbook/dealbook-briefing-ubers-growth-is-slowing.html?searchResultPosition=182
10/5/18      New York Times       Bitter Tenor of Senate Reflects a Nation at Odds With Itself                                                         https://www.nytimes.com/2018/10/05/us/politics/country-divided-kavanaugh.html?searchResultPosition=115
10/5/18      New York Times       Don’t Indict Presidents                                                                                              https://www.nytimes.com/2018/10/05/opinion/letters/president-indict.html?searchResultPosition=196
10/6/18      New York Times       Cory Booker Criticizes Trump in Iowa, Where Presidential Hopefuls Flock                                              https://www.nytimes.com/2018/10/06/us/politics/cory-booker-iowa-president.html?searchResultPosition=84
10/6/18      New York Times       Show How You Feel, Kavanaugh Was Told, and a Nomination Was Saved                                                    https://www.nytimes.com/2018/10/06/us/politics/kavanaugh-vote-confirmation-process.html?searchResultPosition=88
10/7/18      New York Post        Coons: Impeaching Kavanaugh wouldn’t move country forward                                                            https://nypost.com/2018/10/07/coons-impeaching-kavanaugh-wouldnt-move-country-forward/
10/7/18    New York Daily News    Julie Swetnick says Susan Collins' vote for Brett Kavanaugh is 'an attack on all sexual assault victims'             https://www.nydailynews.com/news/politics/ny-news-julie-swetnick-kavanaugh-20181007-story.html
10/7/18     Wall Street Journal   GOP Muscles Kavanaugh Through Senate                                                                                 https://www.wsj.com/articles/gop-muscles-kavanaugh-through-senate-1538872068?mod=searchresults&page=2&pos=12
10/9/18      New York Post        Why Trump is smart to keep fighting on Kavanaugh                                                                     https://nypost.com/2018/10/09/why-trump-is-smart-to-keep-fighting-on-kavanaugh/
10/9/18     Wall Street Journal   America Has Too Much Law                                                                                             https://www.wsj.com/articles/america-has-too-much-law-1539125351?mod=searchresults&page=2&pos=11
10/10/18     New York Times       On Politics With Lisa Lerer: They’re Running? Not Yet. (But Yes.)                                                    https://www.nytimes.com/2018/10/10/us/politics/on-politics-2020-candidates.html?searchResultPosition=171
10/10/18   New York Daily News    Dems, tired of all the losing? You should be                                                                         https://www.nydailynews.com/opinion/ny-oped-dems-tired-of-all-the-losing-you-should-be-20181010-story.html
                                                                                                                                                                                                                                                                                                Case 1:19-cr-00373-PGG Document 77-1 Filed 11/15/19 Page 7 of 12




10/12/18     New York Times       Michelle Obama Wanted Democrats to ‘Go High.’ Now They Aren’t So Sure.                                               https://www.nytimes.com/2018/10/12/us/politics/trump-democrats-insults.html?searchResultPosition=83
10/14/18   New York Daily News    Joe Biden, Bernie Sanders lead crowded Democratic field for 2020 presidential nominee in early pool                  https://www.nydailynews.com/news/politics/ny-news-biden-sanders-harris-2020-president-20181014-story.html
10/15/18     New York Times       Stormy Daniels Told to Pay Trump's Legal Fees After Defamation Suit                                                  https://www.nytimes.com/2018/10/15/admin/stormy-daniels-lawsuit-dismissed-trump.html?searchResultPosition=49
10/15/18     New York Post        Judge tosses Stormy Daniels’ defamation suit against Trump                                                           https://nypost.com/2018/10/15/judge-tosses-stormy-daniels-defamation-suit-against-trump/
10/15/18     New York Post        Elizabeth Warren’s DNA test proves nothing and other comments                                                        https://nypost.com/2018/10/15/elizabeth-warrens-dna-test-proves-nothing-and-other-comments/
10/15/18   New York Daily News    They go low, we go lower? No: Racing to the bottom only plays into Trump's hands                                     https://www.nydailynews.com/opinion/ny-oped-racing-to-the-bottom-helps-trump-20181015-story.html
10/15/18   New York Daily News    Stormy Daniels defamation suit against President Trump dismissed on First Amendment grounds as porn star vows appeal https://www.nydailynews.com/new-york/ny-pol-stormy-daniels-president-trump-first-amendment-defamation-suite-dismissed-20181015-story.html
10/15/18    Wall Street Journal   Judge Dismisses Stormy Daniels’ Defamation Suit Against Trump                                                        https://www.wsj.com/articles/judge-dismisses-stormy-daniels-defamation-suit-against-trump-1539647844?mod=searchresults&page=2&pos=10
10/16/18     New York Times       Trump Calls Stormy Daniels 'Horseface' in Gloating Twitter Post                                                            https://www.nytimes.com/2018/10/16/us/politics/trump-stormy-daniels-horseface-women.html?searchResultPosition=72
10/16/18     New York Post        Trump rips ‘horseface’ Stormy Daniels after judge tosses suit                                                              https://nypost.com/2018/10/16/trump-rips-horseface-stormy-daniels-after-judge-tosses-suit/
10/16/18   New York Daily News    President Trump calls Stormy Daniels 'Horseface' and vows to 'go after' her following dismissal of defamation lawsuit https://www.nydailynews.com/news/politics/ny-pol-trump-calls-stormy-daniels-horseface-20181016-story.html
10/16/18    Wall Street Journal   Trump Attacks Looks of Stormy Daniels                                                                                      https://www.wsj.com/articles/trump-attacks-looks-of-stormy-daniels-1539708673?mod=searchresults&page=2&pos=9
10/17/18     New York Times       The Elizabeth Warren Fiasco                                                                                                https://www.nytimes.com/2018/10/17/opinion/elizabeth-warren-dna-trump-native-american.html?searchResultPosition=105
10/21/18   New York Daily News    LINDA STASI: Journalist's killers brought a bone saw to a fistfight                                                        https://www.nydailynews.com/new-york/ny-stasi-20181019-story.html
10/22/18     New York Post        Inside Katie Couric’s guest-hosting gig on ‘Good Day New York’                                                             https://pagesix.com/2018/10/22/inside-katie-courics-guest-hosting-gig-on-good-day-new-york/?_ga=2.265879049.703588671.1569250561-1507074629.15
10/22/18     New York Post        Michael Avenatti made his liberal fans look like fools                                                                     https://nypost.com/2018/10/16/michael-avenatti-made-his-liberal-fans-look-like-fools/
10/23/18     New York Times       The Republican Strategy? Fear and Lies                                                                                     https://www.nytimes.com/2018/10/23/opinion/republican-strategy-fear-lies.html?searchResultPosition=140
10/23/18     New York Times       Los Angeles Teachers Prepare to Strike                                                                                     https://www.nytimes.com/2018/10/23/us/california-today-los-angeles-teachers-strike.html?searchResultPosition=147
10/25/18     New York Times       Grassley Refers Avenatti and a Kavanaugh Accuser for Criminal Investigation                                                https://www.nytimes.com/2018/10/25/us/politics/grassley-avenatti-brett-kavanaugh.html?searchResultPosition=27
10/25/18     New York Post        Michael Avenatti faces probe over client’s claims against Kavanaugh                                                        https://nypost.com/2018/10/25/michael-avenatti-faces-probe-over-clients-claims-against-kavanaugh/
10/25/18   New York Daily News    Michael Avenatti says 2020 Democratic presidential nominee 'better be a white male'                                        https://www.nydailynews.com/news/politics/ny-news-michael-avenatti-president-white-male-20181025-story.html
10/25/18    Wall Street Journal   The Avenatti Referral                                                                                                      https://www.wsj.com/articles/the-avenatti-referral-1540509460?mod=searchresults&page=2&pos=6
10/25/18    Wall Street Journal   Grassley Refers Avenatti, Kavanaugh Accuser for Criminal Probe                                                             https://www.wsj.com/articles/grassley-refers-avenatti-kavanaugh-accuser-for-criminal-probe-1540493148?mod=searchresults&page=2&pos=7
10/25/18    Wall Street Journal   Treasury Official Accused of Leaks Is a Trump Supporter Who Feuded With Another Unit                                       https://www.wsj.com/articles/treasury-official-accused-of-leaks-had-bureaucratic-complaints-about-another-unit-1540465200?mod=searchresults&page=2&p
10/26/18     New York Times       On Politics: As More Bombs Surface, Investigators Look to Florida                                                          https://www.nytimes.com/2018/10/26/us/politics/pipe-bombs-florida.html?searchResultPosition=103
10/26/18     New York Post        Why did NBC News bury its Avenatti exposé?                                                                                 https://nypost.com/2018/10/26/why-did-nbc-news-bury-its-avenatti-expose/
10/28/18   New York Daily News    Adios, Avenatti: The combative lawyer is a joke who's already done real damage to Democrats                                https://www.nydailynews.com/opinion/ny-edit-avenatti-20181026-story.html
10/30/18     New York Post        Trump sues Stormy Daniels over $300K in legal fees                                                                         https://nypost.com/2018/10/30/trump-sues-stormy-daniels-over-300k-in-legal-fees/
10/30/18   New York Daily News    Trump demands eye-popping sum from Stormy Daniels over her rejected defamation bid with his lawyer charging $841https://www.nydailynews.com/news/ny-news-trump-seeking-legal-fees-stormy-daniels-20181030-story.html
                                                                                                                                                               per hour
10/31/18     New York Times       Fight Fire With Fire, or Be Civil With Trump? The Obama Coalition Is Unsure                                                https://www.nytimes.com/2018/10/31/us/politics/obama-midterm-elections.html?searchResultPosition=174
11/1/18      New York Post        Republicans have delivered as Democrats went off the deep end                                                              https://nypost.com/2018/11/01/republicans-have-delivered-as-democrats-went-off-the-deep-end/
11/2/18      New York Times       What Kind of Democrat Can Beat Trump in 2020?                                                                              https://www.nytimes.com/2018/11/02/opinion/midterms-democrats-trump-2020.html?searchResultPosition=109
11/3/18      New York Post        Grassley calls for feds to probe woman who falsely accused Kavanaugh of sex assault                                        https://nypost.com/2018/11/03/grassley-calls-for-feds-to-probe-woman-who-falsely-accused-kavanaugh-of-sex-assault/
11/4/18    New York Daily News    Senate Judiciary Committee says 'no evidence' to support sexual assault allegations against Brett Kavanaugh                https://www.nydailynews.com/news/politics/ny-news-brett-kavanaugh-sexual-assault-20181104-story.html
11/4/18     Wall Street Journal   A Kavanaugh Accuser Recants                                                                                                https://www.wsj.com/articles/a-kavanaugh-accuser-recants-1541371466?mod=searchresults&page=2&pos=5
11/6/18      New York Times       ‘It Was All Fake,’ Trump Misleadingly Says of Kavanaugh Accusations                                                        https://www.nytimes.com/2018/11/06/us/politics/brett-kavanaugh-christine-blasey-ford.html?searchResultPosition=132
11/6/18    New York Daily News    Stormy Daniels slams Trump's request for nearly $350G in legal fees as 'grossly inflated'                                  https://www.nydailynews.com/news/ny-news-stormy-daniels-fighting-trump-request-legal-fees-defamation-20181106-story.html
11/8/18      New York Times       Trump After the Midterms: Undaunted or Unhinged?                                                                           https://www.nytimes.com/2018/11/08/opinion/trump-midterms-jeff-sessions-robert-mueller.html?searchResultPosition=138
11/11/18   New York Daily News    Tucker Carlson denies Michael Avenatti's claim that he assaulted a 'gay Latino immigrant' (WARNING: GRAPHIC LANGUAGE)      https://www.nydailynews.com/news/national/ny-news-tucker-carlson-michael-avenatti-20181111-story.html
11/14/18     New York Times       Brexit, Facebook, Michael Avenatti: Your Thursday Briefing                                                                 https://www.nytimes.com/2018/11/14/briefing/brexit-facebook-michael-avenatti.html?searchResultPosition=17
11/14/18     New York Times       Michael Avenatti Arrested on Suspicion of Domestic Violence in Los Angeles                                                 https://www.nytimes.com/2018/11/14/us/michael-avenatti-arrested-domestic-violence-.html?searchResultPosition=28
11/14/18     New York Post        Alyssa Milano disavows Michael Avenatti after arrest                                                                       https://pagesix.com/2018/11/14/alyssa-milano-disavows-michael-avenatti-after-domestic-violence-arrest/?_ga=2.33813287.703588671.1569250561-15070
11/14/18     New York Post        Stormy Daniels’ lawyer Michael Avenatti reportedly arrested for domestic violence                                          https://nypost.com/2018/11/14/stormy-daniels-lawyer-michael-avenatti-arrested-for-domestic-violence/
11/14/18   New York Daily News    Michael Avenatti arrested in domestic violence probe                                                                       https://www.nydailynews.com/news/national/ny-news-avenatti-arrested-domestic-violence-20181114-story.html
11/15/18     New York Times       Avenatti Strongly Denies Allegations of Domestic Violence                                                                  https://www.nytimes.com/video/us/100000006217085/michael-avenatti-allegations-domestic-violence.html?searchResultPosition=13
11/15/18     New York Times       Facebook, California Wildfires, Michael Avenatti: Your Thursday Briefing                                                   https://www.nytimes.com/2018/11/15/briefing/facebook-california-wildfires-michael-avenatti.html?searchResultPosition=23
11/15/18     New York Times       The Mediator Columnist Returns to His Post                                                                                 https://www.nytimes.com/2018/11/15/reader-center/mediator-media-column-trump.html?searchResultPosition=123
11/15/18     New York Times       California Today: When Fires Destroy the State’s Most Treasured Places                                                     https://www.nytimes.com/2018/11/15/us/california-today-fires-outdoor-recreation.html?searchResultPosition=139
11/15/18     New York Times       Brexit, Saudi Arabia, Chinese Hospitals: Your Friday Briefing                                                              https://www.nytimes.com/2018/11/15/briefing/brexit-saudi-arabia-chinese-hospitals.html?searchResultPosition=160
11/15/18     New York Post        Avenatti calls domestic violence allegations ‘completely bogus’                                                            https://nypost.com/2018/11/14/avenatti-calls-domestic-violence-allegations-completely-bogus/
11/15/18    Wall Street Journal   Michael Avenatti, Lawyer for Stormy Daniels, Is Arrested on Charge of Domestic Violence                                    https://www.wsj.com/articles/michael-avenatti-lawyer-for-stormy-daniels-is-arrested-1542242506?mod=searchresults&page=2&pos=4
11/16/18     New York Post        Michael Avenatti’s law practice evicted from offices                                                                       https://nypost.com/2018/11/16/michael-avenattis-law-practice-evicted-from-offices/
11/16/18     New York Post        Media need to stop enabling odious Michael Avenatti and other commentary                                                   https://nypost.com/2018/11/16/media-need-to-stop-enabling-odious-michael-avenatti-and-other-commentary/
11/16/18     New York Post        Avenatti still considering run for president despite domestic violence arrest                                              https://nypost.com/2018/11/16/avenatti-still-considering-run-for-president-despite-domestic-violence-arrest/
11/16/18   New York Daily News    Judge affirms order evicting Michael Avenatti’s law practice from California office                                        https://www.nydailynews.com/news/national/ny-news-avenatti-evicted-california-office-20181116-story.html
11/18/18     New York Times       Looking Forward to Reconstruction                                                                                          https://www.nytimes.com/2018/11/18/opinion/trump-2020-election.html?searchResultPosition=131
11/19/18     New York Post        Aspiring actress seeks restraining order against Michael Avenatti                                                          https://nypost.com/2018/11/19/aspiring-actress-seeks-restraining-order-against-michael-avenatti/
11/19/18   New York Daily News    Actress files for domestic violence restraining order against Michael Avenatti                                             https://www.nydailynews.com/news/ny-news-michael-avenatti-accuser-mareli-miniutti-steps-forward-20181119-story.html
11/20/18     New York Times       Michael Avenatti Dragged Girlfriend Out of LA Home, She Alleges                                                            https://www.nytimes.com/2018/11/20/us/michael-avenatti-domestic-violence.html?searchResultPosition=18
11/20/18     New York Post        Michael Avenatti accused of smacking girlfriend, dragging her out of bed                                                   https://nypost.com/2018/11/20/michael-avenatti-accused-of-smacking-girlfriend-dragging-her-out-of-bed/
11/20/18     New York Post        Meet Mareli Miniutti, the actress seeking Michael Avenatti restraining order                                               https://nypost.com/2018/11/20/meet-mareli-miniutti-the-actress-seeking-michael-avenatti-restraining-order/
11/20/18   New York Daily News    Michael Avenatti's girlfriend claims he called her an 'ungrateful f---ing b----' and grabbed her arm, according to court records
                                                                                                                                                             https://www.nydailynews.com/news/politics/ny-metro-avenatti-abuse-allegations-20181120-story.html
11/20/18   New York Daily News    Mareli Miniutti, actress who filed restraining order against Michael Avenatti, has appeared in ‘Ocean’s 8’ and other films https://www.nydailynews.com/news/national/ny-news-mareli-miniutti-restraining-order-michael-avenatti-actress-20181120-story.html
11/20/18   New York Daily News    The correspondents' dinner we deserve: Trump was right about ditching comedians like Michelle Wolf. Welcome Ron Chernow.   https://www.nydailynews.com/opinion/ny-oped-the-correspondents-dinner-we-deserve-20181120-story.html
11/21/18     New York Post        Michael Avenatti dodges felony charges in alleged domestic violence incident                                               https://nypost.com/2018/11/21/michael-avenatti-dodges-felony-charges-in-alleged-domestic-violence-incident/
11/21/18   New York Daily News    Michael Avenatti won't face felony domestic violence charges but misdemeanor prosecution still possible                    https://www.nydailynews.com/news/ny-news-los-angeles-district-attorney-declines-felony-charges-michael-avenatti-20181121-story.html
11/21/18    Wall Street Journal   Michael Avenatti Won’t Face Felony Charges                                                                                 https://www.wsj.com/articles/michael-avenatti-will-not-face-felony-charges-1542842586?mod=searchresults&page=2&pos=3
11/26/18     New York Times       California Today: Sexual Misconduct Claims Roil the State’s Democratic Party                                               https://www.nytimes.com/2018/11/26/us/california-today-eric-bauman-democratic-party.html?searchResultPosition=146
11/28/18     New York Times       Stormy Daniels Says Michael Avenatti Filed Trump Defamation Suit Against Her Wishes                                        https://www.nytimes.com/2018/11/28/us/stormy-daniels-michael-avenatti.html?searchResultPosition=25
11/28/18     New York Post        Michael Avenatti bails on event honoring him                                                                               https://pagesix.com/2018/11/28/michael-avenatti-bails-on-event-honoring-him/?_ga=2.228367259.703588671.1569250561-1507074629.1560788835
11/28/18     New York Post        Stormy Daniels claims Avenatti filed Trump lawsuit ‘against her wishes’                                                    https://nypost.com/2018/11/28/stormy-daniels-claims-avenatti-filed-trump-lawsuit-against-her-wishes/
                                                                                                                                                                                                                                                                                                     Case 1:19-cr-00373-PGG Document 77-1 Filed 11/15/19 Page 8 of 12




11/28/18   New York Daily News    Stormy Daniels says Michael Avenatti sued President Trump against her wishes, suggests she may dump the lawyer https://www.nydailynews.com/news/politics/ny-news-stormy-avenatti-trump-lawsuit-20181128-story.html
12/3/18      New York Post        Avenatti and Cohen’s lawyer feud at courthouse                                                                             https://nypost.com/2018/12/03/avenatti-and-cohens-lawyer-feud-at-courthouse/
12/3/18      New York Post        Trump’s lawyers say Avenatti’s ‘aggressive’ tactics inflated legal fees                                                    https://nypost.com/2018/12/03/trumps-lawyers-say-avenattis-aggressive-tactics-inflated-legal-fees/
12/3/18    New York Daily News    Avenatti: Trump's nonsense has misrepresented defamation case                                                              https://www.nydailynews.com/109837500-132.html
12/3/18    New York Daily News    Trump now wants at least $778,000 in legal fees and sanctions from Stormy Daniels over failed defamation lawsuit https://www.nydailynews.com/news/ny-news-stormy-trump-motions-hearing-defamation-suit-lawyer-fees-20181203-story.html
12/4/18      New York Times       Michael Avenatti, After Flirting with Run, Says He won't See the White House                                               https://www.nytimes.com/2018/12/04/us/politics/michael-avenatti-president.html?searchResultPosition=24
12/4/18      New York Times       In the Age of Trump, Can Scandal Still Sink a Politician?                                                                  https://www.nytimes.com/2018/12/04/us/politics/politics-scandal-2020-presidential-campaign.html?searchResultPosition=95
12/4/18      New York Post        Michael Avenatti says he’s not running for president                                                                     https://nypost.com/2018/12/04/michael-avenatti-says-hes-not-running-for-president/
12/4/18    New York Daily News    Joe Biden will decide in early 2019 if he wants to run for President                                                     https://www.nydailynews.com/news/politics/ny-news-joe-biden-president-20181204-story.html
12/4/18    New York Daily News    Michael Avenatti will not run for President                                                                              https://www.nydailynews.com/news/politics/ny-news-michael-avenatti-president-not-running-20181204-story.html
12/5/18      New York Times       Deval Patrick Won’t Run in 2020, Citing ‘Cruelty’ of the Process                                                         https://www.nytimes.com/2018/12/05/us/politics/deval-patrick-president-2020.html?searchResultPosition=126
12/5/18    New York Daily News    Michael Avenatti settles alimony, child support with ex-wife, will hand over Ferrari and private jet: report             https://www.nydailynews.com/news/national/ny-news-michael-avenatti-child-spousal-support-20181205-story.html
12/6/18      New York Times       Why Run for President? Because Even Losing Has Its Perks                                                                 https://www.nytimes.com/2018/12/06/us/politics/on-politics-why-run-for-president.html?searchResultPosition=154
12/6/18      New York Post        Michael Avenatti now represents the Statue of Liberty climber Therese Okoumou                                            https://nypost.com/2018/12/06/michael-avenatti-now-represents-the-statue-of-liberty-climber-therese-okoumou/
12/6/18      New York Post        Avenatti to lose millions, his Ferrari in divorce settlement: report                                                     https://nypost.com/2018/12/06/avenatti-to-lose-millions-his-ferrari-in-divorce-settlement-report/
12/6/18    New York Daily News    Michael Avenatti joins legal team of Statue of Liberty protester                                                         https://www.nydailynews.com/new-york/ny-metro-liberty-protester-avenatti-20181206-story.html
12/7/18      New York Times       Democrats Have a Coornucopia of Candidates                                                                               https://www.nytimes.com/2018/12/07/opinion/democrats-2020-candidates.html?searchResultPosition=57
12/7/18     Wall Street Journal   Capital Journal: U.S.-China Tech Battle Intensifies; Fed Hints at Easing Rate Increases; Manafort Report Due             https://www.wsj.com/articles/capital-journal-u-s-china-tech-battle-intensifies-fed-hints-at-easing-rate-increases-manafort-report-due-1544208723?mod=searc
12/11/18     New York Times       Stormy Daniels Ordered to Pay Trump $293,000 in Legal Fees                                                               https://www.nytimes.com/2018/12/11/us/stormy-daniels-donald-trump.html?searchResultPosition=39
12/11/18     New York Post        Stormy Daniels ordered to pay nearly $300K to cover Trump’s legal fees                                                   https://nypost.com/2018/12/11/stormy-daniels-ordered-to-pay-nearly-300000-to-cover-trumps-legal-fees/
12/11/18   New York Daily News    Judge orders Stormy Daniels must pay President Trump nearly $300,000 in legal fees over failed defamation lawsuit https://www.nydailynews.com/news/politics/ny-pol-stormy-trump-legal-fees-20181211-story.html
12/11/18    Wall Street Journal   Stormy Daniels Ordered to Pay Trump Nearly $300,000 in Legal Fees                                                        https://www.wsj.com/articles/stormy-daniels-ordered-to-pay-trump-nearly-300-000-in-legal-fees-11544572355?mod=searchresults&page=2&pos=1
12/14/18     New York Post        The defamation of Linda Fairstein and other commentary                                                                   https://nypost.com/2018/12/14/the-defamation-of-linda-fairstein-and-other-commentary/
12/17/18     New York Post        Protester who climbed Statue of Liberty found guilty on all counts                                                       https://nypost.com/2018/12/17/protester-who-climbed-statue-of-liberty-found-guilty-on-all-counts/
 1/6/19      New York Post        Anthony Scaramucci celebrating his birthday at the Golden Globes                                                         https://pagesix.com/2019/01/06/anthony-scaramucci-celebrating-his-birthday-at-the-golden-globes/?_ga=2.226801307.703588671.1569250561-150707462
 1/8/19      New York Times       Obama vs. Trump? Trump vs. Trump?                                                                                        https://www.nytimes.com/2018/09/04/opinion/trump-obama-midterms-kavanaugh-supreme-court.html?searchResultPosition=185
1/11/19      New York Post        Stormy Daniels, Avenatti to attend Michael Cohen’s congressional testimony                                               https://nypost.com/2019/01/11/stormy-daniels-avenatti-to-attend-michael-cohens-congressional-testimony/
1/12/19    New York Daily News    Michael Avenatti and Stormy Daniels to attend Michael Cohen hearings in February                                         https://www.nydailynews.com/news/politics/ny-news-stormy-daniels-michael-avenatti-at-hearings-20190112-story.html
1/12/19    New York Daily News    Trump slams report that FBI opened probe into whether he secretly worked for Kremlin                                     https://www.nydailynews.com/news/politics/ny-news-trump-fbi-probe-kremlin-russia-tweet-20190112-story.html
1/14/19      New York Post        Stormy Daniels claims cops conspired to arrest her to protect Trump                                                      https://nypost.com/2019/01/14/stormy-daniels-claims-cops-conspired-to-arrest-her-to-protect-trump/
1/14/19    New York Daily News    Stormy Daniels files $2 million lawsuit against Ohio cops over strip club arrest                                         https://www.nydailynews.com/news/ny-news-stormy-daniels-sues-ohio-cops-20190114-story.html
1/22/19    New York Daily News    Stormy Daniels' hush-money lawsuit against President Trump could get tossed, federal judge hints                         https://www.nydailynews.com/news/ny-news-stormy-daniels-trump-cohen-hearing-dismissal-request-20190122-story.html
 2/1/19      New York Times       Michael Avenatti Will Not Be Charged with Domestic Violence, Officials Say                                               https://www.nytimes.com/2019/02/01/us/michael-avenatti-domestic-violence.html?searchResultPosition=12
 2/1/19    New York Daily News    LA prosecutors decline misdemeanor assault case against Michael Avenatti — ex-girlfriend 'beside herself'                https://www.nydailynews.com/news/ny-news-michael-avenatti-no-misdemeanor-charges-mareli-miniutti-20190201-story.html
 2/2/19      New York Post        Prosecutor declines to charge Avenatti, will hold hearings on abuse claim                                                https://nypost.com/2019/02/02/prosecutor-declines-to-charge-avenatti-will-hold-hearings-on-abuse-claim/
 2/4/19      New York Times       Ralph Northam, New England Patriots, El Salvador: Your Monday Briefing                                                   https://www.nytimes.com/2019/02/04/briefing/ralph-northam-new-england-patriots-el-salvador.html?searchResultPosition=165
 2/5/19    New York Daily News    Stormy Daniels can drop Michael Cohen defamation claim from Trump hush-money suit, not liable for Cohen's legal fees,    https://www.nydailynews.com/news/ny-news-stormy-daniels-can-drop-defamation-claim-against-michael-cohen-20190205-story.html
                                                                                                                                                                judge rules
2/14/19      New York Times       Michael Avenatti Says He Gave R. Kelly Sex Video to Authorities                                                          https://www.nytimes.com/2019/02/14/arts/music/r-kelly-video-avenatti.html?searchResultPosition=26
2/14/19      New York Post        New videotape of R. Kelly may lead to indictment in Illinois                                                             https://pagesix.com/2019/02/14/new-videotape-of-r-kelly-may-lead-to-indictment-in-illinois/?_ga=2.230006554.703588671.1569250561-1507074629.156
2/14/19    New York Daily News    Newly unveiled video shows R. Kelly engaging in sex acts with underage girl, Michael Avenatti claims                     https://www.nydailynews.com/entertainment/music/ny-ent-r-kelly-michael-avenatti-20190214-story.html
2/16/19    New York Daily News    Another R. Kelly sex tape exists: Michael Avenatti                                                                       https://www.nydailynews.com/entertainment/music/ny-ent-r-kelly-michael-avenatti-tape-20190216-story.html
2/18/19    New York Daily News    Grand jury convened following new R. Kelly sexual assault allegations: report                                            https://www.nydailynews.com/entertainment/ny-ent-r-kelly-grand-jury-convened-20190218-story.html
2/21/19      New York Times       R. Kelly Is Accused of Sexual Misconduct by Two More Women                                                               https://www.nytimes.com/2019/02/21/arts/music/r-kelly-sexual-abuse-misconduct.html?searchResultPosition=135
2/21/19      New York Post        IRS analyst charged with leaking Michael Cohen’s financial docs                                                          https://nypost.com/2019/02/21/irs-analyst-charged-with-leaking-michael-cohens-financial-docs/
2/21/19    New York Daily News    IRS agent leaked Michael Cohen's confidential bank records to Michael Avenatti, feds charge                              https://www.nydailynews.com/news/politics/ny-pol-irs-cohen-bank-avenatti-20190221-story.html
2/21/19     Wall Street Journal   IRS Analyst Charged With Illegally Leaking Michael Cohen’s Bank Records                                                  https://www.wsj.com/articles/irs-analyst-charged-with-illegally-leaking-michael-cohens-bank-records-11550791624?mod=searchresults&page=1&pos=20
2/22/19      New York Times       IRS Employee Charged With Leaking Records of Trump Lawyer Michael Cohen                                                  https://www.nytimes.com/2019/02/22/us/politics/michael-cohen-irs.html?searchResultPosition=32
2/22/19      New York Times       R. Kelly Charged With 10 Counts of Sexual Abuse in Chicago                                                               https://www.nytimes.com/2019/02/22/arts/music/r-kelly-charged-indicted.html?searchResultPosition=81
2/22/19      New York Times       Michael Cohen, Robert Kraft, R. Kelly: Your Friday Evening Briefing                                                      https://www.nytimes.com/2019/02/22/briefing/michael-cohen-robert-kraft-r-kelly-your-friday-evening-briefing.html?searchResultPosition=164
2/22/19      New York Post        Disturbing details of R. Kelly’s sexual assault tape revealed                                                            https://pagesix.com/2019/02/22/disturbing-details-of-r-kellys-sexual-assault-tape-revealed/?_ga=2.189461549.703588671.1569250561-1507074629.15607
2/22/19      New York Post        R. Kelly charged with aggravated criminal sexual abuse                                                                   https://pagesix.com/2019/02/22/r-kelly-charged-with-aggravated-criminal-sexual-abuse/?_ga=2.189461549.703588671.1569250561-1507074629.1560788
2/22/19    New York Daily News    R. Kelly turns himself in to Chicago cops on charges of 10 counts of aggravated sex abuse; three of four victims were underage,
                                                                                                                                                           https://www.nydailynews.com/entertainment/music/ny-ent-r-kelly-charged-20190222-story.html
                                                                                                                                                                     authorities say
2/22/19     Wall Street Journal   Singer R. Kelly Charged With 10 Counts of Aggravated Criminal Sex Abuse                                                  https://www.wsj.com/articles/singer-r-kelly-charged-with-10-counts-of-aggravated-criminal-sex-abuse-11550865684?mod=searchresults&page=1&pos=19
2/23/19      New York Times       An Autograph Seeker, a Birthday Girl, a Hairdresser: Prosecutors Say All Were Victims of R. Kelly                        https://www.nytimes.com/2019/02/23/arts/r-kelly-bond.html?searchResultPosition=110
2/23/19      New York Post        R. Kelly met one of his teen victims at his trial on child porn charges, prosecutor alleges                              https://pagesix.com/2019/02/23/r-kellys-bond-set-at-1-million-in-sexual-abuse-case/?_ga=2.222673949.703588671.1569250561-1507074629.1560788835
2/23/19    New York Daily News    R. Kelly's bond set at $1 million in sexual abuse case                                                                   https://www.nydailynews.com/entertainment/music/ny-ent-r-kelly-bond-20190223-story.html
2/23/19    New York Daily News    Judge extends restraining order against Michael Avenatti as ex-girlfriend awaits criminal charges and Avenatti reasserts https://www.nydailynews.com/news/ny-news-mareli-miniutti-awaiting-charging-decision-michael-avenatti-20190123-story.html
                                                                                                                                                           innocence
2/25/19      New York Times       R. Kelly Released From Jail After Making Bail on Sexual Abuse Charges                                                    https://www.nytimes.com/2019/02/25/arts/music/r-kelly-plea-not-guilty.html?searchResultPosition=74
2/25/19      New York Post        R. Kelly released from jail after posting $100K bond                                                                     https://pagesix.com/2019/02/25/r-kelly-pays-100k-bond-needed-for-release/?_ga=2.231052953.703588671.1569250561-1507074629.1560788835
2/25/19      New York Post        R. Kelly could be released from jail Monday night, says lawyer                                                           https://pagesix.com/2019/02/25/r-kelly-set-to-be-released-from-jail-monday-night-says-lawyer/?_ga=2.197964585.703588671.1569250561-1507074629.15
2/25/19      New York Post        R. Kelly evaded law because of alleged victims’ race and class: Lawyer                                                   https://pagesix.com/2019/02/25/r-kelly-able-to-evade-law-because-alleged-victims-were-poor-and-black-lawyer/?_ga=2.222673949.703588671.1569250561
2/25/19      New York Post        R. Kelly pleads not guilty to sexual abuse charges                                                                       https://pagesix.com/2019/02/25/r-kelly-stays-silent-during-brief-court-apperance/?_ga=2.222673949.703588671.1569250561-1507074629.1560788835
2/25/19      New York Post        Michael Avenatti says second video shows R. Kelly sexually assaulting a minor                                            https://pagesix.com/2019/02/25/michael-avenatti-says-second-video-shows-r-kelly-sexually-assaulting-a-minor/?_ga=2.222673949.703588671.156925056
2/25/19    New York Daily News    R. Kelly pleads not guilty to sex abuse charges during court appearance, released from jail after posting bond           https://www.nydailynews.com/news/national/ny-news-r-kelly-court-judge-20190225-story.html
2/26/19      New York Post        Michael Avenatti says R. Kelly has already violated conditions of his release                                            https://pagesix.com/2019/02/26/michael-avenatti-says-r-kelly-has-already-violated-conditions-of-his-release/?_ga=2.231052953.703588671.1569250561-15
2/26/19      New York Post        R. Kelly concert in Germany canceled after sex abuse bust                                                                https://pagesix.com/2019/02/26/r-kelly-concert-in-germany-canceled-after-sex-abuse-bust/?_ga=2.231052953.703588671.1569250561-1507074629.156078
2/26/19    New York Daily News    SNL' takes aim at Jussie Smollett in 'Shark Tank' parody sketch                                                          https://www.nydailynews.com/entertainment/ny-ent-saturday-night-live-takes-on-jussie-smollett-20190303-story.html
2/26/19    New York Daily News    Michael Avenatti claims R. Kelly 'clearly' refers to victim as 14 in graphic video                                       https://www.nydailynews.com/entertainment/music/ny-ent-r-kelly-michael-avenatti-20190226-story.html
2/27/19      New York Post        When #MeToo comes for a man you love                                                                                     https://nypost.com/2019/02/27/when-metoo-comes-for-a-man-you-love/
2/27/19      New York Post        R. Kelly insiders may have helped with alleged sexual abuse                                                              https://pagesix.com/2019/02/27/r-kelly-insiders-may-have-helped-with-alleged-sexual-abuse/?_ga=2.231052953.703588671.1569250561-1507074629.156
                                                                                                                                                                                                                                                                                                         Case 1:19-cr-00373-PGG Document 77-1 Filed 11/15/19 Page 9 of 12




 3/3/19    New York Daily News    R. Kelly, charged with aggravated sexual abuse, says it would be 'stupid' for him to hold girls hostage                  https://www.nydailynews.com/entertainment/music/ny-ent-r-kelly-sexual-abuse-stupid-20190305-story.html
 3/5/19      New York Times       R. Kelly Sent Back to Jail Over Unpaid Child Support                                                                     https://www.nytimes.com/2019/03/06/arts/r-kelly-jail-child-support.html?searchResultPosition=91
 3/5/19    New York Daily News    R. Kelly claims Joycelyn Savage and Azriel Clary's parents handed their daughters over to him                            https://www.nydailynews.com/entertainment/music/ny-ent-r-kelly-girlfriends-20190306-story.html
 3/6/19      New York Times       In First Interview Since Arrest, R. Kelly Comes Out Swinging: 'I Didn't Do This Stuff!'                                  https://www.nytimes.com/2019/03/06/arts/r-kelly-interview-gayle.html?searchResultPosition=79
 3/6/19    New York Daily News    Father of R. Kelly's live-in girlfriend denies receiving money from 'monster' singer                                     https://www.nydailynews.com/news/ny-news-father-azriel-clary-responds-claims-r-kelly-blackmail-20190308-story.html
 3/7/19      New York Times       Stormy Daniels's Hush Money Lawsuit is Dismissed by Judge                                                                https://www.nytimes.com/2019/03/07/us/politics/trump-stormy-daniels-lawsuit-dismissed.html?searchResultPosition=31
 3/7/19      New York Post        R. Kelly’s two girlfriends defend him in heated CBS interview                                                            https://pagesix.com/2019/03/07/r-kellys-two-girlfriends-defend-him-in-heated-cbs-interview/?_ga=2.261772939.703588671.1569250561-1507074629.156
 3/7/19     Wall Street Journal   Judge Dismisses Stormy Daniels’s Suit Against Trump, Cohen                                                               https://www.wsj.com/articles/judge-dismisses-stormy-danielss-suit-against-trump-cohen-11552001964?mod=searchresults&page=1&pos=18
 3/8/19     New York Post        Judge dismisses Stormy Daniels’ hush-money suit against Trump                                                         https://nypost.com/2019/03/08/judge-dismisses-stormy-daniels-hush-money-suit-against-trump/
 3/8/19   New York Daily News    Father of R. Kelly's live-in girlfriend denies receiving money from 'monster' singer                                  https://www.nydailynews.com/news/ny-news-father-azriel-clary-responds-claims-r-kelly-blackmail-20190308-story.html
 3/9/19     New York Post        Mystery donor pays R. Kelly’s owed child support                                                                      https://pagesix.com/2019/03/09/r-kelly-pays-161k-in-child-support-to-secure-jail-release/?_ga=2.227235611.703588671.1569250561-1507074629.156078
3/10/19     New York Post        Pennsylvania man says video shows R. Kelly ‘sexually abusing’ girls                                                   https://pagesix.com/2019/03/10/gloria-allred-newly-discovered-video-shows-r-kelly-sexually-abusing-children/?_ga=2.227735195.703588671.1569250561
3/10/19   New York Daily News    Pennsylvania man claims he found another R. Kelly sexual abuse tape                                                   https://www.nydailynews.com/entertainment/music/ny-ent-r-kelly-sexual-abuse-tape-20190310-story.html
3/11/19   New York Daily News    Tucker Carlson faces backlash for sexist remarks in unearthed radio tapes                                             https://www.nydailynews.com/news/ny-news-tucker-tapes-20190311-story.html
3/12/19     New York Post        Ridiculous tax proposals are part of Albany’s new status quo                                                          https://nypost.com/2019/03/12/ridiculous-tax-proposals-are-part-of-albanys-new-status-quo/
3/12/19     New York Post        Stormy Daniels slams Avenatti, says Cohen is ‘dumber than herpes’ at DC event                                         https://nypost.com/2019/03/12/stormy-daniels-slams-avenatti-says-cohen-is-dumber-than-herpes-at-dc-event/
3/12/19     New York Post        Michael Avenatti drops Stormy Daniels as client for undisclosed reasons                                               https://nypost.com/2019/03/12/michael-avenatti-drops-stormy-daniels-as-client-for-undisclosed-reasons/
3/12/19   New York Daily News    Michael Avenatti abruptly announces he has cut ties with Stormy Daniels after judge dismisses her Trump lawsuit       https://www.nydailynews.com/news/politics/ny-pol-avenatti-daniels-lawsuit-trump-20190312-story.html
3/14/19    Wall Street Journal   Michael Avenatti Faces More Questions About Law Firm’s Bankruptcy                                                     https://www.wsj.com/articles/michael-avenatti-faces-more-questions-about-law-firms-bankruptcy-11552580598?mod=searchresults&page=1&pos=17
3/19/19     New York Post        Dev Patel usually spends his birthday alone                                                                           https://pagesix.com/2019/03/19/dev-patel-usually-spends-his-birthday-alone/?_ga=2.197369513.703588671.1569250561-1507074629.1560788835
3/21/19     New York Post        Michael Avenatti’s estranged wife wants a piece of his law firm too                                                   https://pagesix.com/2019/03/21/michael-avenattis-estranged-wife-wants-a-piece-of-his-law-firm-too/?_ga=2.197369513.703588671.1569250561-15070746
3/25/19     New York Times       Prosecutors Announce Charges Against Michael Avenatti Video                                                           https://www.nytimes.com/video/sports/100000006428174/michael-avenatti-charges-nike-extortion.html?searchResultPosition=7
3/25/19     New York Times       Michael Avenatti is Accused in Nike Extortion Attempt                                                                 https://www.nytimes.com/2019/03/25/sports/michael-avenatti-extortion-nike.html?searchResultPosition=9
3/25/19     New York Times       On Politics: With Mueller Inquiry Over, Trump Goes on the Offensive                                                   https://www.nytimes.com/2019/03/25/us/politics/mueller-trump-rivals.html?searchResultPosition=106
3/25/19     New York Post        Avenatti couldn’t scrounge up lawyers to represent him in $20M extortion scheme case                                  https://nypost.com/2019/03/25/avenatti-couldnt-scrounge-up-lawyers-to-represent-him-in-20m-extortion-scheme-case/
3/25/19     New York Post        Avenatti’s fall is only the latest sign of media anti-Trump madness                                                   https://nypost.com/2019/03/25/avenattis-fall-is-only-the-latest-sign-of-media-anti-trump-madness/
3/25/19     New York Post        Avenatti name-dropped Trump, R. Kelly during Nike extortion scheme                                                    https://nypost.com/2019/03/25/avenatti-name-dropped-trump-r-kelly-during-nike-extortion-scheme/
3/25/19     New York Post        Lawyer for Michael Jackson, Jussie Smollett named as Avenatti co-conspirator                                          https://nypost.com/2019/03/25/lawyer-for-michael-jackson-jussie-smollett-named-as-avenatti-co-conspirator/
3/25/19     New York Post        Avenatti is actually the fraud, con man he accused Trump of being                                                     https://nypost.com/2019/03/25/avenatti-is-actually-the-fraud-con-man-he-accused-trump-of-being/
3/25/19     New York Post        Kelly Dodd ‘dodged a bullet’ with Michael Avenatti                                                                    https://pagesix.com/2019/03/25/kelly-dodd-dodged-a-bullet-with-michael-avenatti/?_ga=2.219389599.703588671.1569250561-1507074629.1560788835
3/25/19     New York Post        Stormy Daniels ‘not shocked’ by charges against Michael Avenatti                                                      https://nypost.com/2019/03/25/stormy-daniels-not-shocked-by-charges-against-michael-avenatti/
3/25/19     New York Post        Michael Avenatti charged with trying to extort $20M from Nike                                                         https://nypost.com/2019/03/25/michael-avenatti-charged-with-trying-to-extort-20m-from-nike/
3/25/19   New York Daily News    Michael Avenatti charged with attempting to extort Nike for $22.5 million                                             https://www.nydailynews.com/news/national/ny-avenatti-nike-extortion-20-million-stormy-daniels-20190325-w6xaslijf5ey3drvheyelppjmy-story.html
3/25/19   New York Daily News    Michael Avenatti makes statement outside federal court in Manhattan                                                   https://www.nydailynews.com/8c4e2eb5-8128-4f66-b369-f266e5e747b7-132.html
3/25/19    Wall Street Journal   Michael Avenatti Charged With Attempted Extortion From Nike, Bank Fraud                                               https://www.wsj.com/articles/attorney-avenatti-charged-with-extortion-over-alleged-threats-to-nike-11553533952?mod=searchresults&page=1&pos=16
3/26/19     New York Times       William Barr, Michael Avenatti, Apple: Your Tuesday Briefing                                                          https://www.nytimes.com/2019/03/26/briefing/william-barr-michael-avenatti-apple.html?searchResultPosition=22
3/26/19     New York Times       Colbert Takes Collusion Off 'List of Reasons Trump is Unfit to Be President'                                          https://www.nytimes.com/2019/03/26/arts/television/colbert-russia-mueller-collusion-trump.html?searchResultPosition=56
3/26/19     New York Times       DealBook Briefing: Apple Wants to See the Only Bundle You Buy                                                         https://www.nytimes.com/2019/03/26/business/dealbook/apple-tv-news.html?searchResultPosition=80
3/26/19     New York Times       Why Apple’s Big Streaming Play Matters                                                                                https://www.nytimes.com/2019/03/26/us/apple-streaming-hollywood-news-plus.html?searchResultPosition=152
3/26/19     New York Post        Avenatti: ‘Of course I’m nervous’ about extortion charges                                                             https://nypost.com/2019/03/26/avenatti-of-course-im-nervous-about-extortion-charges/
3/26/19     New York Post        Feds back off plan to have Michael Avenatti locked up pending trial                                                   https://nypost.com/2019/03/26/feds-want-michael-avenatti-locked-up-without-bail/
3/26/19     New York Post        Legal experts blast Michael Avenatti over Nike tweetstorm                                                             https://nypost.com/2019/03/26/legal-experts-blast-michael-avenatti-over-nike-tweetstorm/
3/26/19     New York Post        Michael Avenatti tries to take down Nike even after extortion bust                                                    https://nypost.com/2019/03/26/michael-avenatti-tries-to-take-down-nike-even-after-extortion-bust/
3/26/19     New York Post        Michael Avenatti’s indictment raises questions in R. Kelly case                                                       https://pagesix.com/2019/03/26/michael-avenattis-indictment-raises-questions-in-r-kelly-case/?_ga=2.18594623.703588671.1569250561-1507074629.156
3/26/19   New York Daily News    ‘Of course I’m nervous,’ admits Michael Avenatti in first interview since arrest on federal charges                   https://www.nydailynews.com/news/ny-michael-avenatti-admits-nervous-following-federal-charges-20190327-qkcy35ds25fmvmkw4sqknqxahy-story.html
3/26/19   New York Daily News    A day after his arrest, anti-Trump attorney Michael Avenatti claims Nike illegally paid NBA pick Deandre Ayton, otherhttps://www.nydailynews.com/new-york/ny-avenatti-nike-twitter-extortion-20190326-hnskfn7nsvdz7c7mw22ef5qwra-story.html
                                                                                                                                                        players
3/26/19    Wall Street Journal   Michael Avenatti Claims Nike Paid Top NBA Pick Deandre Ayton, Other College Players                                   https://www.wsj.com/articles/michael-avenatti-claims-nike-paid-deandre-ayton-bol-bol-as-college-athletes-11553613868?mod=searchresults&page=1&pos=
3/26/19    Wall Street Journal   Michael Avenatti’s Latest Client: A Basketball Coach                                                                  https://www.wsj.com/articles/michael-avenattis-latest-client-a-basketball-coach-11553635461?mod=searchresults&page=1&pos=13
3/26/19    Wall Street Journal   How Colin Kaepernick’s Lawyer Dealt With Nike and Became Entangled in Extortion Charges                               https://www.wsj.com/articles/how-colin-kaepernicks-lawyer-dealt-with-nike-and-became-entangled-in-extortion-charges-11553621180?mod=searchresults&
3/26/19    Wall Street Journal   Stocks to Watch: McDonald’s, Nike, Bed Bath & Beyond, Red Hat, Citigroup, Wayfair, McCormick, Conn’s                  https://www.wsj.com/articles/stocks-to-watch-mcdonalds-canopy-growth-nike-11553597909?mod=searchresults&page=1&pos=15
3/27/19     New York Post        Clare Bronfman faints in Nxivm hearing when asked if she hired Michael Avenatti                                       https://nypost.com/2019/03/27/clare-bronfman-faints-in-nxivm-trial-when-asked-if-she-hired-michael-avenatti/
3/27/19     New York Post        Avenatti’s extortion defense: ‘People make threats all the time’                                                      https://nypost.com/2019/03/27/avenattis-extortion-defense-people-make-threats-all-the-time/
3/27/19   New York Daily News    NXVIM defendant Clare Bronfman swoons, wheeled from courtroom on medical gurney as heated Brooklyn court session      https://www.nydailynews.com/news/crime/ny-bronfman-gurney-courtroom-20190327-m3bcwnvvhnf2bhg4z6fly37nnq-story.html
                                                                                                                                                           winds down
3/27/19    Wall Street Journal   The Sweet 16 Team Without a Coach                                                                                     https://www.wsj.com/articles/the-sweet-16-team-without-a-coach-11553696818?mod=searchresults&page=1&pos=11
3/28/19     New York Times       The Taxman Is (Not) Coming After You                                                                                  https://www.nytimes.com/2019/03/28/opinion/irs-taxes.html?searchResultPosition=62
3/28/19     New York Times       March Madness’s Toughest Matchup: Brackets vs. Ethics                                                                 https://www.nytimes.com/2019/03/28/sports/ncaa-tournament-bracket-ethics.html?searchResultPosition=176
3/28/19     New York Post        Clare Bronfman says she fired Avenatti, found Geragos instead online for Nxivm trial                                  https://nypost.com/2019/03/28/clare-bronfman-says-she-fired-avenatti-found-geragos-instead-online-for-nxivm-trial/
3/28/19     New York Post        Dems, Trump both better off if Mueller report stays sealed and other commentary                                       https://nypost.com/2019/03/28/dems-trump-both-better-off-if-mueller-report-stays-sealed-and-other-commentary/
3/28/19     New York Post        Celebrity attorney Mark Geragos slams CNN over extortion plot report                                                  https://nypost.com/2019/03/28/celebrity-attorney-mark-geragos-slams-cnn-over-extortion-plot-report/
3/28/19     New York Post        Avenatti makes Twitter account private, blaming ‘dirtbags’                                                            https://nypost.com/2019/03/28/avenatti-makes-twitter-account-private-blaming-dirtbags/
3/28/19     New York Post        Why Oregon thinks its ‘surreal’ NCAA journey can continue                                                             https://nypost.com/2019/03/28/why-oregon-thinks-its-surreal-ncaa-journey-can-continue/
3/28/19   New York Daily News    Avenatti’s brief tenure with NXVIM defense team over, controversial lawyer is gone after meeting with prosecutors lasthttps://www.nydailynews.com/new-york/nyc-crime/ny-nxivm-geragos-avenatti-20190328-2o245fedqrhtlpw5w3jvtjd2vu-story.html
                                                                                                                                                        week
3/29/19     New York Times       Avenatti’s Client: The Basketball Club Coach Caught Up in a Federal Case.                                             https://www.nytimes.com/2019/03/29/sports/avenatti-basketball.html?searchResultPosition=6
3/29/19     New York Times       News Quiz: Test Yoru Knowledge of the Week's Headlines                                                                https://www.nytimes.com/interactive/2019/03/29/briefing/29weeklynewsquiz.html?searchResultPosition=75
3/30/19     New York Times       Trump’s Circus Maximus                                                                                                https://www.nytimes.com/2019/03/30/opinion/sunday/donald-trump-rally-michigan.html?searchResultPosition=134
3/31/19     New York Times       Michael Avenatti’s Biggest Case Yet: His Own                                                                          https://www.nytimes.com/2019/03/31/sports/avenatti-nike-trump-cases.html?searchResultPosition=10
3/31/19     New York Post        MLB prediction: Mets aren’t sweeping the Nationals                                                                    https://nypost.com/2019/03/31/mlb-prediction-mets-arent-sweeping-the-nationals/
3/31/19    Wall Street Journal   Avenatti vs. Nike: The Showdown That Ensnared a Celebrity Lawyer                                                      https://www.wsj.com/articles/avenatti-vs-nike-the-showdown-that-ensnared-a-celebrity-lawyer-11554058527?mod=searchresults&page=1&pos=10
 4/1/19     New York Times       The Looming Fight Over How to Police the Police                                                                       https://www.nytimes.com/2019/04/01/us/california-police-deadly-force-kosher-marijuana.html?searchResultPosition=155
 4/1/19     New York Times       DealBook Briefing: Aramco Makes More Money Than Apple and Alphabet Combined                                           https://www.nytimes.com/2019/04/01/business/dealbook/aramco-profits.html?searchResultPosition=179
 4/1/19     New York Post        R. Kelly’s lawyer: Michael Avenatti ‘polluted’ sex-abuse case                                                         https://pagesix.com/2019/04/01/r-kellys-lawyer-michael-avenatti-polluted-sex-abuse-case/?_ga=2.26916667.703588671.1569250561-1507074629.1560788
                                                                                                                                                                                                                                                                                                  Case 1:19-cr-00373-PGG Document 77-1 Filed 11/15/19 Page 10 of 12




 4/4/19     New York Post        Seagram’s heiress wants separate trial from Nxivm leader                                                              https://nypost.com/2019/04/04/seagrams-heiress-wants-separate-trial-from-nxivm-leader/
 4/5/19     New York Post        Former Clinton aide doesn’t care about mocking Mitch McConnell’s disability                                           https://nypost.com/2019/04/05/former-clinton-aide-doesnt-care-about-mocking-mitch-mcconnells-disability/
 4/6/19     New York Post        Duke ‘looking into’ claim Nike paid Zion Williamson’s mother                                                          https://nypost.com/2019/04/06/duke-looking-into-claim-nike-paid-zion-williamsons-mother/
 4/8/19     New York Times       DealBook Briefing: Could ‘Down Round’ I.P.O.s Hit the Tech Unicorns?                                                  https://www.nytimes.com/2019/04/08/business/dealbook/tech-unicorn-ipo.html?searchResultPosition=178
 4/8/19   New York Daily News    NCAA Tournament’s championship game will be One Boring Moment                                                         https://www.nydailynews.com/sports/college/ny-sports-ncaa-basketball-virginia-texas-tech-boring-20190408-mpcxishxcbhmxiz4bytagbcg3a-story.html
4/10/19     New York Post        Stormy Daniels ready to reveal more in ‘intimate’ comedy show                                                         https://pagesix.com/2019/04/10/stormy-daniels-ready-to-reveal-more-in-intimate-comedy-show/?_ga=2.232437657.703588671.1569250561-1507074629.1
4/11/19     New York Times       Michael Avenatti Faces New Criminal Charges in Escalated Federal Case                                                 https://www.nytimes.com/2019/04/11/us/avenatti-indictment.html?searchResultPosition=5
4/11/19     New York Times       Quotation of the Day: Prosecutors Say Avenatti Stole From His Clients and Lied About His Business                     https://www.nytimes.com/2019/04/11/todayspaper/quotation-of-the-day-prosecutors-say-avenatti-stole-from-his-clients-and-lied-about-his-business.html?se
4/11/19     New York Post        Michael Avenatti ripped off paraplegic client, evaded taxes: feds                                               https://nypost.com/2019/04/11/michael-avenatti-ripped-off-paraplegic-client-evaded-taxes-feds/
4/11/19     New York Post        Michael Avenatti faces 36-count federal indictment                                                              https://nypost.com/2019/04/11/michael-avenatti-faces-36-count-federal-indictment/
4/11/19     New York Post        Feds seize Michael Avenatti’s $4.5M plane amid tax scandal                                                      https://nypost.com/2019/04/11/feds-seize-michael-avenattis-4-5m-plane-amid-tax-scandal/
4/11/19   New York Daily News    Michael Avenatti accused of stealing millions of dollars from clients, charged with 36 counts                   https://www.nydailynews.com/news/ny-avenatti-faces-new-charges-20190411-iz7w64yzdzajbmtc4cr5mix55y-story.html
4/11/19    Wall Street Journal   Would Patients Be Able to Escape BernieCare?                                                                    https://www.wsj.com/articles/would-patients-be-able-to-escape-berniecare-11555009346?mod=searchresults&page=1&pos=8
4/11/19    Wall Street Journal   Lawyer Michael Avenatti Charged With Embezzling Millions From Clients                                           https://www.wsj.com/articles/new-36-count-indictment-set-to-be-filed-against-lawyer-michael-avenatti-11554993767?mod=searchresults&page=1&pos=9
4/12/19     New York Times       Seth Meyers Is Amazed by Michael Avenatti’s Lifestyle                                                           https://www.nytimes.com/2019/04/12/arts/television/seth-meyers-michael-avenatti-indictment.html?searchResultPosition=4
4/12/19     New York Times       Jullian Assange, Uber, Michael Avenatti: Your Friday Briefing                                                   https://www.nytimes.com/2019/04/12/briefing/julian-assange-uber-michael-avenatti.html?searchResultPosition=21
4/12/19     New York Times       What a Trash Picker and U.S.C. Students Tell Us About Inequality                                                https://www.nytimes.com/2019/04/12/us/trash-picker-usc-students-inequality.html?searchResultPosition=158
4/12/19     New York Times       DealBook Briefing: The Huawei Backlash Goes Global                                                              https://www.nytimes.com/2019/05/23/business/dealbook/huawei-china-technology.html?searchResultPosition=183
4/13/19     New York Post        As Trump soars higher, Dems reach their lowest point yet                                                        https://nypost.com/2019/04/13/as-trump-soars-higher-dems-reach-their-lowest-point-yet/
4/14/19     New York Times       ‘S.N.L.’ Sees BTS Perform and Emma Stone Host, as Julian Assange Lands in Jail                                  https://www.nytimes.com/2019/04/14/arts/television/saturday-night-live-bts-emma-stone-michael-keaton.html?searchResultPosition=97
4/14/19     New York Post        ‘SNL’ takes aim at Lori Loughlin, Michael Avenatti, Julian Assange                                              https://nypost.com/2019/04/14/snl-takes-aim-at-lori-loughlin-michael-avenatti-julian-assange/
4/14/19   New York Daily News    Rough ‘SNL’ prison crowd includes Lori Loughlin, Michael Avenatti and Julian Assange                            https://www.nydailynews.com/entertainment/tv/ny-emma-stone-on-saturday-night-live-20190414-dup4yosefnhgjaabpjiuz7bk2m-story.html
4/16/19     New York Times       Sparkle, Once R. Kelly's Protegee, May Testify Against Him. Again.                                              https://www.nytimes.com/2019/04/16/arts/music/sparkle-r-kelly.html?searchResultPosition=66
4/16/19     New York Post        Kim Foxx meddled in Jussie Smollett case weeks after ‘recusing’ herself, texts show                             https://pagesix.com/2019/04/16/kim-foxx-meddled-in-jussie-smollett-case-weeks-after-recusing-herself-texts-show/?_ga=2.202094615.703588671.1569250
4/16/19     New York Post        Michael Avenatti tricked paraplegic client into signing reference: report                                       https://nypost.com/2019/04/16/michael-avenatti-tricked-paraplegic-client-into-signing-reference-report/
4/18/19     New York Times       Barr Is Right About Everything. Admit You Were Wrong.                                                           https://www.nytimes.com/2019/04/18/opinion/barr-media-trump.html?searchResultPosition=167
4/18/19     New York Post        Trump accuses Stormy Daniels of ‘total con job’                                                                 https://nypost.com/2018/04/18/trump-accuses-stormy-daniels-of-total-con-job/
4/19/19   New York Daily News    Seagram’s liquor heiress Clare Bronfman pleads guilty in NXIVM cult prosecution, to pay $6 million forfeiture   https://www.nydailynews.com/news/crime/ny-nxivm-guilty-pleas-20190419-bx5shvbnvvcuxoge67g45wtbd4-story.html
4/21/19     New York Post        Avenatti embezzled millions meant for Hassan Whiteside’s ex: report                                             https://nypost.com/2019/04/21/avenatti-embezzled-millions-meant-for-hassan-whitesides-ex-report/
4/22/19     New York Times       DealBook Briefing: Tesla Wants You to Focus on Its Robo-Taxis (not Its Finances)                                https://www.nytimes.com/2019/04/22/business/dealbook/tesla-self-driving-cars.html?searchResultPosition=180
4/24/19     New York Times       Meet the Other Resistance: The Republican One                                                                   https://www.nytimes.com/2019/04/24/magazine/republican-primary-trump-resistance.html?searchResultPosition=192
4/24/19     New York Post        Michael Cohen walks back parts of guilty plea                                                                   https://nypost.com/2019/04/24/michael-cohen-walks-back-parts-of-guilty-plea/
4/24/19    Wall Street Journal   Michael Cohen, in Recorded Phone Call, Walks Back Parts of Guilty Plea                                          https://www.wsj.com/articles/michael-cohen-in-recorded-phone-call-walks-back-parts-of-guilty-plea-11556121974?mod=searchresults&page=1&pos=7
4/25/19     New York Post        Zion Williamson comes up again in college hoops corruption trial                                                https://nypost.com/2019/04/25/zion-williamson-comes-up-again-in-college-hoops-corruption-trial/
4/26/19   New York Daily News    Michael Avenatti still looking for lawyer in Nike extortion case                                                https://www.nydailynews.com/new-york/ny-avenatti-lawyer-nike-20190426-47v5td7xazhhhev2qztu5hhbmq-story.html
4/29/19    Wall Street Journal   CNN and Avenatti                                                                                                https://www.wsj.com/articles/cnn-and-avenatti-11556574537?mod=searchresults&page=1&pos=6
 5/3/19     New York Times       Why the Rich Don’t Get Audited                                                                                  https://www.nytimes.com/2019/05/03/sunday-review/tax-rich-irs.html?searchResultPosition=112
 5/7/19     New York Post        R. Kelly arrives to court for child sex abuse case                                                              https://pagesix.com/2019/05/07/r-kelly-arrives-to-court-for-child-sex-abuse-case/?_ga=2.18520767.703588671.1569250561-1507074629.1560788835
 5/7/19   New York Daily News    R. Kelly’s lawyer says he hasn’t received the tape in singer’s sexual abuse case                                https://www.nydailynews.com/entertainment/ny-r-kelly-laywer-court-20190507-3cjfopvsijf5pfskk3ozmuxcba-story.html
 5/8/19   New York Daily News    Stormy Daniels can’t delay showdown with Michael Cohen over hush-money malpractice suit, judge rules            https://www.nydailynews.com/news/politics/ny-stormy-daniels-no-delay-michael-cohen-anti-slapp-motion-20190508-5k5643ujy5ap5kjjkdss6z5qpa-story.h
 5/8/19    Wall Street Journal   Mixed Verdict in College Basketball Bribery Scheme                                                              https://www.wsj.com/articles/mixed-verdict-in-college-basketball-bribery-scheme-11557355113?mod=searchresults&page=1&pos=5
5/17/19     New York Post        Stormy Daniels agrees to dismiss suit against ex-lawyer                                                         https://nypost.com/2019/05/17/stormy-daniels-agrees-to-dismiss-suit-against-ex-lawyer/
5/21/19     New York Post        Avenatti expects to be indicted in coming days for Nike extortion scheme                                        https://nypost.com/2019/05/21/avenatti-expects-to-be-indicted-in-coming-days-for-nike-extortion-scheme/
5/22/19     New York Times       Michael Avenatti Is Charged With Stealing Nearly $300,000 From Stormy Daniels                                   https://www.nytimes.com/2019/05/22/us/politics/michael-avenatti-stormy-daniels.html?searchResultPosition=1
5/22/19     New York Times       How ‘The View’ Became the Most Important Political TV Show in America                                           https://www.nytimes.com/2019/05/22/magazine/the-view-politics-tv.html?searchResultPosition=193
5/22/19     New York Post        Michael Avenatti accused of scamming Stormy Daniels out of $300K                                                https://nypost.com/2019/05/22/michael-avenatti-accused-of-scamming-stormy-daniels-out-of-300k/
5/22/19   New York Daily News    Michael Avenatti accused of stealing $300K from Stormy Daniels                                                  https://www.nydailynews.com/news/ny-avenatti-indicted-20190522-2uvmlyfxxnar5pjyuzl2g2rzwy-story.html
5/22/19    Wall Street Journal   Avenatti Charged With Stealing Money Owed to Stormy Daniels                                                     https://www.wsj.com/articles/avenatti-charged-with-misappropriating-funds-owed-to-stormy-daniels-11558549980?mod=searchresults&page=1&pos=4
5/23/19     New York Times       How New York Cleared a Path for Congress to Get Trump’s Tax Returns                                             https://www.nytimes.com/2019/05/23/nyregion/newyorktoday/nyc-news-trump-tax-returns.html?searchResultPosition=3
5/23/19     New York Times       How Cities Make Money by Fining the Poor                                                                        https://www.nytimes.com/2019/01/08/magazine/cities-fine-poor-jail.html?searchResultPosition=184
5/27/19     New York Post        Michael Avenatti to face back-to-back arraignments in one day                                                   https://nypost.com/2019/05/27/michael-avenatti-to-face-back-to-back-arraignments-in-one-day/
5/28/19     New York Times       Avenatti, Under Indictment but Defiant, Tries to Turn Focus Back to Trump                                       https://www.nytimes.com/2019/05/28/nyregion/avenatti-stormy-daniels.html?searchResultPosition=2
5/28/19     New York Post        Michael Avenatti wants to hire lawyer who specializes in ‘hopeless’ cases                                       https://nypost.com/2019/05/28/michael-avenatti-wants-to-hire-lawyer-who-specializes-in-hopeless-cases/
5/28/19     New York Post        Michael Avenatti pleads not guilty to stealing $300K from Stormy Daniels                                        https://nypost.com/2019/05/28/michael-avenatti-pleads-not-guilty-to-stealing-300k-from-stormy-daniels/
5/28/19   New York Daily News    Michael Avenatti speaks outside court after not guilty plea to stealing $300,000 from Stormy Daniels            https://www.nydailynews.com/2c8fd2f6-1382-4fb8-90df-0a31727acb6c-132.html
5/28/19   New York Daily News    Michael Avenatti ordered to stay away from Stormy Daniels as he pleads ‘not guilty’ in separate cases           https://www.nydailynews.com/new-york/ny-avenatti-not-guilty-20190528-2yljji7dynd7haiez72ycqj5eu-story.html
5/28/19    Wall Street Journal   Avenatti Pleads Not Guilty to Criminal Charges in Manhattan                                                     https://www.wsj.com/articles/avenatti-pleads-not-guilty-to-criminal-charges-in-manhattan-11559081511?mod=searchresults&page=1&pos=3
5/29/19     New York Times       Tornado Warning and Storms Jolt New York Region                                                                 https://www.nytimes.com/2019/05/29/nyregion/newyorktoday/tornado-warning-nyc-news.html?searchResultPosition=163
5/30/19     New York Times       Why Robert Mueller Should Testify on TV                                                                         https://www.nytimes.com/2019/05/30/arts/television/mueller-testify-tv.html?searchResultPosition=124
5/30/19     New York Post        Gorsuch stands up for civil liberties and other commentary                                                      https://nypost.com/2019/05/30/gorsuch-stands-up-for-civil-liberties-and-other-commentary/
6/13/19     New York Post        Michael Avenatti sued for allegedly ripping off paraplegic client                                               https://nypost.com/2019/06/13/michael-avenatti-sued-for-allegedly-ripping-off-paraplegic-client/
6/18/19   New York Daily News    Michael Avenatti’s trial date set for charges he tried to extort Nike                                           https://www.nydailynews.com/new-york/ny-avenatti-trial-date-20190618-42o2klxw3rhq7awynid54rjpzm-story.html
6/20/19     New York Post        Michael Cohen settles Stormy Daniels lawsuits from jail                                                         https://nypost.com/2019/06/20/michael-cohen-settles-stormy-daniels-lawsuits-from-jail/
6/25/19     New York Times       What Will Democrats Look for in Debates? Someone They Can Imagine Onstage With Trump                            https://www.nytimes.com/2019/06/25/us/politics/democrats-debate-trump.html?searchResultPosition=149
6/26/19     New York Post        R. Kelly appears in court for child sex abuse case                                                              https://pagesix.com/2019/06/26/r-kelly-appears-in-court-for-child-sex-abuse-case/?_ga=2.59963179.703588671.1569250561-1507074629.1560788835
6/26/19   New York Daily News    R. Kelly gets copy of video allegedly showing sexual encounter with teen as judge calls for 2020 trial date     https://www.nydailynews.com/news/national/ny-r-kelly-chicago-court-gets-video-copy-20190626-pspsrqpusfax7odexlirpu4y2e-story.html
7/11/19     New York Post        R. Kelly arrested by Homeland Security and NYPD on federal sex crime charges in Chicago                         https://pagesix.com/2019/07/11/r-kelly-arrested-by-nypd-on-sex-trafficking-charges-in-chicago/?_ga=2.189485741.703588671.1569250561-1507074629.1
7/14/19    Wall Street Journal   Kavanaugh Fight Was No ‘Win’                                                                                    https://www.wsj.com/articles/kavanaugh-fight-was-no-win-11563136659?mod=searchresults&page=1&pos=2
7/19/19    Wall Street Journal   Why They’ll Never Stop Targeting Kavanaugh                                                                      https://www.wsj.com/articles/why-theyll-never-stop-targeting-kavanaugh-11568933484?mod=searchresults&page=1&pos=1
7/23/19     New York Post        Judge dismisses Stormy Daniels’ lawsuit claiming Michael Cohen ‘colluded’ to help Trump                         https://nypost.com/2019/07/23/judge-dismisses-stormy-daniels-lawsuit-claiming-michael-cohen-colluded-to-help-trump/
7/23/19     New York Post        Avenatti wants to move case against him from New York to California                                             https://nypost.com/2019/07/23/avenatti-wants-to-move-case-against-him-from-new-york-to-california/
                                                                                                                                                                                                                                                                                         Case 1:19-cr-00373-PGG Document 77-1 Filed 11/15/19 Page 11 of 12




7/23/19   New York Daily News    Judge dismisses Stormy Daniels’ lawsuit claiming Michael Cohen and her former lawyer ‘colluded’ to help Trump   https://www.nydailynews.com/news/national/ny-judge-accepts-settlement-in-stormy-daniels-suit-lawyer-collusion-20190723-yfloufrkbbhtfa6lkb6giqlx2q-st
 8/9/19     New York Times       At Iowa’s Wing Ding Dinner, Democrats Assail G.O.P. on Gun Control                                              https://www.nytimes.com/2019/08/09/us/politics/iowa-democrats-wing-ding-dinner.html?searchResultPosition=92
8/14/19     New York Post        Avenatti asks judge to toss federal charges, says he’s a victim of Trump agenda                                 https://nypost.com/2019/08/14/avenatti-asks-judge-to-toss-federal-charges-says-hes-a-victim-of-trump-agenda/
8/15/19     New York Post        IRS staffer pleads guilty to giving Michael Cohen’s confidential info to Avenatti                               https://nypost.com/2019/08/15/irs-staffer-pleads-guilty-to-giving-michael-cohens-confidential-info-to-avenatti/
8/15/19   New York Daily News    Michael Avenatti claims ‘vindictive prosecution’ in Nike extortion case because of his feud with Trump          https://www.nydailynews.com/new-york/nyc-crime/ny-michael-avenatti-says-nike-charges-trump-payback-20190815-eboiqbettjfdlj2dco4hiinau4-story.html
8/19/19     New York Post        Michael Avenatti claims alleged Nike extortion was free speech                                                  https://nypost.com/2019/08/19/michael-avenatti-claims-alleged-nike-extortion-was-free-speech/
8/22/19     New York Post        Michael Avenatti’s lawyer plans to subpoena Nike ahead of extortion trial                                       https://nypost.com/2019/08/22/michael-avenattis-lawyer-plans-to-subpoena-nike-ahead-of-extortion-trial/
8/22/19   New York Daily News    Michael Avenatti wants to put Nike on trial in extortion case                                                   https://www.nydailynews.com/new-york/ny-avenatti-nike-20190822-7wmx6tddsjhadah2ghna4ro7ri-story.html
 9/7/19   New York Daily News   Zion Williamson excites Harlem in brief appearance                         https://www.nydailynews.com/sports/basketball/ny-zion-williamson-harlem-20190907-shsboqjuojfv3pddderatj6qny-story.html
9/20/19     New York Post       Nike asks judge to block Michael Avenatti from subpoenaing their records   https://nypost.com/2019/09/20/nike-asks-judge-to-block-michael-avenatti-from-subpoenaing-their-records/
9/24/19     New York Times      Judge Rejects Avenatti Request to Move Case to California                  https://www.nytimes.com/aponline/2019/09/24/us/ap-us-michael-avenatti-charges.html?searchResultPosition=1
9/24/19     New York Post       Michael Avenatti to face NY court for alleged Stormy Daniels theft         https://nypost.com/2019/09/24/michael-avenatti-to-face-ny-court-for-alleged-stormy-daniels-theft/
9/24/19   New York Daily News   Judge blocks Michael Avenatti change of venue bid in Stormy Daniels case   https://www.nydailynews.com/new-york/ny-avenatti-stormy-daniels-change-venue-20190925-cv6ovgsxrbej3eoyzdbb5eakxm-story.html
                                                                                                                                                                                                                                         Case 1:19-cr-00373-PGG Document 77-1 Filed 11/15/19 Page 12 of 12
Media Coverage of Michael Avenatti and Nike in the New York Publications
  Date           Source                                                           Headline                                                                                           URL
                                 Michael Avenatti abruptly announces he has cut ties with Stormy Daniels after judge dismisses her Trump https://www.nydailynews.com/news/politics/ny-pol-avenatti-daniels-lawsuit-trump-20190312-
3/12/19   New York Daily News
                                 lawsuit                                                                                                 story.html
                                                                                                                                         https://www.nytimes.com/2019/03/25/sports/michael-avenatti-extortion-
3/25/19     New York Times       Michael Avenatti is Accused in Nike Extortion Attempt
                                                                                                                                         nike.html?searchResultPosition=9
                                                                                                                                         https://www.nytimes.com/video/sports/100000006428174/michael-avenatti-charges-nike-
3/25/19     New York Times       Prosecutors Announce Charges Against Michael Avenatti Video
                                                                                                                                         extortion.html?searchResultPosition=7
                                                                                                                                         https://nypost.com/2019/03/25/avenatti-couldnt-scrounge-up-lawyers-to-represent-him-in-20m-
3/25/19      New York Post       Avenatti couldn’t scrounge up lawyers to represent him in $20M extortion scheme case
                                                                                                                                         extortion-scheme-case/
3/25/19      New York Post       Avenatti’s fall is only the latest sign of media anti-Trump madness                                        https://nypost.com/2019/03/25/avenattis-fall-is-only-the-latest-sign-of-media-anti-trump-madness/

                                                                                                                                            https://nypost.com/2019/03/25/avenatti-name-dropped-trump-r-kelly-during-nike-extortion-
3/25/19      New York Post       Avenatti name-dropped Trump, R. Kelly during Nike extortion scheme
                                                                                                                                            scheme/
                                                                                                                                            https://nypost.com/2019/03/25/lawyer-for-michael-jackson-jussie-smollett-named-as-avenatti-co-
3/25/19      New York Post       Lawyer for Michael Jackson, Jussie Smollett named as Avenatti co-conspirator
                                                                                                                                            conspirator/
3/25/19      New York Post       Avenatti is actually the fraud, con man he accused Trump of being                                          https://nypost.com/2019/03/25/avenatti-is-actually-the-fraud-con-man-he-accused-trump-of-being/

                                                                                                                                            https://pagesix.com/2019/03/25/kelly-dodd-dodged-a-bullet-with-michael-
3/25/19      New York Post       Kelly Dodd ‘dodged a bullet’ with Michael Avenatti
                                                                                                                                            avenatti/?_ga=2.219389599.703588671.1569250561-1507074629.1560788835
3/25/19      New York Post       Stormy Daniels ‘not shocked’ by charges against Michael Avenatti                                           https://nypost.com/2019/03/25/stormy-daniels-not-shocked-by-charges-against-michael-avenatti/

3/25/19      New York Post       Michael Avenatti charged with trying to extort $20M from Nike                                              https://nypost.com/2019/03/25/michael-avenatti-charged-with-trying-to-extort-20m-from-nike/
                                                                                                                                            https://www.nydailynews.com/news/national/ny-avenatti-nike-extortion-20-million-stormy-
3/25/19   New York Daily News    Michael Avenatti charged with attempting to extort Nike for $22.5 million
                                                                                                                                            daniels-20190325-w6xaslijf5ey3drvheyelppjmy-story.html
3/25/19   New York Daily News    Michael Avenatti makes statement outside federal court in Manhattan                                        https://www.nydailynews.com/8c4e2eb5-8128-4f66-b369-f266e5e747b7-132.html
                                                                                                                                            https://www.wsj.com/articles/attorney-avenatti-charged-with-extortion-over-alleged-threats-to-nike-
3/25/19    Wall Street Journal   Michael Avenatti Charged With Attempted Extortion From Nike, Bank Fraud
                                                                                                                                            11553533952?mod=searchresults&page=1&pos=16
                                                                                                                                            https://www.nytimes.com/2019/03/26/briefing/william-barr-michael-avenatti-
3/26/19     New York Times       William Barr, Michael Avenatti, Apple: Your Tuesday Briefing
                                                                                                                                            apple.html?searchResultPosition=22
3/26/19      New York Post       Avenatti: ‘Of course I’m nervous’ about extortion charges                                                  https://nypost.com/2019/03/26/avenatti-of-course-im-nervous-about-extortion-charges/
3/26/19      New York Post       Feds back off plan to have Michael Avenatti locked up pending trial                                        https://nypost.com/2019/03/26/feds-want-michael-avenatti-locked-up-without-bail/
3/26/19      New York Post       Legal experts blast Michael Avenatti over Nike tweetstorm                                                  https://nypost.com/2019/03/26/legal-experts-blast-michael-avenatti-over-nike-tweetstorm/
3/26/19      New York Post       Michael Avenatti tries to take down Nike even after extortion bust                                         https://nypost.com/2019/03/26/michael-avenatti-tries-to-take-down-nike-even-after-extortion-bust/

                                                                                                                                            https://pagesix.com/2019/03/26/michael-avenattis-indictment-raises-questions-in-r-kelly-
3/26/19      New York Post       Michael Avenatti’s indictment raises questions in R. Kelly case
                                                                                                                                            case/?_ga=2.18594623.703588671.1569250561-1507074629.1560788835
                                                                                                                                            https://www.nydailynews.com/news/ny-michael-avenatti-admits-nervous-following-federal-
3/26/19   New York Daily News    ‘Of course I’m nervous,’ admits Michael Avenatti in first interview since arrest on federal charges
                                                                                                                                            charges-20190327-qkcy35ds25fmvmkw4sqknqxahy-story.html
                                 A day after his arrest, anti-Trump attorney Michael Avenatti claims Nike illegally paid NBA pick Deandre   https://www.nydailynews.com/new-york/ny-avenatti-nike-twitter-extortion-20190326-
3/26/19   New York Daily News
                                 Ayton, other players                                                                                       hnskfn7nsvdz7c7mw22ef5qwra-story.html
                                                                                                                                            https://www.wsj.com/articles/michael-avenatti-claims-nike-paid-deandre-ayton-bol-bol-as-college-
3/26/19    Wall Street Journal   Michael Avenatti Claims Nike Paid Top NBA Pick Deandre Ayton, Other College Players
                                                                                                                                            athletes-11553613868?mod=searchresults&page=1&pos=12
                                                                                                                                            https://www.wsj.com/articles/michael-avenattis-latest-client-a-basketball-coach-
3/26/19    Wall Street Journal   Michael Avenatti’s Latest Client: A Basketball Coach
                                                                                                                                            11553635461?mod=searchresults&page=1&pos=13
                                                                                                                                            https://www.wsj.com/articles/how-colin-kaepernicks-lawyer-dealt-with-nike-and-became-entangled-
3/26/19    Wall Street Journal   How Colin Kaepernick’s Lawyer Dealt With Nike and Became Entangled in Extortion Charges
                                                                                                                                            in-extortion-charges-11553621180?mod=searchresults&page=1&pos=14
3/27/19      New York Post       Avenatti’s extortion defense: ‘People make threats all the time’                                           https://nypost.com/2019/03/27/avenattis-extortion-defense-people-make-threats-all-the-time/
                                                                                                                                            https://www.wsj.com/articles/the-sweet-16-team-without-a-coach-
                                                                                                                                                                                                                                                  Case 1:19-cr-00373-PGG Document 77-2 Filed 11/15/19 Page 1 of 3




3/27/19    Wall Street Journal   The Sweet 16 Team Without a Coach
                                                                                                                                            11553696818?mod=searchresults&page=1&pos=11
                                                                                                                                            https://www.nytimes.com/2019/03/28/sports/ncaa-tournament-bracket-
3/28/19     New York Times       March Madness’s Toughest Matchup: Brackets vs. Ethics
                                                                                                                                            ethics.html?searchResultPosition=176
3/28/19     New York Times       The Taxman Is (Not) Coming After You                                                                       https://www.nytimes.com/2019/03/28/opinion/irs-taxes.html?searchResultPosition=62
3/28/19      New York Post       Avenatti makes Twitter account private, blaming ‘dirtbags’                                                 https://nypost.com/2019/03/28/avenatti-makes-twitter-account-private-blaming-dirtbags/
3/28/19      New York Post       Why Oregon thinks its ‘surreal’ NCAA journey can continue                                                  https://nypost.com/2019/03/28/why-oregon-thinks-its-surreal-ncaa-journey-can-continue/
3/29/19     New York Times       Avenatti’s Client: The Basketball Club Coach Caught Up in a Federal Case.                                https://www.nytimes.com/2019/03/29/sports/avenatti-basketball.html?searchResultPosition=6
                                                                                                                                          https://www.nytimes.com/2019/03/30/opinion/sunday/donald-trump-rally-
3/30/19     New York Times       Trump’s Circus Maximus
                                                                                                                                          michigan.html?searchResultPosition=134
                                                                                                                                          https://www.nytimes.com/2019/03/31/sports/avenatti-nike-trump-
3/31/19     New York Times       Michael Avenatti’s Biggest Case Yet: His Own
                                                                                                                                          cases.html?searchResultPosition=10
                                                                                                                                          https://www.wsj.com/articles/avenatti-vs-nike-the-showdown-that-ensnared-a-celebrity-lawyer-
3/31/19    Wall Street Journal   Avenatti vs. Nike: The Showdown That Ensnared a Celebrity Lawyer
                                                                                                                                          11554058527?mod=searchresults&page=1&pos=10
4/6/19       New York Post       Duke ‘looking into’ claim Nike paid Zion Williamson’s mother                                             https://nypost.com/2019/04/06/duke-looking-into-claim-nike-paid-zion-williamsons-mother/
                                                                                                                                          https://www.nydailynews.com/sports/college/ny-sports-ncaa-basketball-virginia-texas-tech-boring-
4/8/19    New York Daily News    NCAA Tournament’s championship game will be One Boring Moment
                                                                                                                                          20190408-mpcxishxcbhmxiz4bytagbcg3a-story.html
4/11/19     New York Times       Michael Avenatti Faces New Criminal Charges in Escalated Federal Case                                    https://www.nytimes.com/2019/04/11/us/avenatti-indictment.html?searchResultPosition=5
                                                                                                                                          https://www.nytimes.com/2019/04/11/todayspaper/quotation-of-the-day-prosecutors-say-avenatti-
4/11/19     New York Times       Quotation of the Day: Prosecutors Say Avenatti Stole From His Clients and Lied About His Business
                                                                                                                                          stole-from-his-clients-and-lied-about-his-business.html?searchResultPosition=30
4/11/19      New York Post       Michael Avenatti ripped off paraplegic client, evaded taxes: feds                                        https://nypost.com/2019/04/11/michael-avenatti-ripped-off-paraplegic-client-evaded-taxes-feds/
4/11/19      New York Post       Michael Avenatti faces 36-count federal indictment                                                       https://nypost.com/2019/04/11/michael-avenatti-faces-36-count-federal-indictment/
4/11/19      New York Post       Feds seize Michael Avenatti’s $4.5M plane amid tax scandal                                               https://nypost.com/2019/04/11/feds-seize-michael-avenattis-4-5m-plane-amid-tax-scandal/
                                                                                                                                          https://www.wsj.com/articles/new-36-count-indictment-set-to-be-filed-against-lawyer-michael-
4/11/19    Wall Street Journal   Lawyer Michael Avenatti Charged With Embezzling Millions From Clients
                                                                                                                                          avenatti-11554993767?mod=searchresults&page=1&pos=9
                                                                                                                                          https://www.nytimes.com/2019/04/12/arts/television/seth-meyers-michael-avenatti-
4/12/19     New York Times       Seth Meyers Is Amazed by Michael Avenatti’s Lifestyle
                                                                                                                                          indictment.html?searchResultPosition=4
                                                                                                                                          https://www.nytimes.com/2019/04/12/briefing/julian-assange-uber-michael-
4/12/19     New York Times       Jullian Assange, Uber, Michael Avenatti: Your Friday Briefing
                                                                                                                                          avenatti.html?searchResultPosition=21
                                                                                                                                          https://nypost.com/2019/04/16/michael-avenatti-tricked-paraplegic-client-into-signing-reference-
4/16/19      New York Post       Michael Avenatti tricked paraplegic client into signing reference: report
                                                                                                                                          report/
                                                                                                                                          https://nypost.com/2019/04/21/avenatti-embezzled-millions-meant-for-hassan-whitesides-ex-
4/21/19      New York Post       Avenatti embezzled millions meant for Hassan Whiteside’s ex: report
                                                                                                                                          report/
                                                                                                                                          https://nypost.com/2019/04/25/zion-williamson-comes-up-again-in-college-hoops-corruption-
4/25/19      New York Post       Zion Williamson comes up again in college hoops corruption trial
                                                                                                                                          trial/
                                                                                                                                          https://www.nydailynews.com/new-york/ny-avenatti-lawyer-nike-20190426-
4/26/19   New York Daily News    Michael Avenatti still looking for lawyer in Nike extortion case
                                                                                                                                          47v5td7xazhhhev2qztu5hhbmq-story.html
                                                                                                                                          https://www.wsj.com/articles/mixed-verdict-in-college-basketball-bribery-scheme-
5/8/19     Wall Street Journal   Mixed Verdict in College Basketball Bribery Scheme
                                                                                                                                          11557355113?mod=searchresults&page=1&pos=5
                                                                                                                                          https://nypost.com/2019/05/21/avenatti-expects-to-be-indicted-in-coming-days-for-nike-extortion-
5/21/19      New York Post       Avenatti expects to be indicted in coming days for Nike extortion scheme
                                                                                                                                          scheme/
                                                                                                                                          https://www.nytimes.com/2019/05/22/us/politics/michael-avenatti-stormy-
5/22/19     New York Times       Michael Avenatti Is Charged With Stealing Nearly $300,000 From Stormy Daniels
                                                                                                                                          daniels.html?searchResultPosition=1
5/27/19      New York Post       Michael Avenatti to face back-to-back arraignments in one day                                            https://nypost.com/2019/05/27/michael-avenatti-to-face-back-to-back-arraignments-in-one-day/
                                                                                                                                          https://www.nytimes.com/2019/05/28/nyregion/avenatti-stormy-
5/28/19     New York Times       Avenatti, Under Indictment but Defiant, Tries to Turn Focus Back to Trump
                                                                                                                                          daniels.html?searchResultPosition=2
                                                                                                                                          https://nypost.com/2019/05/28/michael-avenatti-wants-to-hire-lawyer-who-specializes-in-hopeless-
5/28/19      New York Post       Michael Avenatti wants to hire lawyer who specializes in ‘hopeless’ cases
                                                                                                                                          cases/
                                                                                                                                          https://www.wsj.com/articles/avenatti-pleads-not-guilty-to-criminal-charges-in-manhattan-
5/28/19    Wall Street Journal   Avenatti Pleads Not Guilty to Criminal Charges in Manhattan
                                                                                                                                          11559081511?mod=searchresults&page=1&pos=3
6/13/19      New York Post       Michael Avenatti sued for allegedly ripping off paraplegic client                                        https://nypost.com/2019/06/13/michael-avenatti-sued-for-allegedly-ripping-off-paraplegic-client/

                                                                                                                                          https://www.nydailynews.com/new-york/ny-avenatti-trial-date-20190618-
6/18/19   New York Daily News    Michael Avenatti’s trial date set for charges he tried to extort Nike
                                                                                                                                          42o2klxw3rhq7awynid54rjpzm-story.html
                                                                                                                                          https://nypost.com/2019/07/23/avenatti-wants-to-move-case-against-him-from-new-york-to-
7/23/19      New York Post       Avenatti wants to move case against him from New York to California
                                                                                                                                          california/
                                                                                                                                                                                                                                             Case 1:19-cr-00373-PGG Document 77-2 Filed 11/15/19 Page 2 of 3




                                                                                                                                          https://nypost.com/2019/08/14/avenatti-asks-judge-to-toss-federal-charges-says-hes-a-victim-of-
8/14/19      New York Post       Avenatti asks judge to toss federal charges, says he’s a victim of Trump agenda
                                                                                                                                          trump-agenda/
                                                                                                                                          https://www.nydailynews.com/new-york/nyc-crime/ny-michael-avenatti-says-nike-charges-trump-
8/15/19   New York Daily News    Michael Avenatti claims ‘vindictive prosecution’ in Nike extortion case because of his feud with Trump
                                                                                                                                          payback-20190815-eboiqbettjfdlj2dco4hiinau4-story.html
8/19/19      New York Post       Michael Avenatti claims alleged Nike extortion was free speech                                           https://nypost.com/2019/08/19/michael-avenatti-claims-alleged-nike-extortion-was-free-speech/
                                                                                                                                          https://nypost.com/2019/08/22/michael-avenattis-lawyer-plans-to-subpoena-nike-ahead-of-
8/22/19      New York Post       Michael Avenatti’s lawyer plans to subpoena Nike ahead of extortion trial
                                                                                                                                          extortion-trial/
                                                                                                           https://www.nydailynews.com/new-york/ny-avenatti-nike-20190822-
8/22/19   New York Daily News   Michael Avenatti wants to put Nike on trial in extortion case
                                                                                                           7wmx6tddsjhadah2ghna4ro7ri-story.html
                                                                                                           https://www.nydailynews.com/sports/basketball/ny-zion-williamson-harlem-20190907-
9/7/19    New York Daily News   Zion Williamson excites Harlem in brief appearance
                                                                                                           shsboqjuojfv3pddderatj6qny-story.html
                                                                                                           https://nypost.com/2019/09/20/nike-asks-judge-to-block-michael-avenatti-from-subpoenaing-their-
9/20/19      New York Post      Nike asks judge to block Michael Avenatti from subpoenaing their records
                                                                                                           records/
                                                                                                                                                                                                             Case 1:19-cr-00373-PGG Document 77-2 Filed 11/15/19 Page 3 of 3
Media Coverage of Michael Avenatti and Nike in CNN and Fox News
  Date     Source      Headline                                                                                                                                          URL
4/22/10   Fox News     Michael Avenatti like a 'Disney villain,' former federal prosecutor says                            https://www.foxnews.com/us/michael-avenatti-like-disney-villain-former-federal-prosecutor
3/25/19   Fox News     Raymond Arroyo reacts to Michael Avenatti arrest                                                    https://video.foxnews.com/v/6017957862001/#sp=show-clips
3/25/19   Fox News     Could Michael Avenatti see jail time for attempting to extort Nike?                                 https://video.foxnews.com/v/6017930756001/
3/25/19   Fox News     Michael Avenatti accused of attempting to extract $20 million from Nike                             https://video.foxnews.com/v/6017834946001/
3/25/19   Fox News     Alan Dershowitz on the arrest of Michael Avenatti for trying to extort $20 million from Nike        https://video.foxnews.com/v/6017809824001/
                                                                                                                           https://www.foxnews.com/us/michael-avenatti-accused-of-trying-to-extort-nike-for-up-to-25m-
3/25/19   Fox News Michael Avenatti accused of trying to extort Nike for up to $25M, feds say
                                                                                                                           feds-say
3/25/19   Fox News Michael Avenatti arrested on federal charges of extortion, bank fraud and wire fraud                    https://video.foxnews.com/v/6017800644001/
                                                                                                                           https://www.foxnews.com/entertainment/michael-avenatti-mark-geragos-accusations-trouble-
3/25/19   Fox News Michael Avenatti, Mark Geragos accusations spark trouble for onetime CNN fixtures
                                                                                                                           onetime-cnn-fixtures
                   Avenatti, facing multiple federal charges, suggests Los Angeles fraud case has connection to            https://www.foxnews.com/politics/as-low-as-a-lawyer-can-get-avenatti-may-face-most-legal-
3/25/19   Fox News
                   Trump                                                                                                   jeopardy-in-settlement-theft-case-in-los-angeles
3/25/19   Fox News Fox News @ Night - Monday, March 25                                                                     https://video.foxnews.com/v/6018057721001/
                                                                                                                           https://www.cnn.com/2019/03/25/politics/michael-avenatti-charged-tax-evasion-
3/25/19     CNN        How Michael Avenatti's flash-in-the-pan celebrity perfectly fit Trump's Washington
                                                                                                                           bribery/index.html
                                                                                                                           https://www.cnn.com/videos/us/2019/03/26/michael-avenatti-speaks-court-bond-sot-ac360-
3/25/19     CNN        Michael Avenatti: Confident I will be fully exonerated
                                                                                                                           vpx.cnn
3/25/19     CNN        What's moving markets today: March 25, 2019                                                         https://www.cnn.com/business/live-news/stock-market-news-today-032519/index.html
                                                                                                                           https://www.cnn.com/2019/03/25/app-news-section/quickly-catch-up-march-25-
3/25/19     CNN        Quickly catch up on the day's news
                                                                                                                           trnd/index.html
                                                                                                                           https://www.cnn.com/videos/justice/2019/03/25/geoffrey-berman-sdny-michael-avenatti-
3/25/19     CNN        Prosecutor describes extortion charges against Avenatti
                                                                                                                           extortion-charges-nike-sot-vpx.cnn
3/25/19     CNN    READ: Charges against Michael Avenatti for trying to extort Nike                                        https://www.cnn.com/2019/03/25/politics/read-michael-avenatti-charged/index.html
3/26/19   Fox News Lawyer Michael Avenatti arrested for attempting to extort Nike                                          https://video.foxnews.com/v/6018038859001/
3/26/19   Fox News Michael Avenatti attacks Nike on social media following his arrest on federal charges of extortion      https://video.foxnews.com/v/6018347643001/

3/26/19   Fox   News   Examining the troubled resume of attorney Michael Avenatti                                            https://video.foxnews.com/v/6018381289001/
3/26/19   Fox   News   Judge Napolitano breaks down the extortion charges against Michael Avenatti                           https://video.foxnews.com/v/6018107776001/
3/26/19   Fox   News   Michael Avenatti once dated 'Real Housewife' Kelly Dodd                                               https://video.foxnews.com/v/6018166169001/
3/26/19   Fox   News   Avenatti accuses Nike of lying after being charged with trying to extort millions from company        https://video.foxnews.com/v/6018114993001/#sp=show-clips
                                                                                                                             https://www.foxnews.com/entertainment/michael-avenatti-once-dated-kelly-dodd-of-real-
3/26/19   Fox News     Michael Avenatti once dated Kelly Dodd of 'Real Housewives of Orange County'
                                                                                                                             housewives-of-orange-county
                       Giuliani demands CNN apologize for Trump-Russia coverage; Avenatti suggests arrest is                 https://www.foxnews.com/us/giuliani-demands-cnn-apologize-for-trump-russia-coverage-
3/26/19   Fox News
                       politically-motivated                                                                                 avenatti-suggests-arrest-is-politically-motivated
                       Michael Avenatti's a 'fool' who seemingly exploited Stormy Daniels for attention, Tammy Bruce https://www.foxnews.com/us/michael-avenatti-fool-seemingly-exploited-stormy-daniels-
3/26/19   Fox News
                       says                                                                                                  media-attention-tammy-bruce
                                                                                                                             https://www.foxnews.com/entertainment/r-kelly-case-may-be-affected-by-michael-avenattis-
3/26/19   Fox News     R. Kelly case may be affected by Michael Avenatti's indictment
                                                                                                                             indictment
3/26/19     CNN        Michael Avenatti charged with trying to extort more than $20 million from Nike                        https://www.cnn.com/2019/03/25/politics/michael-avenatti/index.html
3/26/19     CNN        What happens now for clients of attorneys Michael Avenatti and Mark Geragos                           https://www.cnn.com/2019/03/26/us/geragos-avenatti-clients/index.html
3/26/19     CNN        Lawyer Michael Avenatti charged                                                                       https://www.cnn.com/politics/live-news/michael-avenatti-charged/index.html
                                                                                                                                                                                                                           Case 1:19-cr-00373-PGG Document 77-3 Filed 11/15/19 Page 1 of 3




                       Michael Avenatti 'nervous,' 'scared' about prospect of prison time, labels Nike extortion allegations https://www.foxnews.com/us/michael-avenatti-nervous-scared-about-prospect-of-prison-time-
3/27/19   Fox News
                       'absurd'                                                                                              labels-nike-extortion-allegations-absurd
                                                                                                                             https://www.foxnews.com/transcript/lawyer-michael-avenatti-faces-up-to-100-years-in-prison-
3/27/19   Fox News     Lawyer Michael Avenatti faces up to 100 years in prison for extortion, wire fraud charges
                                                                                                                             for-extortion-wire-fraud-charges
                       Ex-CNN contributor Mark Geragos rips 'Cut and Run Network' over dismissal due to Avenatti             https://www.foxnews.com/entertainment/ex-cnn-contributor-mark-geragos-rips-cut-and-run-
3/27/19   Fox News
                       controversy                                                                                           network-over-dismissal-due-to-avenatti-controversy
                                                                                                                         https://www.foxnews.com/us/seagram-heiress-faints-after-judge-questions-her-about-avenatti-
3/27/19   Fox News Seagram heiress faints after judge questions her about Avenatti in Nxivm case
                                                                                                                         in-nxivm-case
                      Michael Avenatti's latest accusations of extorting Nike mark end of his shot at redemption after   https://www.foxnews.com/us/michael-avenattis-latest-accusations-of-extorting-nike-mark-end-
3/27/19   Fox News
                      spectacular fall from grace                                                                        of-his-shot-at-redemption-after-spectacular-fall-from-grace
                                                                                                                         https://www.foxnews.com/us/michael-avenattis-bad-day-disgraced-lawyer-to-face-not-1-but-2-
3/27/19   Fox News Michael Avenatti's bad day: Disgraced lawyer to face not 1, but 2 arraignments
                                                                                                                         arraignments
3/27/19     CNN    Michael Avenatti's two legal cases are serious. This one should worry him more                        https://www.cnn.com/2019/03/27/us/michael-avenatti-fraud-decade/index.html
                   Michael Avenatti lived luxury life while avoiding paying taxes for a decade, says federal tax         https://www.foxnews.com/us/michael-avenatti-lived-luxury-life-while-avoiding-paying-taxes-
3/28/19   Fox News
                   authorities                                                                                           for-a-decade-says-federal-tax-authorities
                                                                                                                         https://www.foxnews.com/us/trump-versus-biden-heats-up-during-japan-trip-avenatti-
3/28/19   Fox News Trump versus Biden heats up during Japan trip; Avenatti scheduled for two arraignments
                                                                                                                         scheduled-for-two-arraignments
3/28/19   Fox News Attorney Mark Geragos to defend heiress in 'sex slave' case                                           https://www.foxnews.com/us/attorney-mark-geragos-to-defend-heiress-in-sex-slave-case
3/28/19     CNN    The week in 35 photos                                                                                 https://www.cnn.com/2019/03/28/world/gallery/week-in-photos-0329/index.html
3/28/19     CNN    President Trump holds a rally in Michigan                                                             https://www.cnn.com/politics/live-news/trump-rally-michigan-march-2019/index.html
                                                                                                                         https://www.foxnews.com/entertainment/r-kellys-lawyer-accuses-michael-avenatti-of-tainting-
4/1/19    Fox News R. Kelly's lawyer accuses Michael Avenatti of tainting sexual abuse case
                                                                                                                         sexual-abuse-case
4/10/19   Fox News Feds seize $4.5 million Avenatti plane amid tax scandal                                               https://www.foxnews.com/us/feds-seize-4-5-million-avenatti-plane-amid-tax-scandal
4/11/19   Fox News The Latest: Lawyer: Avenatti victim destitute after theft                                             https://www.foxnews.com/us/the-latest-lawyer-avenatti-victim-destitute-after-theft
4/11/19   Fox News US: Avenatti deceived to prevent 'house of cards' collapse                                            https://www.foxnews.com/us/us-avenatti-deceived-to-prevent-house-of-cards-collapse
                                                                                                                         https://www.foxnews.com/entertainment/lawyer-michael-avenatti-254-tv-appearances-prior-to-
4/11/19   Fox News Lawyer Avenatti made 254 TV appearances in year leading up to legal troubles, research shows
                                                                                                                         legal-troubles
4/11/19   Fox News Gregg Jarrett: Avenatti may need to get used to a jumpsuit                                            https://www.foxnews.com/politics/gregg-jarrett-avenatti-may-need-to-get-used-to-a-jumpsuit

                                                                                                                         https://www.foxnews.com/transcript/jarrett-avenatti-better-throw-away-the-armani-suits-and-
4/11/19   Fox News Jarrett: Avenatti better throw away the Armani suits and get used to a jumpsuit
                                                                                                                         get-used-to-a-jumpsuit
4/11/19     CNN       Michael Avenatti indicted on 36 counts, accused of embezzling tens of millions of dollars          https://www.cnn.com/2019/04/11/politics/michael-avenatti-indicted-los-angeles/index.html
                                                                                                                         https://www.foxnews.com/us/michael-avenatti-hit-with-36-count-federal-indictment-that-
4/12/19   Fox News    Michael Avenatti hit with 36-count federal indictment that could put him behind bars for 335 years
                                                                                                                         could-put-him-behind-bars-for-335-years
                      'Saturday Night Live' mocks Lori Loughlin, Julian Assange, Michael Avenatti and MSNBC              https://www.foxnews.com/entertainment/saturday-night-live-lori-loughlin-julian-assange-
4/14/19   Fox News
                      Mueller report coverage                                                                            michael-avenatti-msnbc-mueller-report-coverage
4/21/19   Fox News    Dershowitz gives media an 'F,' says CNN chose Avenatti over him                                    https://www.foxnews.com/politics/dershowitz-media-cnn-chose-avenatti-over-him
                      Joe Biden endorsed by Michael Avenatti after launching 2020 bid: 'He has my enthusiastic
4/25/19   Fox News                                                                                                       https://www.foxnews.com/politics/joe-biden-michael-avenatti-2020-support
                      support'
                                                                                                                         https://www.foxnews.com/entertainment/avenatti-defends-lavish-lifestyle-says-trump-should-
4/26/19   Fox News    Avenatti defends ‘lavish’ lifestyle amid fraud charges, says Trump ‘should be indicted’
                                                                                                                         be-indicted
4/26/19     CNN       After a year in the spotlight, Michael Avenatti claims 'I've been humbled'                         https://www.cnn.com/2019/04/26/politics/michael-avenatti-humbled/index.html
                                                                                                                         https://www.foxnews.com/us/michael-avenatti-still-looking-for-legal-representation-in-nike-
4/27/19   Fox News    Michael Avenatti still looking for legal representation in Nike extortion case
                                                                                                                         extortion-case
4/29/19   Fox News    Michael Avenatti pleads not guilty in federal wire, bank fraud case                                https://www.foxnews.com/us/michael-avenatti-pleads-not-guilty-in-wire-bank-fraud-case
4/30/19   Fox News    Mark Steyn: Avenatti a 'flimflam' lawyer who will be lucky to avoid prison time                    https://www.foxnews.com/us/mark-steyn-avenatti-tucker-carlson
                                                                                                                         https://www.foxnews.com/us/michael-avenatti-hires-lawyer-to-defend-him-in-federal-fraud-
5/15/19   Fox News    Michael Avenatti hires lawyer to defend him in federal fraud case
                                                                                                                         case
5/21/19   Fox News    Avenatti expects imminent indictment in Nike extortion case                                        https://www.foxnews.com/us/avenatti-expects-imminent-indictment-in-nike-extortion-case
                                                                                                                         https://www.foxnews.com/transcript/michael-avenatti-charged-with-defrauding-former-client-
                                                                                                                                                                                                                       Case 1:19-cr-00373-PGG Document 77-3 Filed 11/15/19 Page 2 of 3




5/22/19   Fox News    Michael Avenatti charged with defrauding former client Stormy Daniels
                                                                                                                         stormy-daniels
                                                                                                                         https://www.foxnews.com/us/michael-avenatti-indicted-defrauding-stormy-daniels-identity-
5/22/19   Fox News    Michael Avenatti indicted on charges of defrauding ex-client Stormy Daniels, identity theft
                                                                                                                         theft
                                                                                                                         https://www.cnn.com/2019/05/22/politics/read-avenatti-indictments-charged-
5/22/19     CNN       READ: Michael Avenatti indictments
                                                                                                                         stealing/index.html
                                                                                                                          https://www.foxnews.com/opinion/dan-gainor-michael-avenatti-once-a-media-star-shines-no-
5/23/19   Fox News Dan Gainor: Michael Avenatti, once a media star, shines no more as he faces criminal charges
                                                                                                                          more-as-he-faces-criminal-charges
5/23/19     CNN      5 things to know for May 23: Weather, Washington, Botswana, Philippines & Canada, AI                 https://www.cnn.com/2019/05/23/us/five-things-may-23-trnd/index.html
                                                                                                                          https://www.cnn.com/2019/05/22/politics/michael-avenatti-stormy-daniels-
5/23/19     CNN      Michael Avenatti charged with stealing $300,000 from former client Stormy Daniels
                                                                                                                          indictment/index.html
                                                                                                                          https://www.foxnews.com/politics/how-the-media-enabled-michael-avenatti-now-accused-of-
5/24/19   Fox News   How the media enabled Michael Avenatti, now accused of stealing from Stormy
                                                                                                                          stealing-from-stormy
5/28/19     CNN      Lawyer Michael Avenatti's day in court -- this time, as a defendant                                  https://www.cnn.com/2019/05/28/politics/michael-avenatti-not-guilty-plea/index.html
                     California state bar moves to suspend Avenatti's law license, saying he poses 'substantial threat of https://www.foxnews.com/politics/california-state-bar-moves-to-suspend-avenattis-law-license-
6/3/19    Fox News
                     harm to clients or the public'                                                                       saying-he-poses-substantial-threat-of-harm-to-clients-or-the-public
6/4/19      CNN      The California State Bar has taken the first step to disbar Michael Avenatti                         https://www.cnn.com/2019/06/04/politics/avenatti-california-bar/index.html
                     Michael Avenatti labels Alyssa Milano a 'disgusting hypocrite' after tweet about his November
6/17/19   Fox News                                                                                                        https://www.foxnews.com/us/michael-avenatti-alyssa-milano-twitter-feud
                     arrest
                                                                                                                          https://www.cnn.com/2019/07/07/politics/michael-avenatti-court-hearing-embezzlement-
7/7/19      CNN      Michael Avenatti due in court on embezzlement charges
                                                                                                                          charges/index.html
                                                                                                                          https://www.cnn.com/2019/08/15/politics/irs-analyst-pleads-guilty-michael-cohen-bank-
8/15/19     CNN      Former IRS analyst pleads guilty to leaking Michael Cohen's bank records to Michael Avenatti
                                                                                                                          records/index.html
9/9/19    Fox News   Duke probe finds no evidence Nike paid Zion Williamson                                               https://www.foxnews.com/sports/duke-probe-finds-no-evidence-nike-paid-zion-williamson
                                                                                                                                                                                                                          Case 1:19-cr-00373-PGG Document 77-3 Filed 11/15/19 Page 3 of 3
